Page 1                                   072020DAY6MORNROUGHLUMPART2.sgstn                                Case CATalyst
 T       *E                 G S                         AO           B G                K W R O U
 T       *E                 G S                                 F P L T                  P H A E         PB
 T       *E                 G S                  K W R O U                                             FRPBLG
     H    E               L                        P H A EU                                W         E      L
     HR O E                                        P R O E                                 WH A
     H    E               L                                     F P L T                             EU
     HR O E                                          H O             B G                  P H A E          PB
     H    E               L                             AO           B G                  PW AO EU
     HR O E                                                     F P L T                T     H A
   P   A             R        T                      H O             B G                         AO*EU         L
 2                                  #                       EU                       S           A EU
                   F P L T                   S K W R * U                     S         T W        O
    P HR                                     S        R                                T     H      EU     PB G S
    K         O            L                            A                                           EU
  TK HR           E            T                 K        O U P L                         P H A E          PB
  TK HR           E            T                                F                          WH A
ST P H               F P L T                     K W        E                S       S
    K         O* U R           T               T P        O       R                       P H       E                D
S           AO U P L               D             K W R O U                               K HR       EU
            A                  T               TK     R         F P L T                T P H        E              S
1             0                      #           K W R O U PB G                        T          O
    K       AO                               ST P H             F P L T                      H      E      P
      P R *              B G                          RAO E                               P R O
  TK HR           E            T               TK     R     EU       B GT              T            E        B GT
         4 5                         #                RAO E                            T
            A           P L                    TK     R     EU       B GT                    H AO U
ST P H               F P L T                         H O*            B G                  P H A            PB
ST P H               F P L T                 S            O                               PW                    G S
STKPWHRAO EUFRP LGTS                               P HR                                    W      O
                  EU                             K        O            L S                     R
S           AO E                             S K            E                  D                           PB
  TK            *E F           TS                K W R O U                            T
            AO E                                        A            B T                  P            U PB T
    K         O U PBL                          T                                               A           PB         D
S                                              TKPW       O E          L       D               A              L S
      P HR * F                   S           STK        A           PB         D               AO*EU          L
    K         O U PBL                                   A           PB               S         A EU
                *     R            D                        EU PB                    ST P      A         R          S
  T           O                                T P          E R                D     STK       A           PB         D
  TKPW        O E                                    H A                                           *
         H O             B G                   T                                       TKPW      O E          L       D
                  EU                           T            E RP L                   STK       A           PB         D
            A *         P L                      K W      O E              T                 H AO*E
         HRAO            B G                   TKPW       O E          L       D         K           E     P      T
                             G               STK        A           PB         D                     EU P L
  T P         O       R                                         F            S             P HRAO EU            G
      P H AO EU                                         A                                            EU           T
       W          EU           T                     H AO EU                                   AO E                 S
                      R B G S                        HR     E F        L                   P H AO EU
                    U RPB        S                      AO EU                          TKPW      O E          L       D
            A           PB         D           TK       A E            L             STK       A           PB
    K W R O                                                     F P L                                EU P         T
S           AO E                               TK         O U R L                              AO*EU              TS
         H        EU P L                       T     H A                                           *
    K W R O U PB G                             T     H A                             S             *EU            TS
                     F P L T                     K W        E            G             T P H O                    T
  T      HR                                      K W R          FRPBLGTS               TKPW      O E          L       D
         H AO*E                              STKPWHR                                 ST        A           PB         D
S                                                       A                        Z                   EU P
                     F P L T                     K W R O U                                 P H       E     PB G S
STKPWHRAO EUFRP LGTS                             K W R        U              S                       E                D
            AO           B G                                E                  D       T         O
                  EU                           T                                             H       EU P L
  T      H        EU                           T            E RP L                   S             *EU            TS
       W AO*E R                                TKPW       O E          L       D       T
                *     R            D         STK        A           PB         D       TKPW      O E          L       D
  T P H O E                                         WH A                             STK       A           PB         D
ST PWHRAO EUFRP LG                             TK         O                            T P       O       R

Folds 1 through 4                                                                                   07/20/20 13:34:35
Page 2                                  072020DAY6MORNROUGHLUMPART2.sgstn                                   Case CATalyst
   K       O          PB                               RAO E                        STKPWHR
 T       A EU         PB G                        P H O E                   T         T P H O U
         A                                            HR      EU                      T P
           O U             T                    K HR O E                      S     S           O E
     PW RA E           B G                    T            O                              W      * U        PB
                  F                               P H         E           G                 H A                        D
 T P         *EU               DZ             T                                                           B
 T   H                                      STK          A            PB                                 PB
S                                                                 F                  TKPW       A    U RPB
 T           *E        B G S                        WH A                             T          AO E     PB
     PW AO             B G                  S                                        T P          O    R
STKPWHR                                           P H         E                 D   1       4                              #
 T     H A                   S                  K HR          EU                     TK         A    EU              S
 T           *                 D              T P H                           S          PW           U
   K       O         P L                                 A                  T       S
                E FRPB                        T                                     ST                EU          L
          RAO E                                   P             U PB T                TK              EU                S
      P H O E              T                    K          O             L S              P HRA EU                  G
         HR     EU                                         O           B G S        S                 EU P L TS
  T           O                             S          RA EU           B G                           * U PB
    K HR O E                 S              STKPWHRAO EUFRPBLGTS                          PW       O*E                T
  T           O                                            O      FR L          D       K W R O U R
      P H       E        G                            H O*             B G                     R      E       P LG S
  T P H                                                                B G                                              S
  T                                             K W R O U                                        A            PB
STK         A        PB                                RAO E                            K      R *                        D
        WH A       F P                            P      AO E               T         TKPW                        L S
S                                               K W R O U R                         S        H O U                L       D
      P H       E              D                         A            PB      S       T      H A
    K HR        EU                                P HRAO E                    S     S          R      EU                  D
    K W R       E            S                TK       R          F P L T                 PW
            A              T                    K W R O U PB G                                 RAO E
  T                                                               FRPBLGTS                P H O           F               D
      P           U PB T                    S         HR        U        L T          T P R
    K         O         L S                   T P H O                       T         TKPW A            U RPB
              O        B G S                STKPWHR                                   T          AO E         PB
S         RA EU        B G                  S              O                                     A            PB
                                    (             P HR                                    P             U             T
                                    (           K          O             L S              PW A                  B G
        H O*           B G                               A               L S        S PW AO
  TK                                          T          A      U      B G            T
    K W R O U                                 T            O                        S K W R           E       PB
                  U PB       S                  K W R O U                                 P        O*         P
  T                                                      A             B T            T P H O             FRPBLGTS
    K W         E                             T                                       T
  TK     R O       F P L T                    TKPW A            U RPB               1        4                              #
              *                               T          AO E         PB              TK         A EU                   S
  TK     R         F P L T                                                G         S
    K W R O U PB G                                P RA                                         R      E           L
    K W R          FRPBLGTS                              A                  T                      O          PBL
                EU                            T                                       T P          O        R
  TK                                          T                                                  A EU
STKPWHR                                           P             U P         T       S                *EU P L
S           O                                 T P          O        R                     P      AO E         P L
        HR      E          T                        WH        E       PB                                  F P L T
        H AO E                              S              O E                        T P
         RAO E                                      W           U PB                S              O E          B
      P    A E             T                  T               E               S     S
                EU         T                                                  S     ST                EU          L
  T P       O                                     P        O*                 S     S                *EU P L
                    R                         T P          O        R                 T      H        E       PB
  T                                             K      R O*E F                  D       K W R O U
         R O        R          D              TK           O U R L                  S        H O U                L       D
                   F P L T                    T       H A                             T P          O              L
        H A                  S                        HRAO EU PB                      T
  T           *                D                                  F                   TKPW                        L
    K       O         P L                       K W           E           G                               F
                E FRPB                          K W R             FRPBLGTS          S                 E FRPB

Folds 4 through 8                                                                                   07/20/20 13:34:35
Page 3                                      072020DAY6MORNROUGHLUMPART2.sgstn                                    Case CATalyst
   TK         A EU                  S                           O       FR L        D                 AO EU                S
         W      O U               T                                     F P L T                   HRA EU               G S
 S                 EU P L TS                              H O*             B G                        A            PB
              A            PB                     TK                                    S         H           UF
           HRA *                    S               K W R O U                                       RAO E
   T       H O E                    S           S             A EU                            P H O            F             D
   T       HRAO E                                   K W R           E                                              PB
   TK         A EU                  S               K W R O U                                         AO EU                S
       PW                       G                 TK                                              HRA EU               G S
         W      O U               T                         RA        U      L            T P           O        R
              A            PB T                   T       H A                                         A                  T
   T          AO EU                               T                 E F         T                 HRA *E                   S
       P      AO EU                                 K W R               FRP LG S        S                   E FRPB
            R      E              T                                 EU                    TK          A EU                 S
                   EU       B G S                           RA        U      L                  W       O U              T
 STKPWHR                                        STKPWHR                                               A
   TK       R          F P L T                  S               O                         T P         AO E FR
     K W R O U PB G                                       H O U                                       A            PB
   T                                            S         H O U              L      D     T P
     K W R O U                                    T                                               H AO*E
           H A E R                                    P               U PB T                      H A                        D
       P HR                                                   A           PB              T P         AO E FR
       PW A E                 L                   T               *                 D                 A                  T
              AO E                  S           S           R                                     HRA *E                   S
   T               E F            T               T         RA E                T         T       HRAO E
   T       H A                                                      E               D     TK          A EU                 S
              A        F          T                           A                                 W       O U              T
           H AO*E                                     P       A EU R B T                  T P         AO E FR
   T              *E                S                         A                                     RAO E
                   E                S                 P       A EU R B T                  TK          AO U                 S
       P        O*                  S                                     PB                                           G
   T P          O        R                            P HR                                            A                GTS
     K      R O*E F                   D               PW A E                 L          STKPWHR                                  (
                   E F              S                         AO E                S           P HR
 S P                 U            T             S                   EU R B G S              K           O             L S
 S PW AO                                                                FRPBLGTS                      A               L S
       P H         E                  D                           *                                 R       E      P L       D
     K        A               L                     K           O            L S                          *
              AO EU                 S                           O          B G S        S K                 E                D
           HRA EU               G S                               *       PB                K W R O U
       PW            U                              KP HRAO E                   T               WHR
                       F            S                     H AO EU P                         K W R O U
            RAO E                                 T       H         E           T                   R       E      P L       D
       P H O           F              D             K         A              L            T               *E           G S
              A            PB                             HRA              B G S                      A EU
       P             U            T               T P           O U PB                  S                 *EU P L
       PW A                 B G                   TK          A EU             G S            P       A EU R B TS
 S PW AO                                        STKPWHRAO EUFRPBLGTS                          PW A                   B G
              A                                                 O       FR L        D                              PB
   TK             *EUF                                  W               FRPBLGTS                      A *          P
   TK           O        RP L                         PW A            U           S       TK            O U R L
   T P H O                        T                                 E F           S       T       H A
              AO EU                 S                         A                             K W             E
           HRA EU                 T             S                 *EU P L                   K W R              FRP LGTS
                                      D               P       A EU R B T                STKPWHR
         WH AO EU             L                               A            B                    WH A
 ST                EU         L                     K           O         PB                                   F           S
 S         H O E                G                                   E               D       K W R O U R
 S                 EU P L TS                      T             O                                   R       E      P LG S
 S                   UF P                             PW                                  TK          AO U R           G
              A                         Z       S                 *EU P L                 T
     K          O UF                                      H AO*E                              P HR          EU P L
     K W R             FRPBLGTS                   T                   U P L T                               EU PB
                   EU                           S         H           U PB T            S K W R               U PB G S
     K          O             L S                                          B      S               H              R     G
                O           B G S                           RAO E                                       O          PB
 S          RA EU           B G                       P H O             F           D                 A *          P
 STKPWHRAO EUFRPBLGTS                             T P R                                 1                      6               #

Folds 8 through 12                                                                                     07/20/20 13:34:35
Page 4                                        072020DAY6MORNROUGHLUMPART2.sgstn                                          Case CATalyst
                *                T                      P H A *EU                   TS                   HR        EU
           RA           R            D            S         H           U      B                               O        R
                        G                           T               *E                S                           E         B G S
 T              *E      G S                                           E                 D            P    R       E             S
                   FRPBLGTS                       STKPWHR                                                HR       EU
 T       H A                                        T P H O U                                             R       E       P L         D
                 E FR                               T P                                          T               *E             G S
       W        * U PB                              TK        R           F P L T                                       F
                      PB                            TKPW A                          T                 P H A *EU                    TS
 T                                                  T                 E F               D         T P           O         R
     P              U     PB     T                  TK          AO U R            G                 K       R O*E F                    D
   K     HR         U          G                    T                                                             *
     P       AO E         P L                           P HR          EU P L                      TK            O U R
       WH      O                                                      EU PB                               H         EU               S
       W          E R                             S K W R               U PB G S                S             AO E R
             A EU                                           H               R     G                         RAO E                    S
S                *EU P L                            T       H A                                                         F
S        H          U       B                       T                                               K W             E                S
  T              *E                 S                   P H O*E                       S                       A               B T
                  E                   D                 P         O         R                     T       H A
STKPWHR                                             T           A             PB                    K W R               FRPBLGTS
  TK                                                        HR                P L T             STKPWHR
    K W R O U                                                             F         T                         A                L
             A                L S                   T               *E                S                   HR        E       PB
           RA E                       D           S                                                     W       O
  T                                                 T       H A                                     K W         O U
  TK             *E         B G                                       EU            T                 P HRAO E                       S
                      F                                     H A                       S               P               U        L
  TK       R          F P L T                                   A                                                     U P
S K W R O E                         S                 K W             EU       B G                    P           *
  TKPW A                          T                 T                   U RPB                     T               * F P L T
  TK         A EU                 T                             A           RPB         D           KP            * F P L T
                  E                   D                   W       O                                                            8           #
             A *          P                           K W R O U                                                                8           #
  2                                       #         TKPW R            E                                       A             PB
                        R B G S                           W                                       T       H
  2            0                        Z#          T       H A                                 S
    K W R             FRPBLGTS                    ST            A EU P L T                        T
STKPWHR                                                                   FRPBLGTS                    P H A *             R
       WH A                                       S         HR          U        L T              2 3                                      #
                      F             S             STKPWHR                                                                 R            D
         H        EU                S                           AO             B G                  K       R *                        D
           R      E       P LG S                                          F P L T                 TKPW AO EU                           D
           RA           R             D                 P HR                                      TK          A             PB       S
                                G                     K           O              L S              T P           O         R
  T              *E             G S               S K                 E                 D           K       R       E         B G S
                          PB                          K W R O U                                                         F P L T
             A *E R                                             A                                       W       O
             A *          P                                 HR O                    T               K W R O U
                      F                                                   F                           P HRAO E                       S
  2            0                        Z#            K W             E               S           T                   U RPB
                      FRPBLGTS                                  A              B T                T             O
  T                   F             S                     WHR                                         P       A EU PBLG
    K          O              L S                   T                                                     4                                #
               O            B G S                       P H A *             R                                           F
         H              R           S               2 3                                     #     T       H
STKPWHRAO EUFRPBLGTS                                                        R           D         TK            O           P L T
               O      FR L            D               K       R *                         Z                             F P L T
                      F P L T                                       *                                         AO EU P L
       W              FRP LG                          K       R *                       D                 HRAO                B G
  T                   F             S               TKPW AO EU                        S                                          G
  T                                                 TK          A             PB      S                       A                    T
S            A EU P L                               T P           O         R                     T
             A                          Z             K       R       E        B G S              T             O           P
      P H AO EU PB                                                                G S                   W R
  T      H A                                                          E        B G S                                EU             T
             A      U         L                         P HR          EU              S         S             A                      S
  T                                                                   EU            T             T       HR

Folds 12 through 15                                                                                                07/20/20 13:34:35
Page 5                                   072020DAY6MORNROUGHLUMPART2.sgstn                                    Case CATalyst
   TK              E F                                           E               D                   O       FR L     D
   T P H           EU          G                 K         A EU                S                             F P L T
   T P          O        R                         PW AO E                                    W              FRP LGTS
     K          O          PB                    K           O          P L S           T       H
   T P             EU RP L           D                     A                           S
 S          R      E R             S             K           O          PB                 KP       A             B GT
 S                   U             S           T P               EU RP L         D              HR       EU
       P           E        B G                  K         A EU                S        T       H
                   E                 D                               F P L T           S
     K      R O*E F                  D                         *                                    A
     K        A EU                 S                           *                        TKPW R
                                   S           TK                                        KP                         L
                       F P L T                                   EU                                          F
                   EU            T                       RA E                    D            WH A
 S            A EU                 S           T           A                                             EUF              S
              A                                  K       R       E       B GT           T           A     U       B G
     K          O          PB                          HR        EU                                               B G
   T P             EU RP L           D           K W R               FRPBLGTS                       A             B
     K        A EU                 S         STKPWHR                                          WH         E       PB
           H A                     S           TK        R           F P L T                             EUF              S
 S                 E F               D           K W R O U PB G                        S          A      EU           G
              A                              S                                                  H A
       P        O*                 S                             EU          T           T
            R        U        L T                  P         O           BL              TK               EU R BL
   T P R                                       T P           O        R                    K      R *                        D
              A                                T                                         TKPW AO EU                          D
     K      R O*E F                  D           K       R *                     D       TK         A             PB       S
           HRA              B      S           TKPW AO EU                        D            W           E R
   T            O E R                          TK          A            PB     S       S              O         R        T
   T              *E               S           T P           O        R                                       F
         W                                       K       R       E       B G S         S            A                    T
                O        R                                                     S                  RA EU                  T
         W      O U              T             TK          A EU              T                                               D
 S                 EU P L TS                                     E               D     ST P H                 F P L T
                       F P L T                     P H A *            R                  T P H            EU R B
              A                                2 3                                 #   ST P H                 F P L T
 S                   U             S                                  R          D     ST P H                 F P L T
       P           E        B G                T             O                                                    PB
                   E                 D       S           R                             S                    U          G
     K        A EU                 S           T       H                               S        H           U PB           S
 S         H O E                     D         TK                E F                     T P          O         R
 S                 EU P L TS                   T P H             EU         G S          T              *E             G S
                       F                             W       O U             T                            EU             T
     K      R O*E F                  D                           E       B G S                W A E               PB T
       PW            U                             P HR          EU            S                  R       E          L
              AO E               TS                              EU          T                            E        B G S
           H A                     S                   HR        EU                          P HR         EU               S
   T P H O                       T                       R       E      P LG                              EU             T
                            B                  T       H A                                      HR        EU
   T              *E               S           T               *E           G S        ST           A EU                 T
                   E                 D             PW                                                     E                  D
                O        R                       KP HRAO E                   T                      A                          Z
 S                                                               E               D                      *
              A EU                             T P           O        R                ST P         A           R          S
         W A EU                  T                 P H A *EU                 TS          T              *E             G S
                               G                 K           O             L S               P R O E                     T
   T              *E               S                         O           B G S             K          O              L
            R        U        L TS               K         A       U       L S               PW             U
                       F P L T                 T P           O        R                  T      H         E
   T P                                       S P HRA EU                     G S              P H          E       PB G S
   T              *E               S                   HRA               B G S                            E                  D
            R        U        L TS             T P           O U PB                      T              *E             G S
            R                                  TK          A EU             G S        S                  E FR L
       P        O*                 S                             EU          T           T          AO EU P L S
                         R B G S                           AO EU               S                  RA              PB
              A                              S           RA EU           B G               K HRA E R L
 S                   U             S                       A               L S               P R            U P L
       P           E        B GT             STKPWHRAO EUFRP LGTS                        T      H A

Folds 15 through 19                                                                                      07/20/20 13:34:35
Page 6                                      072020DAY6MORNROUGHLUMPART2.sgstn                                     Case CATalyst
   T            *E            G S                 T       H A                                        RA E                      D
 S                                                        H A E                      D     T       H A
      PW                      G                                                G             K       R       E        B GT
   TK              U    PB                          K W R             FRP LGTS                     HR        EU
 STKPWHR                                        STKPWHR                                      K W R               FRPBLGTS
                 *                                           A            PB             STKPWHR
        H      O*          B G                    T       HR                               T P H O U
             AO            B G                    T                                              WH A
             A            PB                      T P H O E                      T         TK                  U                 Z
S K W R * U                        S            S            A EU                    D     T       H
          HRAO             B G                    T P        A               L TS        S             A EU
           RA                    T                      W      O U               T         T             O
        W            U PB                                      O          PB                 K W R O U
      P H O             R                       S            AO EU               T               W
    KP                       L                            H A *E             L T                     RA           R            D
      P H O             R                           K        A EU R                        T             O
  T                                                 KP       A                                   WHR
           R O          R            D                         O        R                  T
                      F P L T                           W      O U               T             P H A *            R
S              O                                S                   UF                     2 3                                     #
    K W R                                       S P          A EU                  S                              R            D
  TK           O          PB                      T P          O        R                    K       R *                       D
        W      O E                                    P H         E                  D     TKPW                        L S
  T                  U RPB                          K        A               L             T P           O        R
  T            O                                             AO EU                 S         K       R       E        B G S
      P      A EU PBLG                                    HRA EU               G S                           E        B G S
  2                                     #       S         H O U              L       D         P HR          EU              S
1                                       #           K        AO           P      T                           EU            T
             A               L                          W                                          HR        EU
          HR       E      PB                      TK HR           E              T                   R       E      P L S
             A            PB                      TK HR           E              T         T               *E            G S
             AO EU P L                              K          O E                         T P           O        R
          HRAO             B G                                 O        R            D       K       RA EU                 T D
                               G                  T P H A EU                     T                       O        R
  T            O        R            DZ                 W                                  TK          AO E
  T                                                       HR O               L                             *
      PW       O                 T                    P HR        EU        B G                        A
  T            O          P L                             H A *E             L T           TK          AO E
                      F          T                             O      F        G S         T           A EU PB                 D
      P      A EU PBLG                                                             S           P             E RPB
                 * U PB                           T            O                             K W RA E FRPBLGTS
  T                                                               E       PB                     W             U PB          S
          H A E                      D          S         H AO U R                         TKPW              E      PB
                               G                  T       H A                                      H AO E R
      P H A               PB G                  S                   U              S         K       R *                       D
                          P L T                       P           E       PB GT          S
                      F                                           E                  D       K HRA E R L
    K      RA EU                 T D                K      R O*E F                   D         P R             U P LG
                        R B G S                     K        A EU                  S       T       H A
S         HRA           R B                               HR                       S       T               *E            G S
                        R B G S                       PW                                 S
  TK         AO E                                 T P             E         B GT               PW                        G
  T          A EU PB                 D                            EUF        L             TK                  U PB
      P            E RPB           S                         AO EU                 S     STKPWHR
        W                                                 HRA EU                 T                     AO             B G
    K      R O*E F                   D                                               D                           F P L T
S                  EU P L TS                                            R B G S                        A            PB         D
    K          O          PB                    S          RA E              L T         S               O
  TK HR            E             T                                E                  D                       EU
  TK           O U                                                      R B G S            T       H         EU
S            AO E                                 T              *E                S         K W R O U
  T       H A                                                     E                  D   S             A EU                    D
  T P H O E                      T                           A            PB                                 EU            T D
  TK       R          F P L T                     TKPW            EUF PB                               A            PB
    K W R O U PB G                                  K        A EU R                                    AO*EU           L
  T       H A                    TS                                   F P L T                        R       E      P      T
           RAO EU              GT                 TK                                       T       H A
                 * U PB                                           EU                       T       HR

Folds 19 through 23                                                                                     07/20/20 13:34:35
Page 7                                     072020DAY6MORNROUGHLUMPART2.sgstn                                        Case CATalyst
          R                                            W          E         L                                 EU         T
  T P H AO U P L                                   K W R O U                                ST            A   EU         T
           R        U              S                 PW       O*E               T           ST P H
              O*E R                            S          R                                           H O*               B G
    KP                       L S                 TK                 U PB                                    O         R
         HRAO EU           B G                   T       H A                                S                     U          G
  T      H                                                            F P L T                                       FRPBLGTS
    K         O          PB                                 AO EU P L                                       O         R
  T          A EU PB                 D           T P H O                        T           S                     U          G
                         PB                      TKPW             E           G                                     F P L T
  T      H                                       T            O                                     W           E          L
  TKPW                       L                 ST         RAO EU          B G                                   EU
      PW            U                                             EU            T                 P H A E               PB
  T           O                                                       F P L T                   K HRA E R L
ST         RA E          P L                       K W R O U                                  T       HR O U                   T
         HRAO EU PB                                  PW       O*E               T             T
  T      H                                     S          R                                   TK            O           P L T
    K W           E            G                 TK                 U PB                      T             O
  T P         O        R                         T       H A                                      P H AO E
  T                                                                   F P L T                                   EU             T
    K         O* U R             T               TKPW         O E                           S                     U          G S
             AO*EU           L                              A EU                              T       H A
S                   U P L                                H A E                      D         T               *E             G S
                  EU             T                                    F P L T               S         H           U      B
                    U P                                  H O              B G                 TK                  U PB
       W                                         T       H A        U PB G                                A             PB
       W            U PB                                            U RPB         S                     R       E          L
      P H O            R                                 H O*            PBLG                     P R             U P LG
    K W           E                                             *                             T       H A
              O          PB                              H O*             B G               S                 *EU              TS
  T      H                                       TK       R           F P L T                     PW                         G
  T           O          P                         K W R O U PB G                             TK                  U PB
                  EU       B G                         WHRA                                 STKPWHR
                      F P L T                    TK                 U                 Z                   AO             B G
                *                                T                                            T       H A         U PB G
                *                                    P H A *           R                                  A                L
  TK       R          F P L T                    2 3                                    #             HR        E       PB
    K W R O U PB G                                                     R            D               W AO E
                       R B G S                     K      R *                       D                                    B G
       WH A                                      TKPW AO EU                         D         T           A EU           B G
  TK                U                  Z         TK         A            PB       S           T       H A
    K         O              L S                 T P          O        R                      TK            O U PB
                    U RPB          S               K      R       E       B G S               T P H O U
             AO EU P L                                      A               L                 TK        R           F P L T
  TKPW        O E              G                 T P        A               L TS                K W R O U PB G
  T           O                                           RAO E                                 K W R O U R
              O            B                         P      A E                 T             T P             *EU R              S
  T           O                                                   E                 D         TK              *E         B G
    K         O U PBL                                    HR       EU                                                F            S
  T        RAO EU              G               ST           A EU                T           ST            A EU                 T
  T           O                                               O        R                                        E                  D
  T               E F                          S                    U         G               TK HR             E              T
S        H AO E                                             A             B T                 TK HR             E              T
                           B G                   T              *E            G S             TK          A EU                 T
S                                                    P H A *EU                  TS                              E                  D
S K                                              T P          O        R                          P H A *             R
    K W           E                S               K      R O*E F                   D             3         0                        #
  T P                                                                 FRPBLGTS                                        R B G S
S        H AO*E                                                 *                               K       R       E        B GT
             AO E                  S               K          O             L S                                     FRPBLGTS
  TKPW            E            G                              O           B G S                 K       R       E        B GT
  T           O                                S          RA EU           B G               STKPWHR
  T               E F                          STKPWHRAO EUFRPBLGTS                                       A             PB         D
             AO EU P L                                        O       FR L          D         T               *                    D
  TKPW        O E              G                                      F P L T                         H A                          D
  T           O                                        W              FRPBLGTS                            A
              O            B                           WH A                                 1         4                              #
STKPWHRAO EUFRPBLG                               TK                 U                 Z                   5                          #

Folds 23 through 26                                                                                          07/20/20 13:34:35
Page 8                                      072020DAY6MORNROUGHLUMPART2.sgstn                                           Case CATalyst
 2                                      #           K W             E            G              K       O                 PB
   P     O E                L    S                    P H AO E                                  K    HRAO           U               D
 T   H A                                                      A             PB                                    E                 D
                    F            S                T           A       U       B G                       H         EU              S
 TK        A    EU              T                                                G                K W             E           G
                E                   D                         A               B T                   PW AO EU
     P H A *          R                               P H A *             R                   S K                             G
 2                      7               #         2             0                         #     T P
               *                T                                 *                T              K W R O U
  TK           O U R L                            TKPW AO EU                           D        T P H AO U
  T       H A                                     TK          A             PB       S                WH A
    K W R             FRPBLGTS                  S               O                               T               *                   D
STKPWHR                                           TK          AO U R             G                            O       F       G S
S              O                                  T                                                                               S
S                                                             A E             B G                     W           E R
  T       H A                                                     *                             T       H         EU          G
  T                                                   PW RA E                 B G                     WH          E       PB
S          R       E R        G S               S               O                               T       H         E
  T       H A                                                       EU                            K                     R           D
    K W R O U                                   S           R                                               A             PB
        W          E R                                        A                                 TK        RA          F         T
           RAO E FR           G                       P       A                      S                            E                 D
  T            O                                        W       O         R            D        T       HR *
        WH         E      PB                          P R O                                       K       R O*E F                   D
    K          O          P L                     T                 E         B GT                  P         O E            L S
      P      A EU R           G                                     E                  D                    A             PB
  T                                               T P           O E            L       D                          EU
  T              *                  D                             *E R                          T       H         EU
      P        O E           L S                          H AO E R                                K W R O U
  T       H A                                     T       H A                                               A             PB      S
    K W R O U                                   S           R                                                     E                 D
      P H          E      PB G S                              A       U        L                T       H A
                          PB                      T                                               K W R O U
    K W R O U R                                   TK            O           P L                 TK
  TK             *E        B G                    T       H A EU                                T P H O                         T
  T            O                                    K W R             U              S          T P H O E
  T                                                                 E                  DZ             WH A
      P H A *           R                                                   PB                  T       H         E
  2 3                                 #           T       H                                           W           E R
                        R           D               K         A EU                   S          T       H         EU          G
  T              *                  D           S               O                                                     F P L T
             AO EU P L S                                            EU                                WH A
  T            O                                      P               U        L       D        TK
  T                                                                 EU             T              K W R O U
      P H A *           R                                             U P                           P H A E               PB
  2 3                                 #                       A             PB                      PW AO EU
                        R           D             T                     F            S          T       H A
    K      R *                      D                               EU PB                                   A             PB      S
  TKPW                       L S                  TK          AO E                     D                              FRPBLGTS
    K          O             L S                  T                                                   WH A
               O           B G S                      P       A *         R                                       EU
S          RA EU           B G                    2                         7             #         P H A E               PB T
STKPWHRAO EUFRPBLGTS                              T P H O                          T                PW AO EU
               O      FR L          D             T                                                                   F B G
        W             FRPBLGTS                        P H A *             R                       K W R O
    K W R          E                              2             0                         #     T P H O E
             A            PB                                      *                T                  WH A
                   EU                           STKPWHR                                         T P H             EU
S K W R * U                       S                                 EU                        S           R       EU                D
    K          O          PB                    S           R                                       P             E RPB
  T P              EU RP L          D                   W             U PB                    S
                   EU           T                     P H O               R                     T       H         EU          G
      PW       O*E R                D               K W             E                                             EU PB
      P H AO E                                    T P           O         R                   S             AO EU                   D
        WH         E      PB                        K W R O U                                   T       HR *
      P HR                                      S               O                                       H A E                       D
    K          O             L S                      P HR                                                            F P L T
                      F           S                 K           O              L S                K W RA

Folds 26 through 30                                                                                         07/20/20 13:34:35
Page 9                                     072020DAY6MORNROUGHLUMPART2.sgstn                                   Case CATalyst
 TKPW              E              T              T P H          EU         G                  WH          E     PB
                   EU PB                         T P              U R        T            K       R    *              D
S            AO EU                    D        ST P H                                         W    A            PB TS
  T      HR *                                      K        O            L S             T            O
         H A E                        D            K W RA E                            ST          A      EU           T
     PW              U                           T      H A       U PB G                 T       H A
       WH          E       PB                                     U RPB        S         T             *E             G S
    K W R O U                                  S K W R * U                     S       S
         HRAO               B G                          RA E            L                              E    B G S
             A EU                                    PW RAO E F                              P    R     E         S
         HR O              PB G                         HR      EU                               HR     EU
  T      H                                                         F P L T                        R     EU R        D
       WH O                   L                          RAO E                                          EU      T
  T        RA                                      K     R O                   S        T P H         O E         S
S K W R            E        B G                          RAO E                              H         O U
  T            O E R                               K     R O                   S        T             O
                       F                           K        O*           L S            TK            O
       WH A                       TS             TK      R         F P L T              T   H A
     PW                         G                  K W R O U PB G                           HRAO EU               B G
         H A               P G                   TK         O U                                  EU                    T
       W                                         TKPW R         E                       TK
  T              *                    D          T      H A                                                     PB
             A             PB                    T                                      T
       WH A                                        K     R *                     D         K      R *                       D
  T      H       *E F                                 WH        E     PB                 TKPW                        L S
                            B                                   EU P         T           T P          O         R
  TK           O                G                     W A             PB TS                K      R       E         B G S
             A             PB                    T          O                                       A                L
S          R               PB T                  T P H O E                     S         TK         AO E
                            B                           H O U                            T                E       PB G S
  TK           O                G                T          O                            T P        A                L TS
                           PB                                   E      B G S                      R
  T                                                  P R        E              S         T      H A
     P               U PB T                             HR      EU                                R
             AO E                 TS           ST          A EU              TS          TK         A EU                T
  T            O                                              *                                           E                 D
     P H AO E                                  ST          A EU              T         S K W R * U                   L
  T      H         E                                                  PB                                          7             #
       W                   PB T                                 EU P         TS                         *               T
  T      H         EU           G                TKPW                    L S                                    R B G S
             A                    T              T P                                     2            0                       Z#
             A       U        L                S              *EU            TS        S                          PB T
               O         R                               R      E     P LG               T      H A
  T      H         E                             T      H A                                       RAO EU               GT
       W           E R                           T            *E           G S                                FRPBLGTS
S K W R * U                         S                       O E                               W           E          L
S PW               E       PB G S                  K              U R                    T
  T P H A                     L                                    FRPBLGTS              T P H            EU R B
         HR        EU                                      AO EU P L                     TKPW                        L
  TK               EU               S            T P H O                     T                                F           S
           RA            R            D        S        H AO U R                         T P H O                        T
  T                             G                               EU                                  A
         HRAO EUF                   S                             U PB         S                          E         B G S
                       F          T              T                                           P HR         EU              S
               O E F                  DZ           K W          E                                         EU            T
                           PB                  STKPWHR                                   T              *E             G S
  T                                                     HR      E            T           TKPW                        L
     P               U PB T                          P H AO E                                PW             U
STKPWHR                                                  RAO E                                      A                         Z
  T      H A         U PB G                      T P RA EU                         Z                          F           S
  TK       R           F P L T                                  EU                     S K W R * U                        S
    K W R O U PB G                                    W A             PB               S        H O E             PB
                   EU                              K W R O U                             T      H         E
     P       A                      S            T          O                            T      H         E
  T                                                  PW                                    K HRA E R L
       W           EU             T                K HRA E R                                 P R            U P L           D
                       F P L T                                     F P L T               T      H A
STKPWHRAO EUFRP LGTS                           S            O                            T                    F           S

Folds 30 through 34                                                                                       07/20/20 13:34:35
Page 10                                072020DAY6MORNROUGHLUMPART2.sgstn                                     Case CATalyst
             O E                                 P R O E             P                   K W R         EU
    K             U R        G                          A                   T            K W           E
            A           PB                   T                                               H         EU     P L
S       H     O U           L      D         T          AO EU P L                                 A            B
              O E                            T P          O        R                    T
    K              U R                                  A E F P                         TKPW          O E        L       D
      PW A         U             S           TK           O          P L T            STK           A         PB         D
  T     H        E                         STKPWHR                                    STKPWHRAO EUFRPBLGTS
      P H        E       PB G                                        PB                                 EU
                 EU            T             T                                          T       H       EU
S                E FR L                      T P          O        RP L                                 EU P         T
  T         AO EU P L S                             HRA EU                G             TK                U                Z
STKPWHR                                                          F                        K           O          L S
S             O                                K W R O U R                                  P H A EU
    K     R *                      D         TKPW         O E           L       D                       EU
            A                  T           STK          A            PB         D               H       EU             S
  T         AO EU P L S                            WH A                                 TKPW            E        L       D
                         PB                               O*E R                       STK           A         PB         D
S             O E                                P R          EU              S                 H       EU             S
                     F                                                        S         T P           O      RP L
                 EU            TS          S          R                                         HRA EU             G
  TKPW                      L S                             *                           T       H
        HRAO EU           B G                                    F                    S
  T                                            K          O          P L                TK        R *EU        B GT
  T P H O EU P L                                 P            EU R                                R     E F
  TKPW                      L S                K HRA EU                                 T             O
            A            PB                         H A *E              L T                   WH A
  T                                            K H A E               PB G S                     H AO*E
                 EU PB                                        E                 D         K           O       P L
  T              E                                      A            PB         D           P       A EU R               D
          R      EU P L                        K          O          P L                                EU
  TKPW                      L S                  P R O E                      S         T       H       EU
  T P         O        R                                      E                 D       T
    K     R * F                    D         TK                                           K           O* U R         T
  T P H O E                      S                      A                   T         S
        H O U                                       HRAO EU            B G            S PW AO EU                     T
  T           O                                         A                   T                                    L       D
                 E        B G S              T P                U PB T                  T             O
      P R        E               S           TK                                         T P H O E
        HR       EU                            K W R O U                                  K         A         PB         D
ST          A EU               T               K          O          P L                                EU P             D
       WH        E       PB                      P      A EU R                                  HR      EU
                 EU            T                    H                                 S         H O U            L       D
            AO E                 S           T                                          T P H O E
          R      E       P LG                    P              U PB                            H O            B G
  T         A                                T P H O*              R            D     STKPWHRAO EUFRPBLGTS
  T             *E            G S            T            O                             TKPW            EUF
              O E                            T P          O        RP L                     P HRAO E F P
    K              U R                         K W R O U R                              T
S                        PB T                  KP             E R           T             K W           E
  T     H A                                      P            EU PB                     TKPW            E     PB
          RAO EU              GT               K W R O               PB       S         TKPW A EU                L
                     FRPBLGTS                T P H A EU                       S                             F P L T
            AO EU              TS                                                 (                           P L T
  T P H O                      T                    H O                B G            STKPWHRAO EUFRPBL TS
            A                                                   U RPB         S                     AO         B G
      P H A E R                T                              EU P                                  AO*EU        L
                     F                       T      H         EU P                                  A            L
  T P H O E                      S           T      H A                                         HR O U
        H O U                                TKPW             E               S         T       H A
  T           O                                           O U               T             K W           E
                 EU            T           S            AO EU                   D                           F P L T
            AO E                 S                               F          T                 W             FRPBLGTS
S K W R * U                      S         S K            O E        P                S               O
                 EU                                              F                                      EU
  TKPW           E               S               P H AO EUF                                 P H AO*EU
       W A                                            RAO E                                         A         PB       S
S                                            TK       R       EU       B GT           S

Folds 34 through 38                                                                                   07/20/20 13:34:35
Page 11                                    072020DAY6MORNROUGHLUMPART2.sgstn                                Case CATalyst
                  EU                                   W          EU          T                   A                 Z
 TK           O                                                         PB                 P      A         R    T
                                       (         T                                                          F
   PW R O U                        D             T P           O       RP L               K W R O U R
     HR   EU                                             HRA EU              G S          KP             E R         T
 T P H O E                                                           F                        W          EU          T
    WH A                                           K W R O U R                                W      O        R B G
S                                                    P            EU PB                 T P H A EU                     S
         H A            P G                        K W R O              PB      S                           FRPBLGTS
           A           RPB                                              PB              T P H O*
 T                                               T       H                                K W R          EU
    K              U    PB                         K         A EU               S                RA E             L
            A                  T                               O        PB              T P H AO E                       D
S         RA           R        S                T P H            EU                    T            O
     P    R       EU            S                              O*E R                    T
                                S                  K           O        P L                        A           PB      S
       A                PB                           P       A         R BL                                            S
S K W RA          EU       L    S                    PWHR         EU                          W          E R
   PW              U                                     H A *E            L T        S              O
                  EU                               K H A E              PB G              K HRA E R
         HR                                                       E               D                A           PB
S          A      EU                                         A          PB              TKPW             E     PB
                  EU                                           O E         L            T P
                    F           S                                *E R                     K W R O U
S             O        R       T                     P         O*       P                       HRAO             B G
                    F                                                           S               HRA                  T
         HRA    EU           S                           HRAO EU          B G           T
                E R                                    WH A                             T P H              U RP L S
 T P          O E        B G                       KP             EU            S                        EUF           S
                  U          S                                                  S         K      R       E       B GT
              O E              DZ                            A                T                    A E F P
 T                      PB                       T                                      T          AO EU P L
     P            U PB T                             P              U PB T                         A EU
  T P         O       R                                              FRPBLGTS                   HR O           PB G
  T     H                                          K W R          E                     T
     P           EU PB                                   HRAO EU          B G                 W A EU
    K W R O          PB                          T P H O EU P L S                                           F P L T
            A        PB                        STKPWHR                                                   EU
S             O                                              AO           B G                    R       E        L
  T     H A               TS                                         F P L T            TK               EU PB
          R      E      L                                  R                            T P H AO E                       D
     P H O*E                S                    T       HR                             T            O
        HR       EU                              T P H            EU                                     EU
       WH A                                                    O*E R                             RAO E
                 EU                                  P R          EU            S               HRAO EU                  D
        HRAO          B G                                                       S                    O         PB
                 E            D                  T       H A                                PW A EU                    S
            A             T                        K W R O U                                             EU      B G
       WH A                                                RAO UF                 D         P R          EU PB         S
  T                                              T       H A                                                F
     P             U PB T                      S           R                            T P            *                 D
            A        PB                                      A                                         *E      P
       WH A                                        K           O        P L                            *E      P
S       H          U  B                              P       A         R BL                        A           PB
  TK               U PB                                  H A *E            L T          TK HR            E           T
  T     HR                                         K H A E              PB G            TK HR            E           T
  TK          O*        L S                                       E               D                    *E      P
    K W       O U                                            A          PB                             *E      P
        HRA EU              S                                  O E         L      D                A           PB
                 E R                                             *E R                       P RAO E
  T P         O E     B G                            P         O*       P             S          R       E     PB G S
                   U        S                            HRAO EU          B G         STKPWHR
    K W R O U R                                    KP             EU            S     S              O
            A             T                                                     S                              PB
  T              E   PB G S                                  A                            K W R O U R
            A                   Z                                             T             P            EU PB
            A                                    T                                        K W R O              PB
    KP           E R      T                          P              U PB T              TK               EU PB T

Folds 38 through 41                                                                                   07/20/20 13:34:35
Page 12                                    072020DAY6MORNROUGHLUMPART2.sgstn                                 Case CATalyst
   T P H AO E                          D             P H          E       P L                               FRPBLGTS
   T             O                                         RAO EU                     Z               AO       B G
   TK            O                               T P R                              D                 AO*EU     L
   T       H A                                   T                                        S           A EU
     K W R O U                                   T               *E         B G S            P         O     R
   TK                EU PB                           PW AO                  B G            T
     KP                                          T       H A                               T    H    EU R       D
   T P H             EU                          T       H        E                        T      AO EU P L
                 O*E R                                     R                               T P H O*
       P R           EU              S         STKPWHR              U          G S           PW        U
         W                           S                   HR       E             T          T             F    S
               A                                     P H AO E                              T P H O          T
     K           O          P L                S K                                         T P H     E        S
       P       A           R BL                  T       H                                   PW A      U      S
           H A *E              L T                 K W            E                        T    H
     K H A E                PB G                 T       H                                S
                     E                 D               W A EU                              T P H      O                 T
               A            PB                       PW A           U             S                 R O            B G
                 O E           L       D           K W R O                                                   E           T
                   *E R                          T       H        EU                      S             AO EU
       P         O*         P                                     EU                                         E      PB     S
           HRAO EU            B G              S K                E                 D     S                 *EU          TS
         WH A                                                     EU            T         S           RA E R
     KP              EU              S                                    PB              ST          RA EU              T
                                     S                       A                              T P           O       R
               A                                                    U PB          S                               R          D
                                   T                         A *            BL                    W A               PB
   T                                                   W A EU                               T
   T                                             TK                                       S           RAO*EU               S
       P               U PB T                      K W         O U                          T       H A
 S                          PB T                   KP                                                        EU
   T       H A                                   T P H            EU                        TKPW A EUF
             RAO EU              GT                            O*E R                                            F          S
                         FRPBLGTS                    P R          EU              S         T
   T P H O*                                                                       S           K       R      E       B GT
                     EU            T                         A EU                         S           RAO*EU               S
               AO EU                 S             K       R O                    S         T       H A
       PW A            U             S           T                                          T                E
   T       H AO E                    S         S PW AO EU R                                 TK
             R                                               AO U               TS          T P H O                      T
   T                                                         A                        Z     T P           O            L
       PW A EU                       S               P       A          R       T         STKPWHR
                     EU       B G                                     F                                 AO*EU          L
       P R           EU PB           S             K W R O U R                                  P       A                  S
                         F                         KP             E R           T           T
                   *E       P                          W          EU            T                 W          EU          T
                   *E       P                          W       O        R B G                                     R B G S
   T       H A                                   T P H A EU                       S                            U RPB       S
                     E FRPB                      T       H A                              STKPWHRAO EUFRPBLGTS
                            PB                 S           R                                            AO           B G
                   * U PB                                    A                                                  F P L T
   TKPW RA                             D           K           O          P L                                        B G
         WH O                                        P       A          R BL                                 E
 S                                                       H A *E              L T                  W AO
   T           A EU           B G                  K H A E                PB G            S K           AO U               S
                                 G                                E                 D       T       H
               A                                             A            PB                      W          EU          T
                   *E       P                                  O E           L      D       T P H O U
                   *E       P                                    *E R                     ST P H
 S               O U R               S               P         O*         P                         H O              B G
                   *                                     HRAO EU            B G               K W R            U RPB       S
     K           O U R               S           T       H A                              STKPWHRAO EUFRP L TS
     K           O                                     W          EU                                    AO           B G
       P R O E                BL                   KP             EU              S         T       H A        U PB G
   T                 E         L                                                  S       S           RA E R
     K W R O U                                               A                  T                               F P
   T       H A                                   T                                          TK        R         F P L T
   T       H         E                               P              U PB T                  T       H A        U PB G

Folds 41 through 45                                                                                       07/20/20 13:34:35
Page 13                                072020DAY6MORNROUGHLUMPART2.sgstn                                      Case CATalyst
     W              FRPBLGTS                   K W R O U                                     W            U
 T     H A         U PB G                    T                E          L            S
       H O              B G                  T                                         T
 T     H A         U PB G                      K          O* U R            T         S            A EU P L
                   U RPB       S                        A                                          A                         Z
                    F P L T                                              LGTS                      A
         H O            B G                      PW           EU            T                W A *            R            D
      P HR * F                 S                        A               B T                          O E FR
  T P H        *E       B G S                  K W R O U R                              T      HRAO E
       W         EU          T                   PW A                   B G               K      R       E        B G S
      PWHR                                   TKPW R O U PB                      D                  A               L
  TK                                                    A             PB                T P        A               L TS
S                E      B GT               S P                      RPB       S         T      H         E      PB
                 E        L                                           PB                     W           E      PB T
S         R      EU PB                         K      R       E         B G S           T            O
S         RA EU           L                                                   S                      O U R
       WH O                                      P HRAO E                     S           K      R       E      PB T
         HR                                                       FRPBLGTS                K        A               L
      PW                                                      EU                                       *
      P R        E     PB T                        W      O         R B G D             T        RA                L
                 E               D                                    PB                             O      F            S
      PW AO EU                                 K      R       E         B G S             K          O          PB T
S K W R          E F                                                          S                          E                 D
       W A           R           DZ          T P          O         R                   T            O
STKPWHRAO EUFRPBLGTS                                    A               B T                 P R O E
            AO          B G                      3      5                         #         P H O E                    T
                    F P L T                    K W RA E R                     S         T      HR
    K       A EU               S           ST           A           R       T                               F P L T
    K       A EU               S                              E                 D                        EUF             S
         HR                                               O       F                     T
    K W R O U                                                         PB                TK               E      P
      P HRAO E                     Z         T                                        S                  E        B GT
               *                           S K W R            E       PB                                    F          T
      P HRAO E                 S           S                          P L                          A                 G
          RA EU                S                              EU                      S                  EU
    K W R          U R                               HRA EU R               T           T P          O        R
          RAO EU            GT               TKPW A                   PB              S                  E F PB
         H A           PB        D           T            O                               K W RA E R                     S
S      W     O       RPB                           W      O         R B G                          A            PB         D
S      W     O       RPB                                              PB                T      H         E      PB
      P HR * F                 S             T                                                           EU
STKPWHRAO EUFRP LGTS                                    A EU                                     RAO E
            AO          B G                  TK                 U        L T            T          AO EU R                 D
         HR      E           T             S                          P L                          A            PB         D
            AO E               S           ST P H                 F P L T               T P          O        R
      P R O E                              S K W R              UF                      T
       W A *         R           DZ          T P H AO EU                 L              T P            *EU R             S
         HR                                ST P H                 F P L T               T          AO EU P L
    K W R O U                              ST P H                 F P L T                                       PB
    K       AO EU PB             D               P R O E                                  K                 6                  #
         HR      EU                              P H O E                    T                                   PB
ST          A EU             T                                                  D         K                     7              #
    K W R O U R                              T       HR         U                       T
  T P H A EU P L                             T                                          TKPW         O      F
         H O         R                                RA              PB G S                         O        R
  T                                                       O E FR                      ST           A EU                T
          R O        R           D           T                                                              F          T
                     R B G S                          RA *            PB G S                 W A              R B
S                EU R                                     O E FR                          K HR           EU              S
                     RPBLG                   T                                                   RA
      P H AO EU                            S       W A E R                              TKPW               U R
  T P H A EU P L                                            *                         S K                E                 D
S                                              K W RA E R                     S             P H AO E
                 E        L                                       F           S         T
S         R      EU PB                       T                                            K          O          P L
S         RA EU           L                S                  E       P     T               PW A                  B G
STKPWHR                                                     *                                      A                         Z
       W     O                             S                    U P         T           T

Folds 45 through 49                                                                                    07/20/20 13:34:35
Page 14                                 072020DAY6MORNROUGHLUMPART2.sgstn                                    Case CATalyst
 S             E      B GT                        P         O         R                T P              E    R
          A          PB                       T                                                       *
               EU                                         A *                          T                E    R
 TK                                             K       R * F P L T                    T P          O        R
                   PB          D                      HR * F P L T                                A
          A    EU                                             * UF P L T                 K        A     EU             S
S              E FR B        S                                  EU                                            PB
               E               D                    W       O         R B G D           T P H O              R        T
                   PB                         T P           O         R                   K        A         R
 T       H A                                S               O         R       T                HRAO EU PB
          R O              L                      P R O                       T         T P H A
  T P         O       R                         K       R       E       PB T          STKPWHR
  T P         O U R                                           *E R                                 A           PB
    K W RA E R                  S                               EU                      T            O
STKPWHR                                             W       O         R B G D               PW
S         R       UFR                             P H O               R                   K HRA E R
            A              L S                T                                         TK
      PW                                      T P H           *                                    A     U        L
            A                                             A * F P L T                                      F
S K               U        L T                            A * F P L T                   T      H AO E                   S
            A           PB T                    K       R * F P L T                   S          R O       F      L
  T           O                                   P           * F P L T                   K W R O U R
S               EUF        L                STKPWHR                                   S P              E RPB            S
          RAO EU             GT                                         PB                                     PB
  TKPW RAO U P                  S             TK                EU R B                             A                        Z
              O       R                       T P           O                             K      R     E        B G S
  T P         O            LG                   K W R O U R                                                             S
    K W R O U R                                     W       O         R B G               KP           E R            T
         H A        F         T                     W                                     K W R            FRPBLGTS
                    FRPBLGTS                S                   EUF        L            T      H       E
                        PB                              RAO EU               GTS        TK
12                                Z#          TKPW RAO U P                      S     STKPWHR
                EU                          S           R                                          AO           B G
  TKPW A                PB                    TKPW          O       F         TS                           F P L T
  T      H A                                S K                 E                 D                A           PB         D
                      R B G                     K W R O                                      W
       W      O                                                   U                              RA          R            D
            A           PB                    T             O                           T            O
                EU            T             S K                   U        L T            K W R O U R
    K         O         PB TS                 T             O                                W       O       R B G
  T           O                                           A                     S     S P              E RPB            S
  T                                         S                   EU              S                              PB
    K             U RPB T                     T       H         E       P L                  W A             R B
  TK        A EU              T                                     FRPBLGTS                                        G
                      R B G S                                   EU                      T            O         PB
    K W R       E                                   W       O         R B G D         S                        P L
                                    (         T P           O         R                 TK
STKPWHR                                       T                                           K W R O U
      W     O U                                           AO U                TS        TK
  T           E           L                   TK                E       P     T           K W R O U
  T                                                                 F                 S                E FR B
    K       O* U R           T              S K W R               U             S                              PB
S           O E       P                                   AO*EUF                        T
                  F                                 W       O         R B G D                  HR O E R
S             EUF         L                   T P           O         R                        HRAO EU              G
         RAO EU             GT                T                                       S K W R O                 B       S
            O     FR B G S                  S         H         E R                                        F
                            G S                                 EUF                       K      R     E        B G S
  T     H A                                                         F                              A              L
    K W R O* UF                             S             A               B G                        O E F              S
                        B                               R O E                                      A                        Z
         RAO E                                    P H           E       PB T                 W         E          L
  T       A EU PB                             T             O E                                            FRPBLGTS
  T         O                                   K       R O EU PB                                      EUF              S
S K             U         L T                                   EUF             S       T P H          E FR
  T P       O       R                         T                                                    A
                  FRPBLGTS                  S P                 E            G S          K      R     E        B G S
      W     O       R B G                         P H A                         S                  A              L

Folds 49 through 52                                                                                     07/20/20 13:34:35
Page 15                                  072020DAY6MORNROUGHLUMPART2.sgstn                                   Case CATalyst
             O E F       S                                     E F              S         K W R         E
      WH       E    PB                                             F            S       STKPWHR
               EU                                    W      O        R B G                           A         PB
      W      O     R B G                                                    G                   WH A
                    PB                                    A            PB                     PW RAO E F          L
  T                                                P        O        RPBLG                               EU
S K W R            UF                          T                                              P H A E          PB
  T P H AO EU              L                 S            A EU P L                      S          RA E R
S                       P L                    T P               U PB G S                     PW RAO E F          L
  T                  F           S                                              S               WH A
             A                                            A                         Z                       F          S
          H AO EU                                         A                               T       H A
      PW R       EU                D             K      R      E        B G S                     HR     EU          T
      P        O             G S                          A               L               TKPW A EU                 G S
                     F P L T                                O E F               S                    A           B T
                 EU                          STKPWHR                                                        FRPBLGTS
  TK                                                      A            PB                 T                 F          S
  T                                                                    PB                 T
S            A EU P L                            K W R O U R                                      H A E              T
        W      O       R B G                 S P               E RPB            S                 HR     EU          T
             A                       Z                    A                         Z     TKPW A EU                 G S
             A                                            A                                     W R
    K      R     E       B G S               S                   U P          T           T
             A             L                 S                                                P R        EU RPB        S
               O E F             S             T       H A                                           A               T
      PW           U                         S                 EU P L                     T
        W AO E                                         HRA           R                        P            U PB T
             A     U       L                           HR O                               TK             EU PB T
          H A                      D           T                                        S          R
    K HR         E      PBLG                            R O               L                          A EU R
                 E                 D           T       H A                                  K                  PB G
    K        A EU            G S                     W A             R            D                  A         PB
                                 S                     H AO E R                           T          A
             A          PB         D           T P             EU         L S                 P R        E     PB T
        W AO E                                       W                                                   E     P         D
             A             L S                 T                                        S              O E
    K        A E R                                 P             U PB T                            R     EUF B G
    K        A EU                S               K W R             FRPBLGTS               T            O
          HR O E                   DZ                                R B G S              T       HR *
S              O                             S                *EU             TS                  H A *E          L T
                 EU                          STKPWHR                                    STKPWHR
          H A                      D           T P H O U                                             A         PB
             A                                 T                       PB                                      PB
    K        A EU                S               K          O U R               S         T
          HR O E                   D                               F                        K          O U R           S
                     F                           K W R O U R                                                F
S K W RAO UF                                 S K                 U        L T             T       H A
  T P H AO EU              L                                                G                     HR     EU          T
      P R        EU RPB          S             TK                                         TKPW A EU                 G S
  T P R                                          K W R O U                                TK
             A           B T                              A               L S               K W R O U
  T P          O U R                         S          R                                       W        E R
  T            O                             S P               E RPB            S           K W R O U
S                EU      B G S                       W      O        R B G                           A EU        BL
             A          PB                                                  G             T            O
               O U             T                          A                         Z     T            O U R
                        PB                                A                               T
  T                                              KP            E R            T               P            U PB T
        W      O       R B G                                           PB                            A         PB
        W AO E           B G                              A                             S            AO E
        W          U PB                          K        A EU                  S         T
  TK         A EU                            S          R O        F      LG                  P            U PB T
                     F           S             T                                                            FRPBLGTS
  TK         AO E                                  P             U PB T                                  EUF           S
S          R O E               T                                   FRPBLGTS                          A               T
  T            O E                 D                           EU                         T
  T       H A                                  TK                                             P            U PB T
                     FR      G                                     F P L T                                    R B G S

Folds 52 through 56                                                                                    07/20/20 13:34:35
Page 16                                  072020DAY6MORNROUGHLUMPART2.sgstn                                   Case CATalyst
   K W R        E                                   W       O                                   A
 STKPWHR                                              HRAO EU            B G              KP H A              PB        D
           AO          B G                     T                                          K   R        E      PB
                    F P L T                  S K                                                      *E
    PW              F                            K W R O U                                          O         P     T
   K W R        E                              T P                                               RA   EU           G S
          *                                      K W R O U                                          O U             T
    W AO E                                   S          R                                                 F
 TKPW       E                T                 T P H           EU                                   O    U R
S PW AO                                        TK       R      EU        B GT                   H A E                    D
 T    H A                                    S P               E RPB           S          K W      A * U R           TS
                 U RPB         S                    W                                                      U PB T
                EU                             TK         A E             LG                       A           PB        D
      W       O                                     W                                        P H A EU PB
          HRAO EU         B G                S          RAO EU R L                       T         A EU PB               D
  T           O                                             O        R                     K         O         PB
      P             U         T                                EU PB                   ST          A           PB T
                    U P                        T P             E         B G               KP H            U PB G S
                  EU                         S        H          U             S              W
        W     O                                             O U              T           T      H A
          HRAO EU         B G                     PW RA E                B G S           T P       A              L T
  T           O                                                      R B G S             T P H O*            R           D
      P H O           F                      S                 EU R                      T           O
  T           O                                                    FRPBLGTS                        A                   S
  TKP H           EU          T                                EU                      S                 EU            S
      P HR * F                  S              TK           O                                      A           PB
             AO E                                                  F P L T                   P R O E
  2                                  #              WH         E       PB                              *
  2                                  #                         EUF             S             P R O EU
      3                              #         TK              E       P                 T      H        E     P L
ST P H          * F P L T                    S                 E         B GT          S P           O E R           T
                *                                         A                  T                                 PB
             A * F P L T                            W            U PB                      K         O         P LG
        W         EU                                               F                                       U P
S                                                           O U R                             W
  T                                            T P        A               L TS         S        HRAO U              G S
    K       R *                                T      H A                                T           O                 S
S           R * F P L T                               H O U                    S         TKPW            E           T
  T P         O         R                                      E                 D       T      HR         U
                  E        L      D                       A              B T             T      H A
S           RA EU          L                   2                                   #     T P HR            U
STKPWHRAO EUFRP LG                             T      H O U                                              E     P
                  EU                              P R          EU RPB          S         TK              E     P L
  T       H       EU                                W AO E                                               EU      B G
        W AO E                                        H A                        D     STKP HR
  TKPW R          E               D                       A                                   W      O
  T           O                                             O U              T             K W R O U
  TKP H           EU          T                   PW RA E                B G                 PW
  T       H O E                 S                                  F         T                W      O
S             O                                T P HR            U                         K W R O U
                  EU          T                                    F P L T               T               E        L
             AO E               S              T      H A                                T
  TKP H           EU          T                  KPW A                   B GT              K         O* U R          T
                  E               D                            E                 D                 A
        W A             R         DZ                      A              B T                                      LGT
  T       H A       U PB G                            H A          F      L                  PW          EU          T
                    U RPB       S              T                                                   A             B T
                      F P L T                     P         O*         P                      WH A
      PW              F                                   A            PB                  K W R O U
        W AO E                                            A              B T             TK
  TKPW            E           T                T      H A                                T           O
S PW AO                                                                P L               T        RAO EU
    K W R O U R                              ST           A        F                     T           O
S P               E RPB         S                         A            PB        D       TKPW            E           T
          H A                 T              S              O                            T      HR         U
  T                                                 W AO E                               T      H A
      P             U PB T                          W          E       PB T                              E     P
                  EU                         S PW AO                                     TK              E     P L

Folds 56 through 60                                                                                     07/20/20 13:34:35
Page 17                                  072020DAY6MORNROUGHLUMPART2.sgstn                                   Case CATalyst
                   EU       B G                      W AO E                           S              O E       B
                       F         T                    H A                         D          WH        E      PB
 T P HR             U                              P      AO E         P L             T
                       FRPBLGTS                T                                           P     R       EU RPB
       W           E       L                          HR        EUF         G                W    A              PB T
 T                                                                U PB TS               T            O E                   D
     P H A EU              PB                             A                   T             P H A EU               B G
 T     H   EU              PB G                T          A                                        A
      W AO E                                                  *                         T P          O E         PB
 TK                                                       A                   T           K        A       U        L
             A                                 T      H A                               T      H         E
   K           O    U      P L                 T P        A               L T             K          O
                       F                       T                    F           S       TK               EU              S
     P H A EU              PB                             A                                              EU PB
 T     H   EU              PB G S                  P H AO E                       D     T P              E         B GT
      W AO E                                                      U P L                 T
 TK                                          S K          AO U R              T         T P          O E         PB
       W   AO E                                T P        A               L T           T            O
         HR O               B G                           A            PB                 K HRA E                PB
              E                      D             P H O*E                      S                        EU            T
 T                                                                  F         T                            U P
 T P         A              L T                       HR        EUF         G           T P R
 TK            O    U    PB                      K W RA EU R                    S       T
                       F P L T                        H A                         D         P            E RPB
     PW     U                                    K      R       E         L S                      AO E                  S
 T       HE                PB                      PW             U                            HRA *                     S
     W AO E                                    T      H         E                         K W R            U             S
 T P   AO EU                         D                H A                         D                          F P L T
   P H      U             L T                    K H A EU R                                   W AO E
                       P L                                      E                 D     T      H O             R           D
     P     R       EU RPB     S                T            O EU          L T             K H O                     L      D
 T             O                               T P        A               L TS        S        H A *             PB
   PW                                        S              O                                 W AO E
S K W RA                   PB    TS                  W AO E                           S                    U             S
       A                   PB        D                    A               L S               P            E       PB
               O     U           T           ST           A EU              G S                          E       P         DZ
 T P               EU            T                              E                 D                  O U R
                   E                 D       S              O E                             P R O E
 T       H         E       P L                 TKPW AO EU                         D            H         EU
                           PB                  TK         A            PB       S           PW           EU           G S
 T                                                                     PB               TKPW             E       PB      S
      P R O E             P                    T                                        T      H A
  TKPW A E R                                       PW A               RP L                                       PB
             A            PB        D          T            O                           T
      P H A *EU                     D              P H A EU             B G             T P        A                L T
S P                E F                       S        H AO U R                                     A             PB
ST P H                    P L TS               T      HR            F           S           P H A EU               B G
                 *                               K          O          PB T                            *
STKPW                     P L TS                 K W R            U             S           P H A *EU                      D
  T       HR                                          HR        EU                      T      H A
        W          E R                           K HRA E               PB             S          RA EU             BL
          HR       EU           T                               E                 D     T            O
           RA                 L                      W AO E                             T
          HR       EU                              P R O EU                       D         P R          EU RPB          S
      P      AO E         P L                             A                             T      H O E                     S
        WH O                                       PW       O                 T                  R
        W      O                                                          L           S              O EU
  TK               EU             S                                 F                                  *
                   EU PB                       TK               EU              S     S              O E
  T P              E        B GT                                EU PB                                        F         T D
  T                                            T P              E       B GT            T      H         EU PB G S
  TK         AO         R                                 A            PB T                              EU
  T P                                                     A                   T                  RA        U        L
S              O E          B                  T                                        T      H A
    K        A EU P L                          T P          O E        PB       S             W AO E
  T       HR         U                       S              O                           TK
                   EU           T              T      H A                             STKPWHR
                       F P L T                       WH         E      PB                      H O U

Folds 60 through 64                                                                                   07/20/20 13:34:35
Page 18                                  072020DAY6MORNROUGHLUMPART2.sgstn                                   Case CATalyst
   TK                                             P         O E                  D      T P H           EU
     K W R O U                                                  U P L                     KP            E
   TKPW     O E                                                   F            S           P HR              R
          A               B    T                                      PB                     W     O
      P R O EU                G                T                                        TK         O
 S      H A *            PB                       P H         EU                 D      T
   T        O                                                            L            S          A      EU    P L
   T                                                              F          T          T P
      P H A *EU                TS              TK         A EU                          T      H        E
                         PB                             RAO           P L               T P H AO         U
 T                                                        A           PB                T      H        E
      W     A         R B                    S              O                                W               R
                              G                T P                                             H O       U             S
 T        O              PB                    T                                                                   G
 T P    A                  L T                 TKPW AO EU                                 P H           E               D
 T P                                                W A               PB                  K HR          EU
 T   HR                                        T            O E                  D    S       R           U       L
                     F            S              K HRA E              PB                T P H           E R
S K         AO     U R    T                           H       EU               S                     *           BL
  K              E   RPB    S                         H A             PB                            O        R
                    FRPBLGTS                          H AO*E                                            E               D
                       PB                             H A                        D     TK               E R
  T       H A                                  T            O                                  HR       EU
  T P        A             L T                      W A         U      B G                 P        O*        P
             A        F          S                              U P                                         FRPBLG S
           R      E        L                   T            O                                      EU
  T               EUF      L                   T      H A                              T    H      EU
          H A *E           L T                   K W RA EU R                          S     H A *             PB
             AO E                                         A           PB                    H A                        S
      P        O*       P                         P             U            T                 A
      PW            U                        S              O E                               R O                 L
ST                EU       L                                O         PB                T        O
    K W R O U PB                                      H       EU               S          P HRA EU
S                   U            S                    H A             PB         DZ                           PB
S                 E     P      T             STKPWHR                                           H    E         P G
                  EU      BL                   TK               UF                         P     AO E         P L
  T            O                               T P H          EU                       T          O
  T                                                       AO EU R B            S                 A EU
  T P HR            U                               W                                 S         R O EU                  D
                      F P L T                     P H A *EU                  TS        T
        W AO E                                 TK       R     EU PB G                     K      R O*E F             D
      P             U          T                                           G            T P H O*E
S K W R             U        G S               T                                              WH A           B T
                      F                      S        H A *           PB                T
S         H A *         PB                                  O       R                 S          R      U     L
                  EU PB                      ST           A         R        T          T P H          E R BL T
S            AO EU                 D                                       G                   HR      E F    L
  T                                            T P        AO EU R              S      S
  TK         A EU                                                 FRPBLGTS                                F      T
           RAO          P L S                       W AO E                              T P        A          L T
                      F        T               TK                                           PW          U
          HR      EUF        G                 T P H O                       T          T              EU    B G
                    U PB TS                  STKPWHR                                           HR      EU
  T       H AO E                 S             T P H O U                                           A             T
        W         E R                               W                                   T      H
    K          O        PB                              RA          R            DZ                    EU PB       S
ST         R        U     B GT                 T            O                           T          AO U         G S
                  E                D           T                                        T P R
             A                       Z            P R O EU                 G S                WH A
  TK       R      EU      B G S                                   F                                    EU
S                   U P G S                  S        H A *           PB                T P H O E
          HR      EUF        G                      W       O                                             F
                    U PB TS                                   EU             T                         EU        TS
S              O                                  PW                                      K          O      P L
  T                                              K W R O U R                                P        O          G S
  T                                              KP           E        B GT                            EU
               O E F             S             T          A EU             G S          T      H       EU
                                 S             T      H A                               T      H A

Folds 64 through 67                                                                                     07/20/20 13:34:35
Page 19                                    072020DAY6MORNROUGHLUMPART2.sgstn                                  Case CATalyst
 S         H A *            PB                     KP             E R         TS                        E            D
               A              B G              ST       H A             R B G           T            O
 S                   E               S             K W R              FRPBLGTS          T
 S                                             STKPWHR                                  T                E F           T
   TKPW          O E             G                 K W R O* UF                          T P R
   T             O                                        RAO UF                  D     T
       PW                                        TK           O          P L TS             P H A *EU                  TS
     K       R       EU            T                P R O* U                      D                A             PB
     K         A               L                    PW AO EU                            T
   T P                                           T                                                   O*E R
                     EU PB                       T              *                 D          W           EU            TS
   TK          AO E                    D         T              *                 D     T P H A EU                       S
   T       H         E                                                FRPBLGTS                               FR BLGTS
         W A                PB                                    EU                         W
   T             O                             S          R                             T
     K         AO E         P                  STKPWHR                                                   E        B G S
       P       AO E         P L                    K W R O* UF                        S                  E       P G S
 S             A EUF                                      RAO UF                  D                          F
                   *                             TK               E      P G S              PW RA E               B G
 S             A *EUF                                                           S                    O U               T
   TK HR             E             T                                  F       T         T P H O                R
 S             A EUF                                P H A *EU                 TS        T
 STKPWHR                                                    AO EU           L             K H A                        T
   T P H O U                                              RAO E                                  RAO             P L S
   T P H A EU                        S              P       AO E              T                          EU
     K W R O U                                   T                                    S          R
                   *                               K W            E                                               B
     K W R O* UF                                   K W R O* UF                          TK         AO EU            L      D
             RAO UF                    D                  RAO UF                  D   S PW AO
   T P H AO U P L                                TK           O          P L TS         T
             R         U             S           T      H A                                    H               R      G S
   TKP                      P L TS                    W           E R                 S                  EU PB           S
                   *                                P R O* U                      D                      EU            T
   TK            O          P L TS                  PW AO EU                            TKPW A                   PB
                     EU                          T                                                             R B G S
 S K W R * U                         S           T              *                 D       K W R          E
         W A                PB                   T              *                 D   STKPWHR
   T             O                             ST       H A             R B G         S              O
   TKPW          O E                                                  FRPBLGTS          T P        A EU R
   T       HR          U                         T      H A             R B G           T            O
 S               O E                           STKPWHR                                S            A EU
                         F                                  AO            B G           T      H A
   T       H         E      P L                             A            PB               K W R O* UF
 S               O                                 K W R O* U                                  HR        EU              S
   T             O                             S          RAO UF                  D                      E       PB
   T                                             TK               E      P G S                           E                 D
     K           O* U R            T                                            S       T            O
           H A                       S           T P R                                         HR                P L
               A                                 T                                                 A       U        L
                       U PB G S                     P H A *EU                 TS        T
     K W R O* UF                                      WH O                              T                E F           T
             RAO UF                    D       S          R                             T P H A EU                       S
   TK              *E         B G                T                E F             D                          FRPBLGTS
                                     S           T P H A EU                     S       T      H A             R B G S
                         F                         K W R              FRPBLGTS        STKPWHR
 S P                 E R           TS                             EU                               AO             B G
                   *                                      RA E                    D                          F P L T
     KP              E R           TS            T      H         E      P L                       A             PB
 ST        H A             R B G                            A       U       L                      A                     S
     K W R               FRPBLGTS              STKPWHR                                                 *
 STKPWHR                                                    AO            B G                      A                         Z
     K W R O UF                                                       F P L T                      A
 S           RAO UF                    D                    A            PB               K          O           PB      S
   TK                E      P G S              S          R                               K W            E       PB      S
                                     S             K W R O U                              K W R O* U R
                         F                                  A               L S              W A EU R
         W           EU            TS                   HR        EU            S                            F         T
               A            PB                                    E      PB             T P H              U RP L

Folds 67 through 71                                                                                    07/20/20 13:34:35
Page 20                                    072020DAY6MORNROUGHLUMPART2.sgstn                                        Case CATalyst
                    F                              K W R O U                                         A                B T
     P      O*                   S               TK                                      T
 T           *E                  S               T       H A                                     HR         E F         L
               E                  D              TK                                                           F
     P H A *EU                 TS                  K W R O U                                 P H            E                   D
          A             PB                               HRA E RPB                          K        A                  L
       H O                       S               T P H           EU           G              P    R O                B       S
       HR      EU                                    P        O        R                 T       H A
S         A EU               G S                 T          A            PB T               K    H A E              PB G
                               S                              O        R                              E                         D
            A           PB                                R      E F                     T
 TK         A *E               TS                T            O                                         O           P     T
            A                  T                   K W R O U R                                      RA      EU           G S
 T                                                   P           EU PB                                          F
     P             U     PB T                      K W R O               PB       S      T   H A
                      FRPBLGTS                   T P H A EU                       S      T P   A                    L T
            AO EU P L                                                FRPBLGTS                                   F P L T
  T P H O                      T                       W         E          L           S               O
           RA E             L                                    EU                      T       H A                        TS
    K HRA E R                                      K                     PB T                   W            U      PB
              O          PB                      T P          O        R                     P     AO E                      S
         H O                     S               TKPW            E              T        T       H A
         HR       EU                                   W A         U       B G           T              EU           B G S
S           A EU              G S                                             G                       *
                                 S             S PW AO                                  ST              EU            B G S
     PW             U                            T                                                   O U                 T
                  EU                           S K          AO U R                                                  PB
            A *          P L                         P        O        R      G S            P H AO EU              P
       W A EU R                                                      F          T            P H AO EU              PB
  T      H A                                         P R         EU               S              A                  PB       D
  T      HR *                        Z           TK         AO U R            G                H A                         S
                          B                                 A                              K       O                PB T
                          B                          P           E R                                 E              P        D
  T P H A E R L                                                      F                   T         O
              O        R                             P H A                        S     ST           EU              B G
            A          RPB         D                 P H O           F P L T                       O U                      T
            5                          #                    A            PB                                         PB
         H          U PB                       S            AO E              G            P H AO EU                P
     P        O*                 S                       H O U P L                         P H AO EU                PB          D
                                 S                   P H         E       PB             STKPWHR
            A            PB        D                   W         E R                                EU
                *                                                        PB                       *
            A            PB        D                   WH AO E              L                       EU
1                              9       #           K H A EU R                     S             A                       L    S
S             O        R B T                                A            PB              TK HR      E                 T
                  E                D                   W A         U       B G           TK HR      E                 T
  TK        A *E               TS                                E R              S      TK HR      E                 T
STKPWHR                                                W                                                        F P L T
  T P H O U                                        K      R        UF P           S                         EU
    K W R O U                                               A            PB                          A                  L    S
     P H          E      PB G S                    K        A EU PB               S                 RA       U          L
                  E                D                                 F P L T             TKPW         O E                G
  T      H A                                                     EUF              S                  AO
    K W R O* UF                                  T                   F            S                     EU          PB
S           AO E         PB                    S K W R * U                        S     S            AO EU                      D
  T                                            ST         RAO EU           B G           T
     P              U PB T                                                    G          TK          O           RP L TS
                         PB                      T            O                                    A              PB
     P            E RPB                          TKPW            E              T D              HRAO              B G
ST       H A           R B G                                A                                                        G
                      FRPBLGTS                   TKPWHR          EU P L S                            A           RPB     D
    K W R         E                                                  F                               A                 T
STKPWHR                                                     A                                    H      O    U
            AO            B G                        P        O*         P               T       H       *E      R
                      F P L T                    TK         AO U R            G             K           O           PB
       W      O                                             A                           ST          R        U        B GT
    K W R O U                                        P H O           F P L T                                E       P      D
       WHR        E      PB                          P           E R                D   S               O

Folds 71 through 75                                                                                         07/20/20 13:34:35
Page 21                                 072020DAY6MORNROUGHLUMPART2.sgstn                                    Case CATalyst
                EU                                            EU                     T                 E        B G
S         R                                   T       H       EU                     T P H             EU       B G
            A                                 T       H A                 TS           K HR            EU
     P RAO*E                  T                     W           U PB                                   EU
  TKPW                                            P H O            R                  T      H         EU
S                 E     PB      S               K H A E              PB G                        AO EU               T
  T           O                                       H O          R                             A E                   S
       WH A                                   T                                           P H AO E                       D
  T     HR *E                                 T P           O E       B G S                              U P L
    K H A E             PB G S                        H A                 T         S K          AO U R              T
          R                                   T                                       T P        A               L T
          R       E F                             P             U PB T                    PW             U
  T           O                               T             O                         T
            AO EU R B           S               K           O        PB                      HR        E F       L
        HRAO EU          B G                  T               E      PB       D                            F
S               *           G D                     W                                     P H          E                 D
STKPWHR                                     STKPWHR                                     K        A               L
S                                                         A          PB       D                  AO EU R B             S
  T                                           T P H O U                               T      H A
  T P       A            B G                    K W R O U                                      R
  T     H                                   S K         R     EU              D           P R          E      PB T
  T     H                                     T                                                        E                 D
S           A                                     P H A *EU               TS          T            O
  TK          O       RP L T                              A                     Z                    *
S                 E           T                               E         L     D       T
                            G                 TK              E R                                A EU PBLG
            A                 T                       HR      EU                                           F         T
  T                                                       A          PB                   P        O*         P
     P              U PB T                        P H O E             BL T                             EU
            A                 T                 K H A E              PB G           S                         P      T
        HRA *E                  S                             E               D                        EU            T
        H O           R                             WH        E      PB                            O          P      TS
  T                                             K W R O U                                 P RAO*E                    T
     P H O*E                    S           S             A     U                                          F P
     P      A         R       T               T       H       E      P L                     HRAO EU            B G
S                                                                 F P L T                        A
  T     H A                                     K W R O U PB                              P H          EU PB
          R       E F                               W A            R          D       T P        A               L T
  T           O                                       H AO E R                                             F P L T
  T                                         S K         R     EU              D                        EU            T
     P            EU PB                       T                                                  AO E                  S
    K W R O             PB      S             T                                       T P H O                        T
  T     H A                                                     U PB T                           A
    K W R O* U R                                          A                     Z         P R          EU              S
  TKPW            EUF       G                             A                                 W R
  T P H A EU                    S                 P H         EU PB                   T P R
                     FRPBLG                     K               U           S             P H AO EU
S               *EU           TS              TK          AO E                                           U PB G S
                  EU                          T P         A             L T             K W R O U
     P H A E            PB                          W       O                       S            AO E
  T     HR *                        Z         T       H A                                        A
S         RA E R                                  PW                                         HR O                    T
                           LGTS             S K               EU PB T                                      F
            A            BL T                       W                                            A              B GT
  T           O                                     WH A                                                           G
S               *                 D             K W R O U                                          O U               T
                        PB                        P           E RPBL                STKPWHR
  T     H O E                   S                     HR      EU                      T P H O U
  TK          O       RP L S                S             A     U                                            R B G S
            A           PB                                        FRPBLGTS                                      B G
                     FR B                           W         E         L                   W AO E
S                                                             EU                      TKPW R           E
     PW RAO*E                 T               T       H       EU                      T      H
                            G                   K W R O U PB                          T P H            EU
  T                                           T P R                                       P            EU PB
S           A EU P L                                WH A                              TK WHRAO                PB       S
            A EU R                                        AO*EUF                        K W R O U
S             O                                         RA E                  D       TKPW             EUF

Folds 75 through 78                                                                              07/20/20 13:34:35
Page 22                              072020DAY6MORNROUGHLUMPART2.sgstn                             Case CATalyst
 T P H A EU                     S            K       A               L           TK       A     EU PB G
       HR                                ST          A            PB       D     T      H A     E R
    PW                                         P       O EU PB T                S
 T          O                                                 F P L T            T P H      O                T
          A                                TK                                    TKPW       O E            G
        R O E          PBL                   K W R O U                                     A EU
 TK           E             G                                U PB        S            W    A EU
                   F                              H        EU P L                                     PB
    K     R    E      B G S                T           O                         T
           A           L                       PW A EU                   S       T P       AO    U       T
S         E         R    T                   K HR          EU                                    U R
 T     AO E                              S           A EU                         K W R            FRPBLGTS
       A               PB                  T      H A                           STKPWHR
    WH A                                   T             *                 D                  AO         B G
          EU                                         AO E                S       TK             O U
   P H A E             PB                      P       O E           L S        S         H A EU R
   PW AO EU                                                              S                H       EU           S
 T   H A                                             A            PB                  P           EU PB
S                                              P RA                      S          K W R O             PB
S K W R * U                     S          T P       A EU            L            T P R
      R O E            PBL                 T           O                                      A
  TK      E                 G              TK          O                            K       R     E      B G S
                FR                               WH A                                                          S
S             E R            T           S                                      ST            A         PB       D
 T         AO E                                P H         E               D          P         O EU PB T
     PW    A EU                 S            K HR          EU                     T       H A
                               DZ          T P H           E             S        T
              O      PB                    T           O                              P         O E        L S
    K W R O U R                                P R O                                                           S
    K     R     E     B G S                T               E       B GT                       A         PB
                             S                 P H A *EU               TS             P RA                     S
S P             E RPB        S             T P R                                                        PB
            A        PB        D           T                                          P HRA EU                 S
    KP                           Z         TK        A EU PB G                                A              T
                    R B G S                                E R           S        T
S               EU R                                          F                       P             U PB T
                   FRPBLGTS                  K      R O*E F                D                R
    K W R       E                                             FRPBLGTS                        A
        W AO E                                             EU                     TK          A EU PB G
                      B G                  T      H        EU                                     E R
STKPWHR                                                    E F           S        T             O
            AO        B G                         HR O U                   D      T
                   F P L                             A            PB                  P       A          B G
  T P H O U                                  K HRA E R                                P H A *EU              TS
    K W R O U                                                     PB                          A         PB
         HR     EU           S                      R O         R          DZ     T P RA                PB G
                E    PB                    T           O                                  HR      EU
                E              D           T      H A                           ST            A      F
  T           O                                                 R B G S                              FRPBLGTS
  TK      R        F P L T                   K W R         E                                      EU
    K W R O U PB G                       STKPWHR                                      PWHRAO*E F
            AO E             S                       AO            B G            T       H A
  T             E F        T                                  F P L T             T       H       E
    K           E RPB G                              A            PB                        R
         H O U                             TK                                                          R B G S
            A        PB                      K W R O U                              K W R         E
    K W R                                                    U PB        S      STKPWHR
  T                                               H        EU            S              W       O
      P           U PB T                   T               E F         T            K W R O U
S                                          T           O                          T               E        L
                E    PB                        PW                                 T
  TK        A EU PB G                      T      H A                                           O E
                E R      G                 T      H                                             O E
  T                                      S                                        T               E        L
      P HRA *EU            TS                        A                            T
  T P R                                      K HRA E R                              K           O* U R       T
            A                                        A            PB            S K W R           E     PBL
      P H       E              D               P R         E      PB T                    HR      EU

Folds 78 through 82                                                                             07/20/20 13:34:35
Page 23                                  072020DAY6MORNROUGHLUMPART2.sgstn                                    Case CATalyst
   K W R O U             PB                        P         O*       P              T     H            EU
     W   O U                    T                                   F P L T          T     H          *E R
 TKPW      E                    T              T       H                             TK             O                G
                              G              S                                       T P      H A E R
 T          AO                                             A                         T P      H           UF
                      F P                    S           RA E R                      T              O
S     PW AO                                  S           R        U       L            K          AO E          P
S     P           E F              S           T P H            E R BL               T        H A
    K W R                                          P         O*       P              T P          A                L T
    K W R O U                                  T             O                         K      HRA E RPB
          H O E              L       D           K       R O*E F                D                     *
  T       H A                                              A          PB                K HRA E                 PB
      P           EU PB                                               PB                          A             PB         D
    K W R O               PB                   T                E       B G S         T       H A                      TS
                        R B G S                        H A                    S             W R           U PB
S                 EU R                         T P H                        T                               F          T
                      FRPBLGTS                 TK                 U PB                TK HR             E              T
        W         E          L                       WH A                             TK HR             E              T
        W           U PB                       T       H        E                           W             U PB
                      F                        T P H AO E                       D                           F
  T       H       EU PB G S                    T             O                                  R       EUF B G
  T       H A                                  TK            O                        T P         A *         R B GTS
S                                              T             O                        T P           O         R
S P             O E                S         S P             O        PB                K                     R        T
                               G                       H O                                                           G
  T             O                              T                                      T
      P H AO E                                           R      EUF B G             S           RAO EU R                 S
  T P H A EU                       S                                F       T                               F P L T
S                                            S           RAO EU R             S       T
                          PB                         W                PB                            O*E R
S               O E                            T       H                                  PW R O U                         D
        W A EU                     S         S           R        U       L             K         A                    T
  T                                            T P H            E R BL                TKPW          O E R
S                 EU P L                           P         O*       P             S
          HRA           R        T                                  F P L T         S                 *              G D
          HR O                                 T P R                                              A             PB
  T                                                P H AO EU P                                          EU
          H A E                  T                 P            E R                         W       O
          HR      EU             T           S P                E       B G             K HR              U
  TKPW A EU                    G S             T                EUF                       P           *E        P
  T                   F            S                            EU                      K W R             U              S
            R     E          L                 T       H        EU                                      E                  DZ
    K HRA E R                                      P H AO EU                                                    PB
                          PB                     K              E RPB         S       T       H A
      P H AO EU                                T P         A      U       L               PW R O U                         D
        W       O       R B G                S PW AO                                    K         A                    T
                O         PB                   T W           O                        TKPW          O E R
  T       H                                        PW R O U                     D                           F P L T
    K         A EU                 S             K         A                T           K W R O
                      F          T             TKPW          O E R            S       T       H         EU
    K           O E                                                 F P L T           T       H       *E R
      P H O             R                            W            U     B             TK            O                G
      PW          EU                 D                              F                                       FR B G
  T           AO E                 S           T       H O E                  S                       *
  T       H A                                  TK HR            E           T                               FR       G
    KP            EU               S           TK HR            E           T         T       H A
              A           PB                   TK HR            E           T         T       H         E
                  EU                                 W            U PB                                            B G
          HR *          R                                           F                                           PB
  T           A     U      B G                 T       H O E                  S                 RA            R            D
              A            B T               S                                        T             O
S K W R * U                        S             K HRA E              PB              T       H A
  T                                                    HR       EU                    T P           O         R
S           R     EU               S           T P H                          S       T       H
S         H A                L                                        PB            S           R         U        L
          HRAO             B G                     P H AO EU                          T P H             E R BL
              A                  T           S P                E RPB         S           P         O*          P
  T                                              K W R O                            STKPWHR

Folds 82 through 86                                                                               07/20/20 13:34:35
Page 24                                      072020DAY6MORNROUGHLUMPART2.sgstn                                    Case CATalyst
           HR       E              T                         A               L S        S
       P H AO E                                        P R                                           A             B
           HR       E              T               T                                    S                 E       PB    T
       P H AO E                                    TK             E      P G S           T P      R
   T          A EU            B G                                                S       T
              A                                                         R B G S            P          O E           L      S
 ST                 E       P                        K W R        E                                  A              L
       PW A                   B G                ST P H               F P L T            T       H    O E
     K W R O* U R                                                   U PB TS              T             *EU              TS
         W A EU R                                                     F P L T            T
                        F          T             ST P H               F P L T                    HRA         U    PB G
       P        O E             L S              ST P H               F P L T                                     PB
   T       H A                     TS            STKPWHR                                 T
                              B                  S                                       T
       P              U            T               T     H A                                 P     O E     L               S
   T P          O         R                            P R O               B                  WH   O
         W A              R            D                 HR       E                       T P     AO EU                    S
   T       H                                           P H A                   T              WH O
 1         4                             #                        EU       B G            T
                                         #         TKPW           EUF PB                S       R      U   L
                  *                                T                                      T P H       E R BL
              5                          #             P H A EU            B G              P      O*    P
   2                                     #                       * U P                                                     S
       P        O E             L S                                   F        T                 R
   T       H A                                         P            U PB T              STKPWHR
   TKPW         O       F          T                                  FRPBLGTS          S            O
                  *                                               EU                      TK         O U
   TKPW         O       F            S           S         RA E R                       S          AO E
     K       R O*E F                   D                              F P                          A
       P RAO E                                     T     H        EU                         P R O           B
     K        A       U           G S            S               *EU           TS              W
                    E                S                            EU                      T P      AO EU         G
              A                    T                   P H A E           PB               T
   T                                               T                                    S        R       U     L
       P              U PB T                         K     R *                     D      T P H         E R BL
                        FRPBLGT                    TKPW AO EU                      D         P       O*    P
                    EU                             TK        A           PB      S                                         S
              A *           P L                  S                  U         G S          PW                U
         W A EU R                                  T     H A                             T P H        O                 T
                        F                            K W R O U                          S         R                    G
   T       H A                                     T P H AO E                      D                         U    PB    TS
       P        O E             L S                T           O                                         *
                          R B G S                      P H A EU                                           U PB T
     K W R          E                                        A                     D    S    P          E F
 STKPWHR                                         S K W R            U            S           P        O E     L S
 S                                                   K W R O U                                                   S
     K W R O U R                                       P H A EU                          T            O
                      U PB G S                     T P H AO E                      D     TKPW        AO EU         D
   T       H A                                     T           O                         T
                    EU             T                         A                     D    ST           A        F
   TKPW         O       F            S           S K W R            U            S                   A                  T
              A       U         L                  T     H AO E                  S       T               *                  D
                        F          T               TKPW                      L S                           FRPBLGTS
                      U PB TS                          PW A EU                   S             W       E        L
                  *                                                                DZ                  EU
                      U PB T                           P       O         PB               T      H     EU
                        FRPBLGTS                   T              EU       B G               P     A          B G
   T       H A                     TS              T P       A          R B GTS                    A         PB
         WH A EU                                           R      E          L T             P R O E          BL
                      U PB           S                            E                D                   E            S
   T P R                                           T           O                        S              E     PB G S
   T                                                 K W R O U R                                     O     F        S
   T                E F            T                   P R        EU RPB                  TK         O
                O           PB                         P       O*        P              S        H       U    B
   T                                                                  F P L T                  W A EU R
         W          EU             T               T     H A                              T      H A
 ST           A             PB         D         S P              E F                     T      H     E
              A             PB                           HRA        U PB G                TKPW       O            T

Folds 86 through 90                                                                                       07/20/20 13:34:35
Page 25                                    072020DAY6MORNROUGHLUMPART2.sgstn                                 Case CATalyst
 S              O E                            S            AO EU                 S          W         * U PB
   T P        A                L TS                     HR       EU                       T P      AO EU PBL
        W                                                   A            PB       S             HR      EU
 S          R         U        L                   K W R O U R                            T        AO           B G
   T P H            E R BL                         K W           E                                 A
      P         O*         P                   ST P H                F P L T                    HRAO            B G
              A            PB                               A            PB                        A          PB
   TKPW             EUF                                          EU P           T       S          A EU                  D
          HR               PB        S              P H A EU                                 P H A EU           B
                O        R                       T P H O                        T         T     H
   TKPW             EUF                        ST P H                F P L T                 P       O*       P
        W R         EU PB                      ST P H                F P L T            S
   TK       R       EU       B G S               T                                        TK           *EUF
              A              B                                O          PBL                       A          PB
 S              O E                              T      H        EU PB G                       W AO E
   T      H         EU PB G S                    T      H A                               T P H AO E                     D
   T      H A                                               AO*EUF                        T          O
      P H AO EU                  GT            S            AO E         PB               TK         O
   T P H AO E                          D         T P R                                  S            O E
   T            O                                T               E         B G S          T     H       EU PB G S
      PW                                         T      H O            R        TS        TK           *EUF       L
   TK             *EUF                         S                                                           F P L T
                           PB                                            PB                          O*E R
   T      H O E                      S           T                                        T     H A           PB
   T                EU       B G                 TK              E       P G S            T     H A
      P R           EU               S                               F                             AO EU P L
                                     S              P H                           S       T P H O                    T
 STKPWHR                                         TK         A EUF                              W A EU R
              A            PB                         W R                                                  F
 S          R                                    T      H        E                        T P H         EU
     K W R O U                                          H A                         D   STKPWHR
 S            AO E         PB                    T P        AO EU                   D              A          PB         D
              A                    T             T P          O U R                       T     H A
          HRA *E                     S           T P        A               L TS          TK            E     P G S
                O          PB                         W                                   T        AO           B G
      P       A EU P                           S          R        U        L                P HRA EU                  S
   T P H            EU                           T P H           E R BL                                       PB
                    E F                D            P         O*         P                   P H        EU               D
   T      H A                                                                     S                  O*E
      P HR               R           S             K HR            U          G         S K W R * U               L
   T P R                                            P       A              B G                               R B G
   T              *                    D                    A            PB                       RAO EU            GT
                O        R                       T      H        E                           PW            F
                    E FRPB                            W          E R                      T     H
        W A              R             D         TKPW         O E             G           T       RAO EU          L
          H AO E R                               T                                                           R B G S
   TKPW             E      PB                    TK           O                                   RAO EU            GT
                O          PB                  S              O E                                       E FRPBLGTS
      P       A EU P                                        A                               K W RA E
            R                                    TK             *EUF                                    EU
 S P                E F        L                 T              *E            G S         T     H       EU
                    EU PB                      ST         RA                    T                       EU           T
 ST         R         U      B GT                TKPW AO E                                T        AO           B G
                                 G               T P          O        R                     P HRA EU                  S
      P       A              B G                 T      H O E                     S             HRA *                  S
   T            O                                T P        A               L TS               W AO E           B G
   TK           O                              S              O                             K W R       E
   T      H         EU PB G S                    T      H A                     TS      STKPWHR
   TK             *EUF         L                 T                                                RA          PB         D
                        FRPBLGTS                      W            U PB                         HR      E            T
   T                                                             E         B G S             P H AO E
                O          PBL                 S                 E       P G S          S K W R * U                    S
   T      H         EU PB G                                      EU                             HR      E            T
   T      H A                                                              B G               P H AO E
                    EU             T             T      H        EU                     S K W R * U                    S
      P H A EU                                                       F                          HR      E            T
   T P H O                         T                  W R                                          AO E                S
      P RAO E                                  S              O E                       S K W R * U                    S

Folds 90 through 93                                                                                 07/20/20 13:34:35
Page 26                                 072020DAY6MORNROUGHLUMPART2.sgstn                                   Case CATalyst
  TK     A        E         L                   K        A EU               T                                  LG
     W                                                        E                 D    T            O
  T    H A                                    T       H A                               P H A         EU     B G
 ST     RA        EU            T             T       HR                             T    H A
                   U    P                                         F           S        KP H           EU        T
                      F P L T                 T P H O                       T                               P L T
S                                                             E FRPB                  T P H O*
 T   HR                                       T       H O E                         STKPWHR
 T P H            EU         G                    P HR                                     HR     E               T
                        PB                      K          O            L               P H AO E
      W R         EU         G                        H A                       D   S K W R * U                      S
    KP H          EU            T                        A           P              S K
                             G                    P R O           F             D      K W R O U
 T            O                               T                                     ST      RA EU                 T
           A                                      P HRA              PB                             U       P
         RAO E                              STKPWHR                                           A                          Z
  T            *E             G S                        A           PB             S           O E
ST       RA                     T                   W R                                  W       * U        PB
  TKPW AO E                                     K W R O U                                WH O
S                EU P L                               HR      EU              S     S             E          B       S
        HRA            R                                      E      PB                                               DZ
  T          O                                T            O E       P          D                           PB
      WH A                                    T                                              H        EU           S
  TK     R           F P L T                  TK        R *EU R B GT                     P        O              G S
    K W R O U PB G                              K          O            L                                   PB
                     F            S                      AO E                 S           W      A         R B
  T              E F          G               T               E F           T                                    G
           A               B T                               * U PB                  T      O               PB
  T P H O            FRPBLGTS                   K W           E           G          T P
        H O                B G                    P R                                T   HR
             O             B G S              T                                                         F            S
        HRA                B G                    P HR * F                    S                A
                     FR                                  AO E                        T        RAO      U
  T P        O U PB                             K          O U PBL                      KP H          EU        T
  TK       A EU               G S                                   R B G                                   P L T
        H AO*E                                          RAO EU            GT         T            O
  TK         O E         PB T                                     FRPBLGTS           TK           O
  T P H O E              P                                    EU                     T       H A
  T P                                         TK                                                            PB
  T     HR                                  STKPWHR                                              A
S                                                                 F           S                       EU        T
  T P H          EU           G               TK        R *EU R B GT                      W      A    E     PB T
                         PB                     K          O            L           S                 EU    P L
      W R        EU           G                                         LG               P HR         EU
             O         R                      T            O                                     A
  T P H O                       T               KP H          EU            T                HR       EU          T
STKPWHRAO EUFRPBLGTS                                         * U PB                  TKPW        A    EU         G S
             O       FR L           D                      O*E              T          PW        A    EU            S
                     F P L T                      PW              F                                                   D
      W              FRPBLGTS                 T       H                             ST       RA                   T
  T P H O                     G                 K          O* U R           T       STKPW AO E
  T     H A                                   T       H A                                  W    O
                 EU                         S                   UF P                    K W R O U
S        R                                               A                          S        R
S          AO E          PB                             RAO E                         T
                     F P L T                  T              *E           G S              WH A
                 EU                               P HRA              PB                    W    O
  TK         O                                      W      O                            K W R O U
         RA E               L                 T                 U       L           S               EU R
               *                                      HR      EU                      T P
         RA        U        L                     PW                                    K           E                 D
  T     H A                                       P             U           T                     *
                         PB                 S PW AO                                 S K             E                 D
     P H                          S           T P             E        B GT               PW AO EU
  TK       A EUF                                                  FRPBLGTS            T
           AO E                   S             K W R O                                           * U PB
  TK             E       P G S                    PWHRAO*E F                                    O*E               T
S       H AO E                                                E F             S                                              (

Folds 93 through 97                                                                                   07/20/20 13:34:35
Page 27                                 072020DAY6MORNROUGHLUMPART2.sgstn                                     Case CATalyst
                                    (                   A                                P        O EU         PB T D
ST        A     EU          T                     P R O               B              TK
                  U PB                             W                                                  EU
                E                           S           A EU              G          T
   K W          EUF                             K W R O                                              *
   K HR         EU                                              U PB          S      TK
 T     H A                                    T                                      T P H            EU
   K W R O       U                                    RAO E                                               F
                     PB                              HR         U     B G                    H        EU           S
 T P    A              B GT                   T         A            PB       S               R       E       P LG S
   P HR         E    P L T                  STKPWHR                                                             LG S
S                 UF P                        T P H O U                                           O          R
         A                                                    EU                     T P H            EU
    P HRA             PB                           W A               PB                                   F
S       RA *             S                    T           O                                  H        EU            S
           O         B G S                    T         A       U     B G                     R       E       P LG S
      W           FRPBLGTS                    T           O                                                         S
  T P                                           K W R O U                            T P H O                      T
                EU                                            EU                     T P    A E                     S
ST PW           EU    PB                          P H A E            PB                       EU               BL
                E     P         D               K W R O U                            T P R
 T          O                                        H A E R                    D           A
 T     H A            P                       TK      R           F P L T             K   R   E        B G S
      W     O EU                                K W R O U PB G                                              S
     PW                                                 AO E                  S                A      PB
                          LG                  T               E F           T       S K        AO U R     T
 T          O                                                       R B G S         ST         A      PB      D
S         A   EU                                K     R       E       B GT               P       O EU PB T
              EU            T                                     FRPBLGTS          S         RA            S
             * U      PB                                      EU                                 O     B G S
            O*E           T                   TK                                     T           O
                     R B G S                STKPWHR                                  T
    K W R      E                                        AO            B G           ST                E       PB         D
ST P H            F P L T                                         F P L T            T       H
  T               F          S                          A            PB               K W             E
     P H                     S                       H AO*E                           K          A       U       L    S
S         RA                 S                    P H A *EU                     D    T P          O          R
     PW           F                         S                 E R           T                    A
  T P H O                  T                          R       E      P LG S              P H          E                  D
     P H                     S                                                S         K        A               L
        H O            B G                         W          EU                       P      EU              PB
                  F P L T                   S P               E F       L             K W R O                 PB
ST P H            F P L T                               A                       D           O U                      T
ST P H            F P L T                     TK      R       E               S     S      AO EU                         D
      W A *         R          DZ                             E                 D                         F
           A          PB                    S             O E                        T       H
    K W R                                                         F                     KP           E R       T
S                                               K W R O U R                                    AO E              S
  T     H A                                     K             E RPB           S       T              E F       T
                    R B G S                     K HR          E      PB             STKPWHRAO EUFRPBLGTS
S              EU R                                  HR       EU                                 O      FR L
                  FRPBLGTS                    T P H                           S       T P R             FRPBLGTS
    K W R O                                             A            PB                        A
                 U PB        S              S               *             G D       S K        AO U R          T
    K W R                                       K W R O U                           ST         A          PB       D
    K W R O U                                         RA        U       L                 P      O EU PB T
      W      O E      PB T                    T      H A                                K W R O
  T P                                                 RAO EU              G             K W R        EU
  T     H A                TS                   K W R             FRPBLGTS                   H A E R
    K W R O U R                             STKPWHR                                          H       EU P L
     P HRA            PB                                  O          PB             S          A EU
           A          PB       D                        A                             T      H       EU      G
    K W R O U                                        H AO EU                          T P H A
     P H A E          PB                             HR       E F       L               K        O E      PB T
               EU P        T                  T P R                                       PW
  T     H      E      PB                                A                             TK              U PB
    K W R O                                 S K         AO U R              T       STKPWHR
S          AO E                             ST          A            PB         D                  *

Folds 97 through 101                                                                                  07/20/20 13:34:35
Page 28                                 072020DAY6MORNROUGHLUMPART2.sgstn                                       Case CATalyst
     W A *            R            DZ       S                 EU P L                      K       O              P L
 S                                                P HR        EU                      STKPWHR
                 EU            T D            TK              E           L                 HR      E                 T
     P   R O     E     P                      TKPW A EU                       T                 AO E                     S
 T           O                                            A           PB                        A                         D
         RAO     E                                P             U             T         TK    R     E                    S
       HRAO      EU                                         O     F                   1     4                                 #
             O         PB                                 A     U         L                     5                             #
     P H         E                 D            K       R     E         B G S           2                                     #
   K       A               L                                                    S                            PB
   KP            E    R        TS           STK               EU            G S        T                EU    B G
           A                        Z                                           S                          R B G S
           A                                  T             O                         S                 EU R
   K     R       E        B G S                   P H         E                   D                       F P L T
                              S                 K         A               L                  R
     P HR             R                     ST            A       F                     K W R O U
                       PB                                   O       R                     W A EU R
           A     EU                         S         H O U               L       D                 F
 TK         O          P       T              T       HR                               T P H     EU
                            G                     PW                                             E F                      D
     P      O E      L S                                  A                           S P      O E R                  T
                 FRPBLGTS                     T P           O       RP L                                             G
    W          E     L                                            F                    T            O
 TKPW       O E        G                                  A                           S                   U          G
 TK                 B G                           P       A         R         T        T       H A
             *                                T P H           E R                         K     R       E         B G S
     PW    A                                S         H               P                           A                L
                          B G                                         PB                            O       F        G S
 T                                                  W         EU P                                                     S
      P     AO EU                                 P       AO E        P L                     W         E     R
  T P HR           U                                    R                                           O           PB
                *E     P                      T         R     EU        B              T
  TK             E     P L                                                  G             KP H          EU             T
                 EU      B G                                      FRPBLGTS                        AO E
  T P HR                                      T P H O*                                  T      H A
  T                                         S         HR        U         L T           T                 U        L
          R O E        PB                                         F P L T                      HR       EU
  T      H A                                              A           PB          D     T P         O         RP L
        W AO E                                                EU              T D              HRA EU                  T
          R      E     P L       D            TKPW          O E                 S                       E                  D
S        H A *         PB                           W         E           L             T      H A
S                                               K W R O               PB                   P        O E            L S
      PW A         U           S              T       H                                                     FRPBLGTS
              O U R                             K         A EU                  S       T P R
         H A *E            L T                    PW            U P                        P H AO EU
      P HR           R                            P H AO EU                                      RA E                      D
ST        R O          PB G                 S P               E RPB             S                                    G
         HR      EU                                   H A               B                                   F
          R      E     P L       D                P       AO U R                        TK              E       P G S
                 EU          T                  K       R     E         B G S                                            S
    K W R        E                                                              S       T P H O*
  T      H A                 TS                   P       AO E        P L               T      H        E
                         B                            HRA E RPB                              W          E R
      P H AO EU                               T             O                           T P H O                        T
S P              E RPB         S                    W       O       R B G             STKPWHR
            A          PB                           W                                 S
      P RA                                        P H         E                   D     T      H A
STKPWHR                                         K         A               L                       A
         HRAO EU         B G                ST            A       F                        P H          EU               S
        W AO EU                S            S                                           T         A EU           B G
S                                                         A                                         O           PB
                 EU          T              S             A EUFR                        T             *                    D
      P R O E          P                                  A           PB                          AO E                   S
  T P         O      R                            P H O             R                      P      A           R        T
    K     R      E       B G S              S K           AO U R                                            FRPBLGTS
                               S              T P         A               L T                       O E                      Z
      P     AO E       P L                    T                                                               R B G S
  T           O                                   PW AO E                                 K W RA E

Folds 101 through 104                                                                                   07/20/20 13:34:35
Page 29                                   072020DAY6MORNROUGHLUMPART2.sgstn                                Case CATalyst
 TK             E F        L                      K W R       E                     S        H A *          PB
                EU                            STKPWHR                                T           O
 T      H       EU                                        A           PB                       A   U           L
S              *EU             TS               TK          O U R L                  T
STKPWHR                                         T      H A                               P H A *EU                 TS
     HR            E            T                      H AO*E                                A                     T
             AO E                 S                PW A EU                    S      T
  T          A       U      B G                                                 D        P             U    PB     T
             A              B T                        H      EU              S         K         O
          H A              PB       D              P          EU PB                      PW
          H AO EU                                 K W R O             PB                 P HR         E   P L T
  TKPW AO E                PB                               O         PB                              E         D
S                  EU PB          S                    HR     EU            T       S            A    EUF   L
                   EU           T                        RA                         S           O
  T          AO E          P L S                T         AO U R                     T     H A
                 *                                                    PB             T P H        EU
S            AO E          P L S                     W        EU                    S K        AO U R              T
  T            O                                       H AO*E                          K          E RPB             S
      PW                                      S           A EU                  D            R
  T P R O                  PB T D               T      H A                               P H      EU               T
             A             PB T                    P H A *EU                TS       TKPW A EU                     T
    K      R       E       PB T                 T P H AO E                      D                                      D
                 *E R                         S        H A *          PB                          O        R
               O         R                                            PB             TK          A    E        L T
S P                E       PB       D           TK            EU R B                        W
             A                                  T           O                                            FRPBLGTS
          HR O                  T             S             O*E       P             S           RA                 S
                       F                           PW A         U             S                   O          B G S
  T          AO EU P L                                        EU            T                HRA             B G
        W                                                 AO E                S                          F
  TK       R           F P L T                     P H        E                 D    T P          O     U PB
    K W R O U PB G                                K HR        EU                     TK          A    EU        G S
               O           PB                   T P H         E               S                       EU P L
  T       H A                                             A           PB                 P R O             R
                       F P L T                  T                                        H AO         EU P
  TK       R           F P L T                         HR     EU            T        T   H            E          T
    K W R O U PB G                                       RA                            K    A                 L
S            A EU                   D           T         AO U R                    STKPWHRAO         EUFRPBLGTS
                   E                          S P           O E R           TS                O          FR L
    K W            EUF                          T      H A                                                             D
                 *                                            EU            T           W       FRP LG
                   E                                      AO E                S     S K W R * U        S
    K W            EUF                             PW         E R           T          PW A EU         S
    K HR           EU                              P        O       R                                                  DZ
      P H A EU P                TS              T                                                O     PB
      P H A *EU                 TS                 P H A *EU                TS           P H AO EU
  T P H AO E                        D             K W R           FRPBLGTS                       O E   PB
                     U PB                                     EU                    S P            E RPB      S
           RAO E                                TK                                      K W R      E
ST         R       EU       B GT                       H A E R                                     EU
                   E                D           T      H A                            T    H       EU
             A              B G                 T             E F           T         T    H A
S                  E              S           STKPWHR                                   K W R O U
  T            O                                                      PB                                B G
S         H A *            PB                          HRAO EU            GT             P R O EU
        W                                                         F                            A        B G
                       6              #         T      H A                          S              E          S
               0                      #         T             E F           T         T          O
      P            E R            S             TK          O U                     S      H A *       PB
    K H O                     L                    PWHRAO*E F                         T          O
  TK           O U R L                          T      H A                            T
  T       H A                                   T      H A                               P R       EU RPB     S
  T                E F          T                  P R O EU               G                    A            T
                       FRPBLGTS               S        H A *          PB                 P     A        B G
  TK           O EU                                         O       R               STKPWHR
           RA        U        L                           A             B G           TKPW         E   PB
  T       H A                                 S               E               S              R
  T                E F          T               T           O                           K W R O U

Folds 104 through 108                                                                                 07/20/20 13:34:35
Page 30                                072020DAY6MORNROUGHLUMPART2.sgstn                                    Case CATalyst
 S        H AO U R                                   RAO E                                       A            B G
       PW A         U            S               P     A E                 T                                 PBLG
   T                                                         E                 D                      E            D
   T            *                  D                                 PB                                      PB
   T            *                  D           K     R       E        B G S             P H AO EU
             A          PB                                                   S        TK       E    P G S
                  EU           TS                        O E FR                              A      PB
          HRA       U R          S                     A             PB                 P H AO EU
     K       AO E       P                                O E FR                            R O    R    TS
 S           A EU            G                         A             PB               T   H A
                  EU           T                         O E FR                       T   HR
             AO E                S           TKPW            E       PB              S
             A                             S                                         S              O E
   T P HRA              P L                  T     H A                                         R        EUF B G
             A *          BL                   K W R O U                               T            O
             A            B G                        R                               S        H A *            PB
 S                E        L               S P           O           PBL                  PW              U
           RA           PB T                 T P         O         R                                    EU
             A          PB         D         T                                         T      H         EU
   T      H A                              S           A EUF            L              T
       P H A *EU               TS                          *                              PW            E      PB      S
       P H A EU                            S           A EUF               T           TKPW R                R L
   TK      R      EU PB G                              A             PB                             O U              T
   T           O EU            T             T                                              W A *EU
                  E       B G S            S K         AO U R              T           T
                  E              S                               F         T         S              O        R B G S
             A          PB                       P R         EU RPB          S                        *
   T      HR                                           A             PB              S              O        R B T
       P H A EU                              T                                                          E                D
       PW                                  ST          A         F                              R       EUF B G S
 S             O E                                                   PB              STKPWHR
             A          PB                     K W R O U R                             TKPW R                     L
                  E       B G                                EU PB           S       ST P H                 F P L T
   TK          O E             T             T         AO U               G S        ST P H                 F P L T
             A             L                                     F P L T             STKPWHR
     KP                    L                 T     H O E                     S       S
   T P R                                               A       U        L S                             EU           T
             A                               TK          O           PB T                 P R O E              P
       P R        EU             S                     A EU                            T P          O        R
 S                      P L                        HRAO EU PB                             P HR               R         S
           R                                     P           E R                       T            O
     K W R O U                               T P             E        B G                 PW A                    L
 S        H AO U R                                 HR        EU                               HRA              PB      S
   T      H A                                                    F P L T                        R       EUF B G S
     K         O EU            T           ST          AO EU P L S                                A            PB
       PW                                  S           A EUF               T              PW            E      PB      S
       P HR       E     P L T                      H A                         D       T P
                  E                D         TK            *EUF                        T      H       *E R
                        PB                   T P H AO E                        DZ           W           E         L
             A                               T     H A               PB                       HR        E            T
         W A EU                            S K         AO U R              T              P H AO E
   T      H A                                TK                U                 Z   ST         RAO EU           B G
             A                     D                             F P       T           T      H A
   TK      R      E              S         S             O                                    HR        E            T
                  E              S                                   PB                   P H AO E
   T      H AO E                 S           T     H                                 S K
       P     AO E       PB                     K       A EU                  S                          EU           T
          HR O          PBLG                                 EU                                   A
     K       A             L                 T     H         EU                                                   LGTS
     K            E RPB          S                           EU            T              PW            EU           T
                      FRPBLGTS                         AO E                  S            PW            E R          T
   T                                                   A                                                    F P L T
   T P              U PB                         P H A E R                 T                W       O
       P H        E     PB T                                     F                     T P H            EU
             A             L                     PW A                   L                KP             E
       PWHRA EU              G S                   HRA               PB      S            P R           EU             S
   T      H A                                                    F P L T                  P HR               R
 S                                                     AO*EUF                             PW A                    L

Folds 108 through 112                                                                                07/20/20 13:34:35
Page 31                                    072020DAY6MORNROUGHLUMPART2.sgstn                                Case CATalyst
           HRA             PB      S                   W A             R          D   ST P H               F P L T
   T                                                    H AO E R                       T           O
             R     EUF B G S                                 O         R               T P H           EU
               A           PB                    T P H           EU       B                                F           T
       PW          E       PB      S                       A                    T               O*E         R
               A           PB                    T                                           HRA E                         D
   T                 U        L                      P             U PB T                         E         R
           HR      EU                                                FR               S      H                 P
               A           PB                    T      H O U                 GT           P    O                   G S
           HRAO EU                     Z         T           O                                                        S
         WHRAO           RPB T                                   E F PB                T      H A      E
 S         H A *           PB                      K                   R               T
 S                                                     WHR                             TK
             R     E          L                S        H A *            PB                  A
   T P H           E               S           S        H          U      B                 RA E                   L
   T P           O       R                       TKPW            EUF PB                T P H A *                   L
   T                                             T           O                                              F
                   E          L                  T                                            WHRAO           RPB T
   TK              E R                               P H A               PB           S         H A *           PB
           HR      EU                                      A                    T             W       O
                 O       R                       T                                          PW
   T P           O       R                       TK HR           E              T           P R O E             P
               A     U        L                  TK HR           E              T                     O       R
       P H A *EU                 TS              TK HR           E              T       T P H           E                S
               A                 T                   P H         E       PB             T P           O       R
   T                                                       A                    T       T
       P             U PB T                      T                                          P             U PB T
       PW              F                             P             U PB T                                   FRPBLGTS
     K           O         P LG                                      FRPBLGTS           T       HR *                       Z
   T             O                                               EU                                 A
               A                               S           A       U                            HR O                   T D
 STK               EU           G S              T P H O                      G                             F
 S           RA                    S                                     PB             TK              E       P G S
                 O          B G S                      W R       EU           G                                          S
           HRA              B G S                T      H O                             T             O
   T P           O U PB                          T      H A                             T       H       EU
   TK          A EU             G S                       RA           R          D                 A             B T
               A           PB                                          R B G S                              F P L T
                   EU P L                        T P H O*                               T
       P R O             R                     STKPWHR                                                O         PBL
           H AO EU P                             TK                                     T       H       EU PB G
   T       H       E             T                 K W R           U                                    EU
     K         A              L                S           AO E                                   RA      U        L
 STKPWHRAO EUFRPBLGTS                            T P H           EU                               RAO EU             GT
                 O     FR L          D                 W R       EU PB                  T P H O U
         W             FRP LGTS                                  E F              D   S
                   EU                            T P R                                                          PB
   T       H       EU                            T                                          P HR
   T                                             T             *                  D       K           O            L
       PWHRA EU                 G S              T             *                  D                 AO E                 S
                       F                             PW                                 T               E F            T
     K       R     E        B G S                                EU             T                       EU
               A              L                      PW RAO EU RPB                          PWHRAO*E F
       P HR              R         S               K      R O               L                   H AO*E
   T             O                                             *                        T           A     U       B G
   TK            O                                 K         O              L                       A             B T
       P RAO E                                   T                                    S               O E
 S             AO EU               S                    H A E                     D   S               O       RPB
           HR      EU                                                F          T     ST            A EU               TS
   T       H A                                             A                  G         T       H A
 STKPWHR                                       S                 EU                           W         E R
   TK                                            T           O                          T P H O                        T
     K W R O U                                   T P H           EU P                   T       H O           R      G
 S             AO E                                                  F          T     S         H A *           PB
   T P H           EU                                        O*E R                    STKPWHR
         W R       EU PB                             PW RAO EU PB                       T P H O U
                   E F               D             K         O              L                     R
   T       H A                                 ST P H                F P L T              K W R O U

Folds 112 through 115                                                                                  07/20/20 13:34:35
Page 32                                072020DAY6MORNROUGHLUMPART2.sgstn                                     Case CATalyst
       R                                     T P H O                R B G               TK          O
   K W R O U                                 T       HR *                               T      H     E
     W A EU R                                TK               E       P      T          T      H O          R
             F                                                    F                    S       H A *          PB
                        P L                    K       R      E         B G S           T         O
ST          A    EU           TS                                               S                            R
            A           PB        D                      A               L S                          *
S K W R           U R     S                  TK                 U                  Z    T P         O       R
 TK              EU   B G S                  T                                          T
 T   H A                  S                S             A EU P L                       TK        AO E
      R                                                  A            PB                T         A EU        PB
                        PB                               AO*EUF                                   AO E                 S
  T P       A             B GT                 K           O          PB                                        PB
  T     H O           R      G               T P              EU RP L            D         K        AO           B G
S       H A *           PB                   T       H A                                   K      R O EU PB
                    FRPBLGTS                       W                                                        FRPBLG
      W          E         L                     P            E RPB                      T       H A                 TS
                 EU                            K W RA                    L                   P H AO EU
        H A E R                    D           K           O          PB                                  U PB G S
  TK      R         F P L T                  T           A              B GTS                                 R B G S
    K W R O U PB G                           T       HR                                    K W R        E
            AO E                 S                                F P L T              STKPWHR
  T              E F           T                         A            PB                 T P H O U
            A           PB                                            PB                                        PB
  T     H        E      PB                               A                                 K W R O U R
  TKPW        O                T           ST            A EU                T                    RAO UF
            A                                T       H A                                                    F        T
        H O E              L       D       S                                                            E F              D
                    F          T                     H A                       S         T P H A EU                    S
            A         R L                      K W R O U PB                            S          R
                 E F             S                     R O UF            L               T       HR
          RAO E FR           G               T                                                                   B
  T           O                            ST            A EU P L                        T P H          EU
                 EU                              P         O*         P        S         T P        AO EU R            S
            A *         P L                      P         O*         P                  T       H A
      W A EU R                                                                 S         T P H          EU       B
  T     H A                                              A                         Z                AO E               S
S       H A *           PB                   T                                           T          A     U      B G D
S                                            T                E         B G S                       A            B
  T     H O           R            D                     A            PB                              O       R
                        PB                   T                                                          E FRPB
  T     H                                      K       R *EU P L                                                 B
ST          A EU               T           S                          P L                      W A EU R
      W A             R B                      K         A *             L                                  F
                             G             S                                                        A                T
  T           O         PB                               A               L S             T
ST          A EU               T                         A               L                   P            U PB T
  T                                                  HR O U                G             T       H A
ST          A EU               T                         A              B G                    W        E R
                    F                      S                  E                S       ST           A         R      T
      W A             R B                    T             O                                            E                D
                             G             S         H A *            PB                     PW AO EU
  T           O         PB                 STKP HR                                           P H A *EU               TS
            A           PB                               A            PB         DZ                         FRPBLGTS
                        PB                                            PB                 T P H O*
S P           O         PB                     K         AO             B G                    W          U PB
  T     H O                                    K       R O EU PB                                 H A                   S
  T                                                W R                                   T P        AO EU                D
                 E      P                    T                                                 W          U PB
  TK             E      P L                  TK              *E F            TS          T            O
                 EU       B G                            AO E                                P H AO EU
            AO EU P L                          KP             E R            TS                                 PBLG
      W A EU R                                             O        R                  STKPWHR
  T     H A                                              A                   T           T P H O U
                *E      P                            HRA *E                    S                 HR     E            T
  TK HR          E             T             T W           O                                        AO E               S
  T     H A                                                       F                                 A                  S
                        PB                   T       H        E       P L              S            AO U P L

Folds 115 through 119                                                                                   07/20/20 13:34:35
Page 33                                   072020DAY6MORNROUGHLUMPART2.sgstn                                      Case CATalyst
 T   H A                                        T P                                      T           A    EU       B G
        A                                       T      H A                                                           G
 T P H A *                  L                                       F          S                     A
                     F           S              TK                U PB                            HRAO              B G
 TK                U   PB                                RA             PB       D                   A
            AO          B G                     T      H        E       PB                           A                    T
                     F P L T                           H          U PB           DZ             WH A
    K W R O U                                                       F                       K W R O* U R
       W                                           P      AO E          P L               TK           O                G
     P H AO E                                   TKPW        O                T            T       H A                     TS
  T      H A                    TS              T                                         T P H O                         T
             A                                S          RAO EU R              S                W      O         R B G
             A                    S                       A             PB       D                                      G
S                  U P LG S                     T P H A E R L                                        A             PB         D
     PW A          U              S             2           0                       #       K W R O
  T      HR *                         Z            P      AO E          P L             S            AO E
  T P H O*                                                  O         R                   T       H A
                 E F                D                  HRA E                 T            T       HR *                          Z
  T      H A                                              AO E                 S                               F P
       W           U PB                       S           A EU                                             E F                D
                     F            S           1                              9      #                          F          T D
  TK               U PB                            P      AO E          P L                   P      A              B G
     PW            U                            TK        AO EU                  D        TK           O                G
             A                    S                       A             PB       D        T       H A
S            AO U P L                           T               E       PB              STKPWHR
S              O E                                                             S                         *
  T P H A *                 L                                       F                           W A *            R            DZ
                     F            S                P      AO E          P L                        R
  TK               U PB                              W          E R                         K W R O U
             A *E R                                    H O                     S            K      R       EU             T
               O         PB                                                      D          K        A                L
             A           PB         D                               F P L T                                    F
S K          AO U R             T                  PWH A                                  T          A
             A           PB                          W      O                                     HRA               B G
  T P          O       R                                  A                                                    F
       WH A          FR                           KP            E                         T P H A *                   L
           R O E         PB                        P HR               R                           H O              PB
             A                                  TK          O                             T
STK              EU           G S                    WH         E        B                    P      A           R        T
                     F            S                           *                                                F
     P H A *EU                      D                WH         E       PB                T              *                    D
    K W R O U PB                                   P R          E       PB T                                   FRPBLGTS
       WH A                                          W          E                D                         EU
       W AO*E R                                 T      H A                                           A *           P L
  TKPW         O E            G                 T P H             U                                              R B G S
  T            O                                                E F              D          K W R          E
       W A EU                   T                           O         R                 STKPWHR
             A           PB                                             PBLG                K W R
S            AO E                                    W                                  S
         H O U                                           RA           R          DZ       T       H A
  T      H                                      T           O                                 PWHRA                 B G
     P       A *         PB                     T                                                              F
     P HRA EU                     S                       AO EU R B                       T P H A *                   L
               O U              T                                   F                     TK         A EU PB G
  TK HR          E              T             S        H A *            PB                         R         U              S
  TK HR          E              T             S          RA                    S          T            O
     P HRA EU                         Z                     O            B G S            T
               O U              T             S          RA EU           B G                  P H          E       PB
                     F P L T                  STKPWHRAO EUFRPBLGTS                                   A                    T
           R                                                O       FR L         D        T
    K W R O U                                                       F P L T                   P              U PB T
       W                                             W              FRPBLG S              T P RA                   PB G
     P H AO E                                                   EU                                HR       EU
    K W R            FRPBLGTS                   T      H        EU                        T
STKPWHR                                           K W R O U                                 K      R       E        B G S
             AO           B G                   T P H AO E                       D                   A                L
                     F P L T                    T           O                                          O E F                S
  T P H O U                                        PW                                                                       S

Folds 119 through 123                                                                                    07/20/20 13:34:35
Page 34                                  072020DAY6MORNROUGHLUMPART2.sgstn                                   Case CATalyst
           A              PB                     KP             E                                             P L T
     P H      E                     D              P HR              R                     PW     AO EU
    K     A                 L                          HRAO              B G           T             *                  D
   P      AO E            P L                              A                  T                    O    F          G S
     WH O                                      T                                                                     S
     W      O          R B G                   T P H              U RP L S                         O        R
 T     HR                                                  A                  T                        EU            TS
                    FRPBLGTS                   T                                            W     A         R           D
    K     R       E    B G S                       P              U PB T                         *
                           S                             RA            PB                   W A *           R           D
     P HR            R     S                 S           R                             T     H A
S       R                                    S             AO E R                                      EU            T
                  E                              K W R            U             S                AO EU                 S
   P H        O        RP L                      K              E RPB           S       TK         O               G
 T P H             U             S                         A             B T            T P H          EU          G
 T   H        O    R            T                    WHRAO           RPB T                  W R O             PB G
              O E FR                           T       H       *E R                                O        R
 T                                                         A E            LG D          T P H AO E                       DZ
     PW       O*E                   D              P RAO E                              T          O
                      F         T                K         A      U         G S         T P            EU      B G S
     P    R       EU RPB                                                        S       T P H          EU          G
           A          PB                                 R                                                FRPBLGTS
                  EU                           T                  U       L             T
 T    H           EU P                                 HR       EU                                 O          PBL
 T    H A                                            W       O       R B G              T    H         EU PB G
 T    HR *                           Z                                      G           T    H A
          A                                  ST P H                 F P L T                            EU
    PWHRA EU                   G S                   W       O                        S        R
 T    HR                                       T P H            EU                    S          AO E         PB
 T          O                                ST P H                 F P L T           S
      HRAO                 B G               ST P H                 F P L T                 WH A
   K HR O E                      S                                  FRPBLGTS                           EU
      HR      EU                                 K W R O                                       R       E FRPB          S
          A                     T              T P H O E                                             *
 T                                                     H O U                                   RAO E FRPB              S
        R      U            L TS                 K           O                                         E                 DZ
                      F                          K W R O U                                       A E R
      WH A                                               RA E F P                                    *
    K W R O* U R                               T P H            EU                               A E R L
  TK        O           G                        K           O         PB                                     PB
          A         PB                           K HRAO U                   G S         T    H A
  T P                                          T       H O           R                                 EU            T
              EU          T                    T       H A                                   HRAO              B G S
          AO E              S                                   E        B G S                   A                         Z
  T P H O                 T                  S                  E      P      T         T P
      W     O      R B G                       T       H A                              T    H         E
                        G                            W AO E                                    R
     P H A EU        B G                       T P H AO E                         D        P H O          F        G
S           O E                                T             O                          T          O
    K H A EU PB G S                            T P              EU          G                    A
S           O                                                O U              T         T            *E                S
  T     H A                                          WH A                               T    H A
    K W R O U                                        W AO*E R                         S
                     B G                       TK            O              G              P H O            R
S       HR O E                                       W R O             PB G             T P R          E       B G
  TK        O U PB                                         A           PB               T    H A
  T P H A EU                S                  T         RAO EU                       S
  T                                          S               O E            G              P H              R            D
S P RA E                      D                TK              *EUF                        P H O            R
                 F        T                  STKPWHR                                    T P R          E       B G
S        RAO EU R           S                S           R                                   HR        EU
                    PB                           K W R O U                              T    HR *                          Z
    K W R O U R                              S             AO E        PB             S            O E
              EU PB         S                  T P H            EU                               AO EU R B             S
  T       AO U          G S                                     E F               D            R       E         L T
STKPWHR                                                      O       R                                 E         L       D
                    P L                                    A             B G            T    H
         R O E      PBL                                                PBLG                          *

Folds 123 through 127                                                                                  07/20/20 13:34:35
Page 35                                    072020DAY6MORNROUGHLUMPART2.sgstn                                       Case CATalyst
 T    H A                                        T P R                                         P      RA                 S
   PW              U                                 PW RAO EU PB                                     R
                  EU                               K           O              L            T                   U      L
    W    O               PB                                  A       U        L                    HR         EU
 TKPW    O E                                     T                                                W       O        R B G
 T    HR                                               W A EU                                                          G
       RAO EU                 GT                 TK            O U PB                     S           RA                 S
 T P H O U                                       T             O                                        O           B G S
                        F P L T                        W A               R            D     K           O          PB
      PW              U                                  H AO E R                          T P         AO      U         S
  TKPW              E       PB                   T       H A                                                           G
  T P R                                          TKPW              EUFRPB                     K           O        P L
      P HR                          S            T                                             P          O    U PB        D
  TK          A EUF                              T P H               U RP L S             S     RA            EU    B G
              AO E                  S            T                                        STKPWHRAO           EUFRPBLGTS
  T P         A                L TS                                E        B G S                  O             FR L      D
                    E                                P HR O E               B G S                                F P L T
        W R                                                            F                          W              FRPBLGTS
  T       H         E                                P       AO*           PB       S                         EU
  T P         AO EU                   D          TK          A *E                 TS      S           R
    K W RA E FRPBLGTS                            T       H A                               T P H       O              T
          HR        E             T              T P H             EU P L                 S          AO E         PB
              AO E                  S                                  F                                   E F            D
ST            A           R       T              T       HR *                              T           O
      P R                                            P RAO E                               T      H A
  T                                                K         A       U          G          T P             E       B GT
  T             O           P                                                       S     STKPWHR
                              B G                      W R                 PB T            TKPW            E      PB
    K W R O U                                                    *                         TKPW        O U
S K                                                        R               PB T            T P       AO EU PB             D
      P H AO E                                         W       O         R B G             T      H A
  T                                                                             G          TK        A EU PB G
    K W             E                                    HR        E              T                R         U          S
  TKPW              E       PB                               AO E                   S      T           O
    K           O                                                           B G S          T
    K W R O U                                                      E FRP L T                  P H          E      PB
        W A *             R           DZ         T                                                   A                T
S         H AO U R                                         RAO E                           T
S           R                                    T               *E             G S           P              U PB T
    K W R O U                                    T P           O         R                                     FRPBLGTS
S             AO E          PB                               A                                           *
  T P H             EU                               P H O E               P L T                W              FRP LGTS
              A             PB                   T P                                                 AO EU P L S
              AO*EU            L                   K W R O U                               TKPW        O E
  TKP           O                                T           A EU           B G            TKPW            E      PB
      P H AO EU                                  T       H A                              STKPWHR
      PW          *E                S                          O U                T                        EU
        W                                      S                                          S K W RAO EUF
  T                                              T       HR                                TK          O U
    K W             E                            T P H             EU                      T P       AO EU PB
S           R                                                A              B G            T      H A
    K W R O U                                                              PBLG            TK        A EU PB G
S             AO E          PB                                             P L T                   R         U          S
  T P H             EU                               PW AO EU                                          O        R
            R       E         B G                T                                            P        O E
  T P H             EU           G S             T               *                    D    T               E      PB G S
                O         R                                    O       F        G S               HR       EU
            RAO E                                                                   S         PW A EU PB G
  T P HR            E         B G S              T       H A                                             *
                  *                              T       H         E                       TK        A EU PB G
  T P HR            E         B G S              T P H AO E                           D            R         U          S
S         H           U PB                       T             O                                  H O
          H O               PB                   T P H A                   PB              T
  T                                                    WHRAO             RPB                  P H          E      PB
      P       A           R       T              T       HR *                                        A                T
                        F         T                  P         O E            L S          T
  T               *                   D                                             S         P              U PB
      P HR                R         S                        A             PB                   W      O

Folds 127 through 130                                                                                         07/20/20 13:34:35
Page 36                                   072020DAY6MORNROUGHLUMPART2.sgstn                                  Case CATalyst
       R                                             W       O                             P H AO E
     H O           U             S                  P RAO E                           S
                  E                D              K HRAO U                      D                              B G
 T      HR                                    S        H A *           PB              T
S        RA                        S            T P          O       R                     P    R      EU RPB         S
              O            B G S                           A     U        L                 W     A       R B
                  *       PB                                       F        T          T       HR *
    KP HRAO E                    T                  P H A *EU               TS                 H A            PB          DZ
          H AO EU P                                        A                      Z     TKPW            E             T
  T       H         E            T              TK HR              F P L T              T     HR *
    K         A              L                    K W R O U PB G                              H A             PB          DZ
STKPWHRAO EUFRPBLGTS                                     R     E       P L S              K HRA E             PB
                O      FR L          D          TK           O UF                                 A           PB          D
        W              FRPBLGTS                 T P H          EU                                       EU P          T
    K W R           E                                    R     E       P LG S                     AO E                  S
                    EU                                                        S           K HRA E R
  TK            O                               T P          O       R                  T     H A
                       F P L T                  T                                     ST          AO EU P L S
        W A *           R            DZ           K          O* U R         T           T     H         E
  T P H O U                                                A                      Z                             B G
  TKPW              E     PB                    T            O                              W
  T       HR                                  S                E R          T         S             O*E       P
S                                               T          AO EU P            S            PW             U
              A                                                    F                                    EU            T
              A         R      GT                   P H A *EU               TS                    AO E                  S
  T       H A                                   T      H A                                              E       B G
S                                             S        HR        U        L T             K W RA                  L
      PW                       G                T P H AO E                      D             HR        EU
              A                      D                         EU           T             K HRA E R
S           RA            PB       S                       A           PB               T     H A
                    E                D          T P                                     T     HR
      PW AO EU                                    K W R O U                                P H A EU
  T               *                  D          TK           O                             PW
  T               *                  D               W       O                                      O E
  T       H A                                     K W        O U                                    O E
  T       HR                                  S P HRA EU PB                             T     HR
            R                                     K W R                                         R
S K           AO U R             T                                 FRPBLGTS               K W RA EU R                   S
              AO EU R B            S                 W         E          L                                   PB
        W                                                      EU                       T
            RA          R            D          T      H       EU                       T P       A               L T
  T             O                                    W AO E                                 W R
  T                                             T P H O E                               T     H A                     TS
S         H A *           PB                    T P R                                   TK              EUF
              A           PB                    T                                                           F P L T
        W AO*E F                                       H       EU             S       S             O
  TK          A E            L T                T            O E R                          W             U PB
        W                                                          F                                        F
  T       H A                                   T      H                                T     H O E                     S
  TKPWHR O E               BL                                O E                          K W RA EU R                   S
          HR        EU                                       O E                        T     H A
                       F P L T                                     F                                    EU
  T P                                           T      H                                T     H         EU
  T                                           S          RAO EU R             S         T     H A                     TS
    K           O* U R                          T      H A                                K HRA E R L
        W           E R                                        EU           T                                   B
  T             O                                                       B G             T P       AO EU                   D
    K           O         PB                        PW                                      W R
    K HRAO U                         D          T        RA            PB     S         T     HR
  T       H A                                       P H        EU           T           T P H AO E                        DZ
  T       HR                                                   E                D       T           O
            R                                   T      HR        U                         PW
S               O E                             T            O UF P                   S             O E
S K           AO U R             T                         A           PB       D                     *
              A                    S          S              O                        S             O E             G
      P             E      B GTS                T                                       T     H A
  T       H A                                              AO EU R B                              A               L
  T       H A                                   T P          O       R                        HR O U                    S

Folds 130 through 134                                                                                 07/20/20 13:34:35
Page 37                                    072020DAY6MORNROUGHLUMPART2.sgstn                                    Case CATalyst
   T                                             T      H         E                             H A               PB         DZ
      P R          EU RPB          S                 P R O E               BL              K HRA E                PB
   T            O                                T P H AO E                        D   STKPWHR
     K HRA E             PB                                 A              B G         S          R
   T      HR *                                 S                  E              S         K W R O U
          H A            PB          DZ          T            O                        S            AO E          PB
 S                                             S        H A *            PB              T P H            EU
   T      H A                                                          R B G S         S              O U
          HRA        U PB                        T          AO                                          *
   TK       RAO E                                                    F P L T           S              O         R        T
                   E       B G S                 T                                                            F
     K H A EU PB G                             S                  E        B G D         TK           O           P LG S
                       F P L T                     K        A                  T         T          A E R
                   EU                            TKPW         O E R                                       E F                D
              A              L S                                       R B G S                        O         R
   T      H        EU                            T      H O E                            T P RA                   PB G
   T      HR *                         Z                               R B G S                  HR        EU
      P R O E              BL                             R                              T                E F            T
                O*E R                            T      H O E                    S       T P R
     K W RA EU R                   S                 P R          EU RPB         S       T              *                    D
                   E               S                   WH O                              T      H A
 S P               E           G S                        R                                K                    R      G
          HR       EU                                P H O E               BL T               WHRAO             RPB T
              A         RPB          D                            EU P L                 T            O
      P H A *EU                  T                   P      A EU R                 D     TKPW             EUF
        W       O       R B G                               A            PB              T
 STKPW                   P L TS                                   EU                         P H O E               BL T
   T      H A                                    T      H         EU                       K H A E                PB G
   T      HR                                                      EU P         T                          E                  D
   T P H AO E                        DZ                     AO EU                S     S        H A *             PB
   T            O                              S          RA E R                       ST P H                 F P L T
      PW                                           K HRA E R                             TK           O           P L T
              A                                  T PW R                                  T          A E R
   T P H A *                 L                                  *                      ST P H                 F P L T
   T            O                                T P R                                 ST P H                 F P L T
   T P             EU          G                 T                                                            FRPBLGTS
                O U              T               T        RAO EU            L            T P H O*
   T P                                           T                E F          T                          EU
   T      H                                                 A            PB            S          R
      P            E RPB                         T                                       T P H O                         T
   TK                U                 Z         TK               E      P G S               PW             U
   T      H                                      T                                                        EU
      P R          EU RPB                        T        RAO EU            L                 W A                 PB
                         PB                      T                E F          T         T            O
   T      H                                                 A            PB        D                A                        D
 S K W R O                 B                     T                                     S              O E              G
 S          R                                    TK               E      P G S           T            O
              A            B G                                                   S       T      H A
 S                 E               S             T      H A                                         A             PB
   T            O                              S                *EU            TS                         EU
   T                                             TK               EUF                    T      H         EU
   T          AO           BL T                  T P                                     T                    F            S
     K HRA E             PB                      T P H O                       T                                  PB
   T      HR *                                                    EU P L                     P HR
          H A            PB          DZ              P      A              BL              K          O              L
              A          PB                                     *                                   AO E                   S
   T P                                               P        O            BL            T        RAO EU             L
   T      HR *                       DZ          T P          O        R                 T                E F            T
   T P H O                       T             S              O E                                             F P L T
              A                                                      F                          H AO*E
 S                *EU PB G                       T      H O E                    S     S            A EU                     D
        W                                            P H O E               BL T          T      H A
              A                                                   EU P L                      W       O
              A            B G                       P      A EU R                 D         PW
 S                 E               S                 P      AO E         P L                        A
   T            O                                T            O                              P H          E                  D
 S              O E      P                         K        AO E         P                 K        A                L
   T      H              PB                      T      HR *                           STK                EU           G S

Folds 134 through 138                                                                                07/20/20 13:34:35
Page 38                                   072020DAY6MORNROUGHLUMPART2.sgstn                                        Case CATalyst
                     F P L T                        P HR               R                   T P H         O              T
    PW            U                                        A                     T        S          R
  TKPW           EUF PB                               W A              R B                                          PB
  T                                                                            G           T
  T P      A              B GT                  T            O           PB               S        H     O        R         T
  T    H   A                                      K          O                                       R        U     PB
S      H   A *           PB                   S K        R                                 T P
S                                                              *                           T
  T P H     O                  T                  K          O                                 P     R O             B
  T    H    O    R                 D          S          R                                   K         O            PB      T
    PW     AO EU                              STK          AO EU PB                  D                     E                    D
  T                                                        A                                             O E FR
    P        O E           L      S                 P        O E             L S                       A
  T    H   A                                    T            O                                               E    R
                     F            S                 P R O EU                                   P
     P          U              T              S         H A *            PB                                       F
 T          O E               G                 T            O                             T            AO EU P L
     PW    AO EU                                        H A              PB          D            WH          E       PB
 T                                                K        A             P           D      T       H A
     P H         E                 D                P      AO E          P L                    P         O E            L S
    K      A               L                                             PB                   K         A EU P L
ST         A         F                                WH AO E                L                                  U P
   K W R O                                        K H A EU R                       S        T P           O         R
 T    H    EU                                                O         R                              RAO UF
 T    H A                                                                PB                 T       H         E       PB
 T    H A                                             W A          U       B G                                EU             T
                     F            S                              E R               S            P H           EU       B
            A                                                          R B G S              T P H O                 RP           D
          RA     E         L                             RAO EU                GT               PW AO U
         HR      EU          S                S          RA                        S                          EU             T
 T               EU     B G                                  O             B G S                            *
             O         P G S                        P H          EU                S            PW              U
                     F P L T                            HRA E                        D      T       HR
              EU                                                               G                  W       O
           AO E                    D          STKPWHRAO EUFRPBLGTS                          TK                E F        L
     PW                                                      O       FR L            D          PW
         A       EU                                                  F P L T                      W R         EU PB
     P H A       EU                   Z               W              FRPBLGTS               TK        R       EU       B G S
                                   D                PW A EU                        S      STKPWHR
 T P                                                                                 DZ     TK            O U
S            O E          B                         P        O           PB                     PWHRAO*E F
     W         E         PB    T                T                                           T       H A
 TKPW          E         PB       S             T          AO EU P LG                                         EU             T
 T                                                                   F                            W       O
   P         O E           L      S                   WH A           FR                         PW
           A             PB                                      E                                      A
 T      H O          R        D               S          R       E       PB                           R O E           PBL
S       H A *          PB                                        EUF               S                    A              B G
  T     HR         U                          S P            O           PB                 TK          A EU               G S
               *                                                               G            T             O
  T P        O       R                          T            O                                  P R O EU
      P H        E            D                 T       HR                                S         H A *             PB
    K      A              L                           W      O             B                T             O
          R O E        PB                             W R        EU PB                      TK                EU               S
           A                    Z               TK       R       EU        B G S                        A EU           BL        D
           A                                          WHRAO            RPB T                    P       AO E          P L
                 E      B G S                   T       H A                                       WH O
S                E     P G S                          W      O                            S           R
STKPWHR                                       S          R                                                    EU P L
    K W R O U                                       P H A *EU                        D          P       A EU RP L TS
S                E R L T                                         EU              T                W A           U      B G
           A                    Z             S PW AO                                                                      G
               *                                           A                                    PW
                       PB                                    O       F         G S                            EU             T
    K W R O U R                                 TK               E       P       T                W
    KP     A                                        P        O E             L S                  W A           U      B G
           A                    Z                                EU              T                            E R              S
           A                                        P H AO EU                  GT                         O         R

Folds 138 through 141                                                                                        07/20/20 13:34:35
Page 39                                  072020DAY6MORNROUGHLUMPART2.sgstn                                       Case CATalyst
                        PB                   S              O E                              K W R O         U
      WH AO E              L                            R       EUF B G                                            B G
   K   H A EU R                 S            S              O         R B T              S         R
     PW A EU                    S                               E                  D     S             O E
                                  DZ                W                                        KPW     A            B GT
         O                                        PW              U                                  A           PB
         O              PB                              R                            Z                   *
   K W R O        U R                                     AO*EUF                                                 PB
       RAO        UF                                      A                L S               K     R O               LG
                   F                         S            A EU                     D      T
                 E F              D                   H AO E R                           S        RAO EU R                 S
            A           PB                     TK         A                                               EU             T
  T                                                   HR *            R                        P H A EU            B G S
  T                E F         T                                EU                                            FR B
  T P R                                        T      H         EU                       S          A EUFR
  T                                            T                                         STKPWHR
     P H A *EU                 TS                 PW            E       PB                 T P H O U
                      FRPBL TS                 TKPW R                      L               T     HR           F            S
                   EU                                       O U                T             K W R O
  T      H         EU                               W A *EU                      S         T P H O E
                   EU          T               T                                           T P
             AO EU             TS                       R       EUF B G                      K W R O U
           R O E          PBL                STKPWHR                                              RA        U        L
             A            PB                              A             PB                                EU             T
                   EU                                           EU                           K W R O
  T      H         EU P                             W A                 PB               S        R
                   EU          T               T            O                                             EU             T
             AO E                S                PW                                              RAO EU               G
  T P H            E             S               K HRA E R                                                        PB
STKPWHR                                                   A              B T               T P R O                PB
                           B G                 T                                               P H AO E
    K W R O U                                     PW            E       PB       S                      *
  T      H         EU                                         *                                               F
                      F                           PW            E       PB                     P H AO E
  T P H AO EU                                                         R B G S            S            O
S K W R            EU          T             S                                                  W AO E
           R O E          PB                   T                                                                   B G
    K W R                                         PW            E       PB                   K        O           P L
  T                                                         O           PBL                    PW A                B G
  T              *                 D           T            O                              T          O
  T              *                 D           T                                                          EU             T
         H A E            PB T                    P       AO E          P L                TK         O U R L
         HR *           R                                               PB                 TK       AO U R             G
     P R O EU                      D                WH AO E                L                 K W R O U R
S        H A *            PB                     K H A EU R                      S         TK             E       P G S
  T            O                                            O         R                    T        A       U      B G
                   EU          TS                                       PB                                         B G
     P H O E               BL T                     W A           U      B G                        A              B
    K H A E               PB G                                *E R               S                    O         R
                   E               D                                FRPBLGTS             ST       RAO EU           B G
     P       AO E         P L                  T P H O*                                    T     H A
                          PB                                        F P L T                TK         O U R L
  T                                            T                                         S          AO E               G
     P               U PB T                       PW            E       PB                          A
                      FRPBLGTS               S                                             T P        O E                T
       W           E         L                 T P          O         R                    T          O E
             A                       Z                              FR B                                      F
                   EU                                     A       U        L                     H A *          R B
S          R                                   T                                         ST         A EU               G S
             A             B G                    P R           EU RPB           S                                         S
                          PBLG                            A             PB                                    FRPBLG
                   E               D                      A       U        L                              EU
                          PB                   T                                           TK         O
     P H AO EU                               ST           A         F                    STKPWHR
  TK             *E        B G                 T            O                              TK         O U R L
                                 S             T                                           T     H A
  T      HR                                    TK               E            G             T
S                                              T      H A                                  T P        O E                T

Folds 141 through 145                                                                                    07/20/20 13:34:35
Page 40                                072020DAY6MORNROUGHLUMPART2.sgstn                                   Case CATalyst
 T        O E                                              O           B G S                       O    U       T
     H A                        D                              EU P L                             A         PB
        A     U             L                    P R O              R                     P              U      T
                    F                                H AO EU P                                              PB
 T      H       E    P L                     T       H         E             T           K W R           U        S
     PW           UFRPBLG                      K         A               L                             EU       T
                E               D          STKPWHRAO EUFRPBLGTS                       TKPW             E        TS
                  U     P                                  O       FR L                       H    O
 T           O E         G                                         F P L T            T
                    FRP LGTS                       W               FRPBLGTS                      AO EU R B
                EU                                             EU                     T       H A
 TK      O                                               AO E                    D                   EU
STKPWHR                                    S           R                              T          A     U    B G
        AO             B G                   T             O                                     A          B T
                    F P L T                S             A EU                                  R     E        L
     W    O                                  T       H A                              T              EUF
   K W R O U                                   K W R O                                T            O
 TKPW R     E                                          R       E         L           S        H A *        PB
     W                                       T P H O U                                                   F P L T
 T     H                                             H O U                            T
ST       A EU         P L T                  T       H O E                     S          P H      O*E              S
                    F P L T                ST            A EU              G S            P        O        R
                    F P L T                                                    S      T           A          PB
  T P                                              W       O        R B G             T       H        EU    PB G
    K W R O U                                            A            PB         D   S
  T        A EU          B G                         H AO E R                         T       H A
  T                                                      AO E                  S          P        O E       P L
  T        AO EU P L                             P H AO EU                                          *
  T          O                               T         R O U           BL                 P       AO E       P L
                 U PB                                              F P L T           S         R
     P     A             B G                 T P                                      T
        H A *        R B                     T       H         E                                  A             BL T
ST         A EU             G S            S           R                              T            O
                                S            T             O                             K    HRA E          PB
           A           PB                        PW                                   T       HR *
     P           UFRPBLG                             H O               B G                    H A            PB        DZ
  T     H      E       P L                                   *                                  A            PB
           A     U        L                          H AO              B G            T P
  T          O E            G                                  E                 D    T
  T P        O       R                       T             O U P                        K W R           U    P      S
           A                                             A                                               F
  T P RA           F                           KP              EU              S      T     H AO E               S
  T          O                                                             G                H A *      R B
     PW                                            W A E R                   T       ST        A EU          G S
    K W R        U              S          S P HRAO EU                                                           S
               E                  DZ         T       H A                                                PB
                       PB                        P H           EU      B                       A
        HR     EU             T                          A                               P HRA EU                S
  TKPW A EU                 G S                K H A E                PB G                W R
  TK         O U                             T             O                           T    HR
                          L S                TKPW              E             T           P H AO EU           G
  T        A EU          B G                 T       H         E      P L                        O*E R
  T                                                            E      PB                  W AO EU                S
  T        AO EU P L                       ST            A       U       L       D     T P H AO E                  D
  T          O                               T P                                       T         O
     P H       E                  D          T       H         E                         PW
        HR     EU                          S           R                             S      H A *       PB
     P           U            T              T       HR *                              T    H      E    PB
  T            E       P L                                 O E        PB               T    H      E
           A           PB                          W A E R                   T            W      O
               EU PB                       S P HRAO EU                                   PW
ST         A     U        L                  T       H         E      PB                  W AO EU                S
  T     H      E       P L                                     EU                      T         O
                       PB                    T       H         EU P                    TKPW        E           T
     P R O E           P                     T       H         E                       T    H      E    P L
        HR O E            LG S                             O U             GT                      EU PB
                                S            T             O                         ST        A     U     L       D
S         RA                    S                P               U           T       STKPWHR

Folds 145 through 149                                                                                  07/20/20 13:34:35
Page 41                                    072020DAY6MORNROUGHLUMPART2.sgstn                                       Case CATalyst
         A               PB                                AO EU P L                                A                B T
     P H AO EU                                   TKPW        O E            G           T
    K W     E                                    T           O                                                     PB
S                                                   PW A EU                     S                      O
             A                                                   EU             S      S                   E       P     T
                             LG                  T P         O        R                                        F
     P H      O        R                                   A            PB      S                              F
 TK       R       EU     B GT                                               G                       A               B G
                      F P L T                      K W R                               S                   E              S
 T       H        E                              TK          O          PB              T              O
 T           AO            B G                     K W R O U                           S               O E         P
 T                                             S K                                     S
 T          AO EU P L                                      AO                           T       H A
 T            O                                                *                               W            U      PB
 T          A EU            B G                            A                                                   F         T
            A                                    TK            *EUF                                R       E       P    G S
  T P RA              F                            K W           E                          P      R                       S
            A             PB                          W A             R           DZ    T
                    U PB                         T      H A                   TS           K      R *                   D
      P     A               B G                  T P       AO EU PB                     T        H A                TS
  T     H AO E                     S                               U RPB        S            P        O     R
ST        R         U              S             T                                       T          A         PB TS
                        R B G S                         H A *         R B                T            O
          RAO EU               G               ST          A EU             G S            K W R O U
    K W RA E FRPBLGTS                                                           S                   A                     Z
STKPWHR                                             P      A E R                               W        E        L
  TK                U                  Z         T           O                             K W R           FRPBLGTS
  T     H A                                         P H AO E                           STKPWHR
S                   U          G                    P      A E R                                    AO          B G
  T           O                                  T           O                                             F P L T
    K W R O U                                      K W R           U            S        TK           O UF
  T     H       *E R                                    HR       EU       B G                       A
            A                                         W          EU               D          P          EU PB
                             LGTS              S             O E        P                  K W R O            PB
      P H O             R                        TK                                                 A                     Z
    K             E RPB                          T      H        E                       T            O
                  E                  D              P      A E R                               WHRAO        RPB T
            A               B T                  T           O                                   HR     EU      B G
  T                                                K W R           U            S              W        EU              D
        HR        EU             T                      HR       EU       B G          S              O E     P
  TKPW A                       G S                    W          EU               D                   O     R
  T     H A               PB                   S             O E        P                        H A          PB        D
  T                                              T           O                         S              O E     P
      P       O EU PB T                            K W R O U                           S
                      F          T                                    R B G S          S
        H A *           R B                    S                 EU R                        PW         E R         T
ST          A EU               G S                                   FRPBLG S            T P          O     R
                                   S                                    PB               T
                      FRPBLGTS                   T                                           P H A *EU              TS
              O             B G S                   PW RAO E F                                        O     R
              O U                T                      HRAO              B G          S            A EUFR
S           AO EU                    D                           EU                          P        O     R
  T                                              TKPW        O                T D        T
    K         O E         P                                A                  T              P H A *EU              TS
                *                                T      H        E      P L                                FRPBLGTS
S K           O E         P                        K W R         E                             W        E        L
                      F P                      STKPWHR                                           HR     EU      B G
  T     H                                               HRAO E F            G                  W        EU              D
    KP            E R            T                         A EU                        S              O E     P
            AO E                   S           S           A EU                   D    S
  T               E F            T                      H AO                                   WH A                 TS
                  EU P L                         T                                                R     E FRPB        S
      P R O             R                                  AO EU R B                                    E               DZ
        H AO EU P                                                EU                                           PB
  T     H         E              T                    W A                                T
    K       A                L                                          PB                 K      R *                   D
          R       E F              S             T           O                           TKPW                    L S
STKPWHRAO EUFRPBLGTS                             T         A       U      B G                           EU          T

Folds 149 through 153                                                                                      07/20/20 13:34:35
Page 42                                072020DAY6MORNROUGHLUMPART2.sgstn                                         Case CATalyst
            AO E                S          S            AO E                                         O      U         T
            A         L         S                PW A               R          S                    A *           P L
          R    E FRPB           S                           * FR                                         EU
               E                  DZ       S              O E         P                  TKPW   O        E              G
                   PB                          K W R O U                                 T      O
 T                                         S            AO E                             TKPW            EUF
 T             *                  D                 HR        EU        B G              T    H
     P       O E           L    S                 W           EU                 D       TKPW AO         EU
                        PB                 S              O E         P                S        O        E       P
     P H AO      EU                                           EU             T           TK     O
S    P           E RPB    S                             A                L S                             EU
         HR      EU   B G                  S            AO E          P L S            S         R
       W         EU         D                T            O                            S             O E
S           O    E  P                            P H AO E                                              E                 TS
S                                            T            O                             T P
      PW          E R          T                 PW                                     T     HR        *                       Z
    K W R O U                                           A                    T                HR       EU           B G
  TK            O        PB                         HRA *E                     S            W          EU                    D
S           R                              S              O E                          S             O E         P
  T             O                          S              O         R        T                                   PB
      P       A            B G                                    F                     T
              A        RPB                              AO EU R B                       TK               EU                 S
              A                              T P          O         R                       P            E   PB             S
      PW A             R                     T                                                           E R                S
                     F                           P R          EU RPB           S                             PB
S               O E      P                   T            O                             T
              A          PB                  T        RAO EU                                PW      A         RP L          S
  T P                                        T            O                                          O        R
    K W R O U                                TKPW             E              T               W R             FR
          HRA *E F                               PW A               R          S        T
                  EU           T                                  F                    S                *EU      PB G S
S               O E                        S              O E         P                          R
                  EU           T             T P                                        T     H   E              PB
  TKPW          O              T             T      H         E                         T     H A
S               O E          G                        R         U PB                        P R O                   B
                O        PB                               O U                T         S
                  EU P         T             T      HR *                           Z   S       O             F       L       D
  T       H A                                               *                          STKPWHR
        W       O                            T      HR                                 S
              A                            S                                                             EU              T D
      PW A                         D           K          O           PB                            A    E                S
  T       H       EU PB G                    T P HR           EU        B GT               K W R         E R
  T P                                                                      G            T            O
    K W R O U                                T                E F            T            P H A                  PB G
  T       H       EU                                      O           PB                T P R
              A            B T               T      H A                                       A
    K W R O U                                    PW             U                           HRA          E                   D
  TKPW          O E                          T      HR                                                  *E      R
S PW AO                                    S                                           S        H           P
      P HR        EU       B G             S                  E R L T                  ST           A       PB               D
            R *E                 S           T                E F            T               P       O EU PB             T
            RAO          P L S               T      H A                                        WHRAO       RPB
              A          PB                S            A EU                   S         T      H O E                       S
  T       H AO E                 S                            EU             T           TK            EU                   S
            R                                           AO EU                  S             P         E    PB              S
  T                                          T P H O                         T                         E R                  S
    K         AO EU PB                                  A       U        L S                     R
                     F                                RA E                       D         K           E    P            T
          HRAO EU          B G                      HR        EU                                     O E
      P HR        EU       B G             S          RA EU             BL                           O E
            R            P L S                          A             PB                   K           E    P            T
                         PB                                   EU                                            PB
              A                              T          A EU            B G S              K W R         U                  S
              A                                           O E F                S                   A        PB
              A EU R                                    AO E                   S       S         R
      P         O      R       T             T          AO EU P L                                  A                         D
        W R O U                              T            O                                K W         EU                T
  TK            O        PB                  T P              EU           G                       A        P L          TS

Folds 153 through 156                                                                                    07/20/20 13:34:35
Page 43                                     072020DAY6MORNROUGHLUMPART2.sgstn                                  Case CATalyst
                      F                                    AO              B G               PW    A           R      S
S             O E       P                                            F P L T                                 F P
                      FRPBLGTS                    TK       AO U PB                      S            O   E       P
                    EU                            T P                                                          R B G S
  T       H         EU                                                   PB                      RAO     EU        GT
                    EU            T               TK       AO U PB                       TK     HR       E          T
              AO E                  S             T     H A                              TK     HR       E          T
              A                                       W          E          L            TK     HR       E          T
S                 *                     Z         T       RAO EU           B G           TK     HR       E          T
  T       H         EU PB G                                    *                                             F
  T             O                               ST        RAO EU           B G          S            O   E       P
    K H             E        B G                  T     H A                                                    R B G S
S               O E        P                      TK       AO U PB                              RAO      EU        GT
  TK                EU              S             T P                                      K W R             FRPBLGTS
      P             E      PB       S                P RAO EU R                             PW             U
                    E R             S             T          O                           T     H A                  TS
              A                         Z         T     H                                T P H O                    T
  T             O                                       HRA        U            T        T
S           R                   G                    PW                       G                  A E                   S
S P             O          PB                     T P      AO EU            L       D      K W R     E                 S
  T             O                                 T     H A                                  W A EU
                    E FR                             P H A *EU                  TS       T         O
      P R           EU RPB                            W          E R                     TK        O
              AO E                  S             TKPW           EUF PB                              EU               T
S           R       EU                D                            U PB                 STKPWHR
  T P H AO E                          D                 HR       EU P L                          AO            B G
  T P           O        R                                       E                  D                       F P L T
S               O E        P                               A               B G                             U PB
STKPWHR                                         S                E                S             HR       EU P L T
  T P H O U                                       T          O                                           E          D
  T P H           *E       PB T                 S            O E         P                                  F P L T
              A              B G                                     FRPBLGTS           ST P H              F P L T
S                   E               S                            EU                     ST P H              F P L T
  T             O                                 T     H        EU                     STKPWHR
                      U PB                        T     H        E                        T P H O U
          HR        EU P L T                          W          E R                      TK         O UF
                    E                 D           TKPW           EUFRPB                            A
S               O E        P                      T P      AO EUF                                R       E       P LG S
S                                                    PW A              R          S       T          O
S           RA EU                 T                        A                              T            *                  D
  T           A               L                       W AO E               B G            T P H        *E RP L S
          HR        EU                               P RAO EU R                                              F
      P         O        R                        T          O                            T P
  T           A            PB T                   T     H                                 T    H         E
    K       R       E        B GT                       HRA        U            T D                      EU PB
    K W R              FRPBLGTS                 STKPWHR                                 S                EU             S
STKPWHR                                                    A             PB                          O
              A            PB         D                    A         F          T           K W R          U         G S
  T P H             EU                            T     H                                            O           PBL
    KP              E                                   HRA        U            T            PW A              R        S
      P HR               R                                           F            S                          F
S         H           UF B                        T P      AO EU            L       D   S            O E         P
        W A EU R                                  T     H        E       PB                    H O U
                       F                             P H A *EU                  TS        T    H         E
  T       H A                                              A                        D   S      H O U               L      D
S                          PB       S             T                                            H O U
  T       H         E                                      A               BL T           T    H         E
        W           E R                           T          O                          S      H O U               L      D
        W A EU R                                S                                            PW R O E
  T       H A                                                  *                          T P
  T       HR                                    S K                                       TK HR          E            T
                       F            S             T P        O         R                  TK HR          E            T
  T       H                                          P H O             R                     P R O E
      P       A *          PB                              A             PB               T P
                         R B G S                  T                U        L             T    HR *
            RAO EU              GT                      HR       EU                       TKPW       O             L
    K W R              FRPBLGTS                   TKPW           E              T                R       E         L
STKPWHR                                              P H O             R                S

Folds 156 through 160                                                                                    07/20/20 13:34:35
Page 44                                  072020DAY6MORNROUGHLUMPART2.sgstn                                 Case CATalyst
                   U    PB                       K W         E                     T P H        O               TS
          RAO E                                          A            B T                       A
ST        R     EU      B GT                        WHRAO         RPB T           S           RA E R
                E              D                   P R       EU RPB         S     S             AO E R
              O     R                          T P R                                  K W R            U              S
                  U PB                                   A            B G                 W            U PB
        HR      EU P L T                     ST            O E              S                            F P L T
                E              D               T                                    T P
            A           B G                  S             O E      P                     W AO E
S               E            S                 T                    PB T                  W       O
 T            O                                                  F P L T              K HR             U
S             O E     P                                  A          PB              T
            A         PB       DZ              TKPW          E      PB                  P         O E
 T      H       E     P                                      EU P                   T                E       PB G S
                EU PB                          T      H      EU P                                        F
S               EU           S                           AO EU            TS                H O            R            D
              O       PB                                 A                                                        G
 T                                             T P           EU R B T             S               O E        P
     PW     A        R      S                S           AO E                                   A                         Z
                    FRPBLGTS                       PW A        U            S                   A
                 EU       T                              A     U       L          S K           AO U R              T
   P H A         EU    B G S                   T                                      K              E RPB
 T P H O*                                                  O E F            S                        EU
S                E       PB      S                    H A                   S       T       H        EU
 T             O                               T                                      K W R O U
     P H AO E                                  TK          O                            P H A EU               B G
  T            O                               T      H      E      PB                               EU             T
S          R                                 S                                        K HRA E R
               O E FR                          T      HR                                    H O
             A                               ST              EU        L            T
  T      H O U PB                            S             O E      P                   P         O*         P
               O E F               DZ                               PB              T       H A
S          R                                   T                                    T
  T            O                                   PW      O          B G S                   RAO U             L
S K                                                              F P L T          S
  T P          O       R                       T P                                ST                 EU         L
S              O E       P                     T      HR *                    Z     T P         AO EUF
S        H O U              L      D           T P H O                    T         T       H        E
  T      H       E                             T      H      E      PB                                         B G
           R       U PB                          K W R O* U            L                          O          PBL
               O U             T               TK HR         E            T       S           R
                     F P L T                   TKPW        O E                      T P         AO EUF
       WH A                                    TKPW          E            T             PW A               R          S
       W       O                             S             O E                                           F
     P H A EU              B G                     P H O          R               S               O E        P
S                E       PB      S           ST PWHR                                            A            PB
  T            O                                             EU                     T P
     P H AO E                                       W A             PB                            O          PB
             A           PB                    T           O                                    A
       WH A                                        PW                             S         H A EU             B G
                 EU                              K HRA E R                          TK            O U PB
       W       O                               TK              U              Z           W AO E
  TK       R     EU        B GT                T      H A                           T P         AO EU PB                D
S                                                  PW                               T       H A
  T      H A                                     K HRA E R                            K W R O U
    K W R O U                                  TK              U              Z     TKPW          O                 T
     P             U           T               T      H A                         12                                        #
  T                                              K           E RPB                  T       H        E       PB
     PW        O           B G S             S K         AO U R           T           K W R O* U R
                     F                           K           E RPB          S       TKPW          O E             G
S              O E       P                     T P R                                T             O
                 EU PB                                   A                              PW
S            AO EU                 D               P R       EU             S                                PB
  T                                                P HR           R                 T         R O U            BL
  TK           O       RP L                    T      H A                         STKPWHR
S              O                             S               EUFRP L              S               O
  T      HR *                        Z       S        HRAO U             G S                    AO*EU           L
  T P H O*                                                       FRPBLG S         S K W R * U                         S

Folds 160 through 164                                                                               07/20/20 13:34:35
Page 45                                    072020DAY6MORNROUGHLUMPART2.sgstn                                      Case CATalyst
 S K                                           S             O E      P                          HR       E        PB
    K W R O U                                    T      H      E                           PW                 F
 ST     RA EU                     T            S K W R * U                     S         T P H        O                  T
            U           P                      S           A EU                                    A                 L
                      F P L T                       P H A EU            B G                      HRAO E
 TK             O U                                            EU            T                                F P L T
      PWHRAO*E F                               S          RA EU         BL              ST P H                F P L T
  T       H A                                              AO EU P L                    ST P H                F P L T
S           R                    G             S K W R * U                     S          T       H A        U PB G
      PW A                R          S           T        RAO EU           G                    W A *           R            DZ
                        F                        T           O                            TK        R *EU R B GT
S               O E         P                                O     FR                   S           RA EU            L
              A                    T                P H AO EU                             TK            O
              A       U        L                    P          EU PB                        K W R O U
  T           AO EU P L                            K W R O            PB                S             AO E
S           RA EU             BL                             O        PB                  T       H A
                            PB                          H O U                                           O         PB
  T                                                K W R O U                              T
          H O U                  G S                P H A EU            B G             S K         RAO E         PB
    K W RA EU R                      S         S        H AO U R                                              FRPBLG
        W       O                                              EU            T            TK            O EU
      PW                                                   AO EU               S        STKPWHR
S             A *EUF                                       A     U       L S                    W       O
                  *                            S          RA EU         BL                  K W R O U
S             A EUF                            STKPWHR                                  S P HRA EU PB
              A             PB                   T      H A                                       HR O
  T P         AO E                   S                  HRA E                    DZ       T
                  *                              T           O                              K           O* U R           T
  T P         A E                    S                     A                              T
                    EU        BL                 TKPW                                   S                  EU          G
  T P R                                             P        O EU PB T                      K         A           PB       S
              A                                                    F P L T                                    F          T
S K           AO U R               T                       A             L                    PW        O E          L       D
              A             PB                          HRAO E                            TKPW AO EU                         D
    K       R       E         B G S                   W      O                            TK          A           PB       S
                                     S             K W R O U                                                      PB
ST            A             PB         D            PW                                    T
      P         O EU PB T                                  A EU         BL                  K       R *                      D
                        FRPBLG                   T           O                            TKPW                       L S
                    EU                              P            U           T            T P R
  TK            O                                                U P                        K W R O U R
  T       H         EU                              P HR * F                   S        ST            A           PB         D
S               O                                                        8          #         P         O EU PB T
                          R B G S                                        8          #                 A                        Z
    K W R           E                               P HRAO E                   S                      A
STKPWHR                                        STKPWHR                                      K       R      E       B G S
              A             P                         W      O                                        A              L
  T       H A                                      K W R O U                                KP             E R           T
S                                                          A             L                                        PB
  TK            O U                                     HR     E      PB                              A
      PWHRAO*E F                                      W      O                            T P           O       RPBL
  T       H A                      TS              K W R O U                                              *E R
S K                 EU PB T                         PW                                            H A E                      D
        W                                                  A            BL                                    F          T
  T                                              T           O                                  W A             R B
    K       R *                        D         T P         O E        B G                                            G
  TKPW                         L S                               U             S          T             O         PB
    K W RA E FRPBLGTS                                                 PB                ST            A EU               T
                  *                                          O        PB                      P R          EU              S
                        FRPBLGTS                 T                                      S                         P L
  T       H         E                               PW       O E         L       D                            FRPBLGTS
  TK            O           PB                   T      H A                                                EU
  TKPW              E              T             TKPW          EU PB           S          T       H        EU
S PW AO                                          T                                      ST P H                F P L T
          H O U                                  TKPW AO EU                      D                    A           PB         D
  T             O                                TK        A          PB       S          T
      PW AO U                      T           ST P H              F P L T                T P           O       RP L
  T                                                        A             L                                *E R

Folds 164 through 167                                                                                     07/20/20 13:34:35
Page 46                                   072020DAY6MORNROUGHLUMPART2.sgstn                                        Case CATalyst
 ST P H              F P L T                    TK              *EUF       L                               E         B G S
 ST P H              F P L T                                A                  T         S                 E        P G S
                 EU                             T       HR *                                                   F
 T      H        EU                                               EU PB          S                  A
 T      H                                       T           AO U             G S                  H A              PB          D
                         PB      S              T                 EU      B G             T P                          L
               *                                        HR        EU                     S                 E            G
S                        PB    TS               TKPW              EUF PB                           R       E
       W         EU                             T                                         TKPW A           EU           G S
                     F           S              T P               EU                 Z      K   R          E           L  S
      P        O        R                         K         A              L              T   H
  T          A            PB                  S P           A EU                 S                         EU      PB     S
  T P H              UF                                     A           PB                T           AO    U           G S
  T P          O        R                           P         O*        P                S
    K            *                   D                      A                        Z                A       U      L
  T            O                                                  EU           T          TK           O          RP L TS
      P              U           T                        R       E        L TS                  W         EU
                          PB                    T             O                                  W R
      PW       O E           L       D          T                                        S                *EU              TS
    K HRA E R                      S                P               U PB T               S         RA      E R
             A                                STKPWHR                                     TK               EUF
    K HRA E R                                               A           PB                T P
S                  E      PB         DZ         TKPW              E     PB                T P H        O                   T
             A                                        WH A                                                 EU      P L
    K HRA E R                                               A             B T                 P        O            BL
ST P H A                     L                  T                                         T            O
         H A                                    T P               EU                 Z   S                *            L       D
  T                                               K         A              L             S             O
  TKPW AO EU                         D        S P           A EU                 S            P               U            T
  TK         A            PB       S                        A           PB                                              G
         H AO E R                                   P         O*        P                     P       AO E         P L
S                                             S                                                                    PB
             A                                  T                 EU      B G             T       H    O E                  S
      PW R O U                       D                  HR        EU                      TK           O          RP L      S
               O U               T            S                   EU         G           S
         HRAO EU PB                                   W                                               A
  T P          O        R                                 RA          R            DZ         PW           EU              T
    K      R       E        B G S               T             O                                                F
                                   S            T                                                     A
  T P        A               L TS                   P               U PB T                        EU PB
  T P H AO E                         D                      A           PB                   K AO U
  T            O                                TK                                          PW A EU                        T
      PW                                        T               *                  D              E R
  T      H         EU          G                    P       A E R                         T P   O    R
             A              B T                 T             O                          S P RA E                              D
                          PB                              R       E        L                                            G
S P            O          PB                      K                   R                   T
  T            O                                T       H                                 TK          AO E                  S
  T                                                                  FRPBLGTS                    WHR
    K      R O*E F                   D            K W R O                                                EU                T
      P      A *          PB                  S             AO E                                    AO E                    S
                       F P L T                  T       H A                                    PW AO EU
                   EU            T              T       H         E                      S                 U      R
             AO                               S           R                                T P      A                       S
                   E               S            TK                  U PB                     K        O            PB
             A                                        W       O       R B G                T        A               B G
    K HRA E R                                   T             O                                       O           R
ST P H A                     L                    K                   R                    T      H A                      TS
  T      H A                                    T       H                                           A EU          R
S              O E                                          A           PB                     PW     O*          RPB
  T P        A               L TS                                 EU           T         ST P       A                       S
      P H A EU                                              AO E                 S         TK HR         E                 T
  T P H AO E                         D            K W R O U PB                           STKPWHR
  T            O                                T                                            K W R O U
         HRAO               B G                 TK            O       RP L TS                                         B G
  TK         AO E         P                     T       H AO E                   S        T         A      EU         B G
                 *E R                                 W                                   T       H A
             A            PB                    T                                         TK           O      U    PB

Folds 167 through 171                                                                                      07/20/20 13:34:35
Page 47                                    072020DAY6MORNROUGHLUMPART2.sgstn                                    Case CATalyst
            A                L                   T                                       T P R          E         B G
         HR       E      PB                        K HRA E                PB G            K HRA         E        PB G
 T       H A        U    PB G                              R       E      P LG S                            F
S         RA      E     R                                                         S       KP H O                PB
                       F P                       T P R                                  ST P   A                       S
                       F P L T                   T                                                                     S
       W A *             R            DZ           K       R *                      D                           PB
         HR              R        T              TKPW                         L S        T
         HR        E              T            S         H           U      B                     H O U               G S
             AO E                   S            T P           O              L     D       K W RA EU R                 S
     P H O             F                                               FRPBLG S           TK           O U R L
  T            O                                                   EU                     T       H A
    K W R O U PB                                 TK            O                                              FRPBLG
    K W R O U                                  STKPWHR                                                     EU
     P H           E       PB G S                            AO             B G           TK           O
                   E                  D                                F P L T          STKPWHR
  T W          O                                             A            PB        D                A           PB
     PW            EU           G                      W             U PB                 T       H A
    K W RA EU R                     S                        A            PB                K HRA E              PB G
       W AO*E F                                  TKPW              E      PB              T P H AO E                      DZ
  T          A       U      B G D                T       H O E                    S       T            O
             A                                     K HRA E                PB G                PW
                              LGTS                         R       E      P L S                            EU PB
     PW            EU             T                              *                          K       RA E                S
             A              B T                            R       E      P LG S                           E              D
S        H A *             PB                                                     S                           F P L T
             A             PB                    TK            O                          TK           O UF
  T      H A                                     T       H         E                                 A
     P H A EU                                    T P H AO E                         D         P            EU PB
     PW                                          T             O                            K W R O              PB
             A                                       PW                                              A                      Z
     P H AO EU PB                              S           RAO U                    D     T            O
               O*        R                                                PB                      H O U
    KP         O E         PB T                    K           O          PB              T       H A
     PW              U                           T                 E        B G S         T P H AO E                      DZ
                   EU                                  W                                  T            O
       W A                 PB                    T                                            PW
  T            O                                 T P H AO E                         D     TK                 U PB
  T          A       U      B G                  T             O                          TKPW             EUF PB
  T            O                                             A EU                         T
    K W R O U                                    TK          A            P     T             P        O*        P
             A              B T                  T                                                   A           PB       D
    K HRA E                PB G                      P         O E            L S         T
             A             PB                                                     S       T P              EU               Z
  T      H         E       PB                    T             O                            K        A              L
       W AO*E                 L                  T                                      S P          A EU               S
     P H O             F                             P         O*         P                          A                 T D
               O           PB                                A                  T         T
  T            O                                 T                                            P              U PB T
  T                                                  P               U PB T                                     R B G S
S                *              G D                                    FRPBLGTS         S                  EU R
         HR        E              T            S           RA E R                                             FRPBLGTS
             AO E                   S                                  F P                      W          E        L
  T P          O E          B G                S               O                                           EU
                     U              S                                    R B G S          T       H        EU
               O           PB                      K W R           E                      T       H A
    K HRA E                PB G                STKPWHR                                      K HRA E              PB G
           RAO EU               GT                           AO             B G                               F
  T P H O U                                                            F P L T              KP H O               PB
  TK           O U                                           A            PB              T            O UF P
  TKPW R           E                                   W             U PB               ST P         A                  S
       W                                                               F                                   E            S
  TK       R           F P L T                   T       H O E                    S                      *
    K W R O U PB G                                         R       E      P LG S                                        S
             AO E                   S                                             S       T P H AO E                      DZ
           R       E       P LG S                                      F          S       T            O
  T      H A                                     T             O                              PW
             A       U        L                            R       EU R                     K          O         PB T

Folds 171 through 175                                                                                  07/20/20 13:34:35
Page 48                                   072020DAY6MORNROUGHLUMPART2.sgstn                                  Case CATalyst
   K W R           U             S              TK           O       RP L S              TK          O       RP L
            A             PB                      K HRA E              PB                T           O
                   EU                                           E               S             P H A EU          B G
  T      H         EU                         S P               E           G S         S        H AO U R
             AO*EUF                                     HR      EU                        T      H A
         HR *           R                             WHR       E      PB                                EU          T
S            A EU                   D           T                                         TKPW           E           TS
  T      H A                                        P R         EU RPB                    T      HR O E
                       F P L T                S                                                    R O E
       WH              FR                                              PB                        HR      EU
             A                                             A                                K HRA E            PB
ST P         A                    S                   WH AO E             L                              E               D
      P H A EU                                    K H A EU R                                                 F P L T
S          R               B                               A           PB         D                      EU
  T          A            P L       D                 W           U PB                              A             L S
                   EU           T                 K        A EU                 S         T      H       EU
  T P H AO E                        DZ                     A           PB                 T      H A
  T            O                                      WH AO E             L               T
      PW                                          K H A EU R                                  P R O E
    K HRA E               PB                               A           PB         D              H       EU
                   E                D                   HRA E             L                   PW         EU         G S
                       F P L T                      PWHRAO EU PB                  D       TKPW           E     PB      S
                   EU                                               F P L T                              EU
  T      H         EU                                           EU                            PWHRAO*E F
  T      H A                                          W      O                            T      HR *                      Z
  T      H         E                            T P H O                       T                     A
  T P H AO E                        D               P R O E             B T                        RAO U          L
  T            O                                T       H O E                   S         T      H A
             A                      D           T P             E         L                 K W R O U
             A                                          HR O E                  S             P H       * U            S
         HR O                   T               T P R                                       K H A E            PB
      P H O             R                           PW                      G               K W R O U R
S K W RA                  PB TS                            A EU         BL                            O E      PB
             A            PB                    T            O                              K       AO U        B
  T      HR *                         Z             PW                                              A          PB        D
S          RA E R                                          A                              T      HR *                      Z
                             LGTS             S K W RA                 PB T                                     B
  T P                                               PW            U                     S             O E
  T P H O                       T                               EU                        T              E F         T
                 *                              T       H       EU                                       E             S
  T P H O*                                      T       H A                             S P              E          G S
    K        A EU             G S               T       H       E                                HR      EU
  T      H A                                    T P H AO E                        D                            PB
  T      H       *E F                           T            O                            TK             E     P G S
             A                      D               PW                                                                 S
                   E                D         S         H AO U R                                W R
  T P H            EU                           T       H A                             S             O E
  T P H              U                          T       HR *                        Z     TKPW AO EU                       Z
S K W RA                  PB TS                            A                            S K W R * U                    S
                   EU           T                          A EU         BL                  K       A          PB T
S            AO E         P L S                     PW       O*E                  D           PW A         U           S
         HRAO EU           B G                                  E                 D                          F
                   EU           T                   P           E RPB                     T      HR *
             AO E                 S                   WH O                                T P            EU                Z
      PW         *                    Z             P H A           F P         S           K       A             L
             A                        Z         T                                         TK             EU            S
                     U R B                          P        O*                 S                   A           BL TS
                       F P L T                  T P H          *E           G                                F P L T
                   EU                               P           E      PB                                EU
  T      H         EU                                                       G             T      H       EUF
  T          A                                          HR      E F       L               T      H A
  T      HR                                           WH A          FR                             RAO U          L
           R                                  S                *EU            TS        S        H         U    B
S                  EU         G                 T            O                          S                  U           S
    K H A E               PB G S                    PW                                        P          E     PB
                          PB                  STKPW                    PB         D                      E               D
    K        AO E         P G                   T            O                          S             O
  T                                             T       H A                               T      H A

Folds 175 through 179                                                                                    07/20/20 13:34:35
Page 49                              072020DAY6MORNROUGHLUMPART2.sgstn                                    Case CATalyst
                 EU          T                 P HRAO EU                     D      T
             AO E              S                             EU                         P               U PB T
      P        O         BL                T       H         EU                            W       O U            T
  T            O                           T       H A                   TSD           K W R O U R
  TKPW           E           T                         A                                       R      E    P LG S
             A E F P                           P HR O                B                                              S
             A         PB                  T       H A                                   PW                     G
                 E FR                      T       H         E                       T P           O          L       D
    K        AO U        B                 T P H AO E                        D       TK            O U
    K HRA E            PB                  T             O                           T       H        EU
                     F P L T                           A                     D       T       H A
  T       HR *                   Z         TK        R       E             S         T
             A             L S           S               O                               P              U PB T
S K              EU PB T                   T       H O E                   S                     AO E               S
  T              E F         T                       R                                 K HRA E             PB G
  T       H A                            S               O E                                   R      E    PBLG
    K H          E     P L                                      F                        P H          E    PB
    K        A             L S                         AO EU R B           S                 H A           PB
           R       U PB                    T       H A                               T
               O U           T                               EU                          P RA                       S
                     F P L T             S           R                                 KP HR O EU                     D
  T       HR *                   Z         T P H           *E RP L S                 T       HR
             A             L S                                  F                              R
S              O E                           K         AO E         P G                          A                    D
  T              E F         T             T                                           K W            EU          T
  T P R                                    T P         A               L TS          T             O
             A                                             *                             P R O
    K          O U P L                     T P         A               L T           T                E     B GT
                     F                       K HRA E                PB               T
  TKPW AO EU                     Z                         *E R                          P H          E    PB
  T       H A                                    W                                                         PB
             A           B G                               *                         T
S                E             S                 W           EU                          P              U PB T
S                                        S                                           T P R
             A                                   W             U PB                  T
                           LGTS                                 F                    TK          A EU PB G
      PW         EU        L T                   W A EU                    S                          E R
      PW         E R         T             T       H A                                 K       R O*E F                D
  T       H A          PB                S                 *EU           TS              P R          E    PB TS
        WH A                                   P         O        R                S           RA                   S
                 EU          T             T           A            PB                             O        B G S
        W          U PB        S           T             O                                   HRA            B G
                     F         S           T         RAO EU                                              F
      PW           U                       T             O                           T P           O U PB
  T                                                  RAO E                           TK          A EU           G S
               O*E FR                      TK          AO U                S                     A         PB
        WH       E     P LG                T                                       S           RA EU        B G
  T              E F         T           S P RA E                            D     STKPWHRAO EUFRPBLGTS
  T       H A                                                   F        T                         O     FR L         D
          H A        F     L             S           RAO EU R              S                             F P L T
        W A EU                           STKPWHR                                           W             FRPBLG
  T       HR       U                       T       H         E      PB               T P H O*
  T                                                HR        E           T             K W R O
  TK         A EU                              P H AO E                              T       H        EU
  T                                      S K                                       S                 *EU          TS
      P H O            P                     K W R O U                                           A         PB         D
        W A E R              T           ST          RA EU               T           T
           R                                                   U P                                    EU
  TK             EU R        T                         A                       Z               RAO E
  T          AO E                        S                                                   HRAO EU
             A         PB                    K                 U RPBL T                      HR O          PB
  T       H O E                S           T                                         T
    K HRA E            PB G                  K                 U RPB T               T P H              U RP L
    K H          E     P L                     P         O E           L S                               F
    K        A             L S                                             S             P         O*               S
           R                                           A            PB                 K         A EU               S
  T P H O                    T                 P RA                        S                                        S
           RAO E                                       A                 T                       A         PB

Folds 179 through 182                                                                              07/20/20 13:34:35
Page 50                                 072020DAY6MORNROUGHLUMPART2.sgstn                                     Case CATalyst
 T P H            U RP L                      T       H A                              T P
                   F                          T P R                                                     EU
 TK    A *E                   TS                      H        EU             S                H A                        D
 T   H    E                                   TK               E     P G S                                       B G
 T P H AO E                      D                                 F P L T                     H        EU               S
 T      O                                           W R                                     PW      O                    S
          U P                                                  EU           T         STKP HR
 T   HR *                                   S             AO E       P L        D       TK                U
 T   HR *                                     T       H A                             S           AO E
ST     R  U    B G                                             EU                       T      H A          FRPBLG
 T        U R                                 T       H        EU                                       EU
ST P H      F P L T                                 WH A                                TK
   PW A EU          S                                          E F            S         T P H O                        T
                                    Z       S             A EU            G           S           AO E
             O       PB                     S                                           T      H A
ST P H             FRP L T                    T       H        E                      STKPWHR
ST P H             F P L T                          W          E R                                A             PB
           A        RPB                                   A      U      L S                   WH        E       PB
                 E   PB G                       K HRA E              PB                 T P         O E R                  D
             *                                      W AO E                              T      H A
   K       AO E        P    G                             A      U      L S             T      HR
 T                                              K         AO E       P                                      F            S
 T                                            T       H                                           A
 T P    A                  L T                    P HRA EU                    S             PWHRAO EU PB                   D
   K HRA         E     PB                       K HRA E              PB               S K W RA                  PB T
STKPWHR                                                   A                       Z                             PB
                       PB                                   O E                                   A
        HR       EU             S                 P         O E               S               WH AO E              L
                 E     PB G                   T             O E                 D         K H A EU R
 T            O                                     W AO E                                  P       O         RP LG
       W    A        R            D                       A      U      L S                 P       O E
         H AO E R                               K HRA E              PB                 T                       PB G S
            AO E                S             T       H                                        HR       EU
  T             E F           T                   PW A EU                     S                HRAO EUF
    K W R O U PB                                K HRA E              PB               S           A EUF              G
                EU                                        A          PB                   K HRA E               PB G
      PWHRAO*E F                                  PW AO EU                            S P           O           PB TS
    K W R O U PB                              TKPW          O           L                                     R B G S
  TK          O U R L                                 HRAO E                            TK          O U R L
         H      EU P L                              W AO*E R                                   H        EU               S
S           A EU            G                 T PW          O E           G           S P           O           PB
       W        E         L                   T             O                                               FRPBLGTS
       W AO E                                                    U P                              AO EU P L S
            A     U       L S                 T                                             PW            U
    K       AO E       P                                  A          PB                   K W R O
                EU            T               T           AO E                        STKPWHR
    K HRA E            PB                                 A          PB                           AO             B G
    K W R O U PB                                K         AO E       P                                      F P L T
  TK          O U R L                                          EU           T                     AO*EU            L
  T      H A                                    K HRA E              PB                 T               E          L
  T             E F           T                               *E R                        K W R O U
                    FRPBLGTS                  T       H A            PB                        H        EU               S
                EU                                  W AO E                            S P           O           PB
           RA     U       L                           H A                       D                           F            S
  T      H A                                      PW               F                  S          RA                      S
S          RA                   S             T       H A                                         AO             B G S
              O          B G S              S                                                         *
      P H       EU              S                   WH A                                            O            B G S
ST          A EU              TS                               EU                       T           O
      P RAO EU R                                    W       O                             K         O U PBL
  T             E F           T             S           R                               T               E F          G
STKPWHRAO EUFRPBLGTS                                W A              PB                                   U RPB          S
              O     FR L          D                            E                D       T      H A                     TS
                    F P L T                   T             O                             KP HRAO E                L T
       W            FRPBLGTS                S             AO E                                          EU P L
                EU                                                   PB                     P R O             R
S P             E F       L                           H        EU             S       STKP HRAO EUFRPBLG
           RA     U       L                   TK               E     P G S            S K W R * U                        S

Folds 182 through 186                                                                                  07/20/20 13:34:35
Page 51                               072020DAY6MORNROUGHLUMPART2.sgstn                                     Case CATalyst
   P            U           T                              *                            P        AO E         P L
               EU           T                            O           B G S                 WH O
                       PB                          HRA               B G                             *
            A                                                   F                          W       O
         H AO EU P                          T P          O U PB                     S          R
  T      H      E           T               TK         A EU              G S             P H O E               BL T
    K       A             L                            A            PB                           AO EU R B             S
      P HR                                                 *                             PW
       W A           R          DZ                           EU P L                     K H                              D
       W A *         R          DZ              P R O             R                        W
            A                 S                    H AO EU P                          T
S           AO U P L                        T      H         E             T        S P            O          PBL T
  T      H A                                  K        A               L                                  F
         H      EU            S           S          RA EU           B G                 P R O
S P           O        PB                 STKPWHRAO EUFRPBLGTS                        T                E       B GT
                   F          S                          O      FR L           D                                   G
  T           O                                                 FRP L T               T
  T                                              W              FRPBLGTS                 P H           E      PB
  T P           E       B GT                T P                                     S                         PB T
  T      H A                                                 EU                       T      H A
  T      HR                                      W           E R                                 A
S                                                  H         EU              S           PW            EU            T
            A                                   PW       O                   S                            F P
  T P         O      RP L                                    EU                       T            O
       W        EU                               W       O                          S K
  T      H O         R          D                W A                PB              S          RA                      S
         H      EU P L                      T            O                                         O           B G S
  T           O                             T P H O E                               S K          A            PB           Z
      PW                                         WH A                                    P HR
            A                                      H AO*E                           S          RA EU             L
S K W RA               PB T               S                                                  HR *           R
S             O                             TK           O               G            T                E F               D
                EU          T               T            O                                   H AO*E
            AO E              S           S P HR             E      P L T             TK               EU PB
            AO          B G                 T                                       S          R
  T      H A                                  K HRA E               PB G                         A
                EU                                                  PB                   P R O                 B
  TK                                        T      H A                                     W
  T      H A                                T                EU      B G              T      H A
                   F P L T                  TK           O        RP L                     W A              R            DZ
            A                 S             T      H         E      PB                                   U RPB         S
S           AO U P L                        T P                                       T      H A                     TS
  T      H A       F          S             T                                         T P H O                        T
  T                                                H AO*E                                        A
S P           O        PB                        W A                PB TS                          O           B G S
                       PB                   T            O                                       A                         Z
            A                             S          R                                  K W R O U
         H AO EU P                               W A                PB T                       RAO E
  T      H      E           T               T            O                               P       AO E                T
    K       A             L                            A               L                             *
  T P       A        R B                           HR O U                                P       A E                 T
S        H        U PB                                 A                                               E                 D
                   F P L T                      P R          EU RPB                          HR        EU
         H O U                                   WH O                               S            A EU                    D
       W      O                           S                                         STKPWHRAO EUFRPBLGTS
    K W R O U                                                       PB                T      H A                     TS
S          RAO U                                       A                                           O      FR L           D
  T      H A                                     WH AO E               L                K W R O U
            A                     Z           K H A EU R                                 P H A EU
         H      EU            S                        A            PB                           A            PB       S
      PW      O               S                 PWHRAO EU PB                   D                          F P L T
              O      R                      T            O                                 W              FRPBLGTS
  T P H         EU                              PW                                                     EU
  T         AO EU P                                    A                              T      H         EU
                   F                      S K W RA                  PB T                   WH A
      P HR           R                           W A *            R            DZ                      EU
S          RA                 S           S        H O U               L       D    S            A EU                    D
              O         B     S                 PWHRAO EU PB                   D         P R           E F       L

Folds 186 through 190                                                                             07/20/20 13:34:35
Page 52                                    072020DAY6MORNROUGHLUMPART2.sgstn                                   Case CATalyst
     P H A        EU      B G S                  T                                       TK          O
 S                E      PB   S                S           RAO EU R              S                            R B G S
   T   H A                                     S                                          K W R          E
                  EU                                       RAO E                        STKPWHR
       W        O E       PB T                   TK         AO U                 S                  AO        B G
  T P H           E                 S                            E                 D                       F P L T
          HR      EU                                   W A *           R           DZ     TKPW           E   PB
S             A EU                               TK           O U                         TK
          H AO*E                                 TKPW R          E                        T      H A
    K           O E       PB T                   T       H A                                K       A      U             S
      PW                  P                      T       H A                                K W R O U
              A                                  T                                      S             O E
S K W RA                  PB T                       P             U PB                     K            E RPB
  T       HR                                   S         H         U       B                        A                        Z
      P H A EU                                   TK           O              G                      A
      PW                                                             FR      G                P HR             R
S               O E                                              EU            T                      O        R
S           RA      U                                                      B G                      A
          H AO*E                                       W                 PB               T P         O        RP L
    K           O                                          R O E         PB                             *E R
              A                       D          T            O                               P HR             R
      PW            U                              K        AO E         P              S         RA                     S
                  EU                             T                                                    O           B G S
        W       O E       PB T                 S           RAO EU RPB                   S         RA EU           B G
              A               L                    K HRA E               PB             STKPWHRAO EUFRPBLGTS
          HR O U                                            A            PB                           O      FR L          D
  T       H A                                  S            A EUF                              W             FRP LG
S K W R O                   B                    T P          O        R                                 EU            T
  T             O                                T                                          K       A      U             S
      PW                                             P H A *EU                 TS                        E                 D
      P         O       RP L          D                              FRPBLG                   P H AO E
S               O             L                                  EU                                 A
          HR      EU                             TK           O                                  HR O                  T
      PW AO EU                                 STKPWHR                                                       F
          H       EU P L                       S                                            K            E RPB
  T       HR                                     T       H A                                        A            PB
  T P H AO E                          DZ             PW                      G                           E               S
  T             O                                TK                U PB                 S P              E            G S
      PW                                           K               U PBL T                       HR      EU
  TK              EU R BL                                            FRPBLGTS                  WH        E       PB
      P       AO E        P L                    T P H O*                                   K W R O U
                  E       PB                       K W R O                                       HRAO             B G
  TKPW A EU PBLG D                                   PWHRAO*E F                                     A                  T
                          PB                   S                *EU            TS                        EU            T
    K         AO E        P G                  STKPWHR                                                           PB
  T       H A                                            HR      E             T            K         O          PB
  TK            O       RP L                                AO E                 S      S K W R            U PB G S
    K HRA E               PB                     T          A      U       B G                 W
S               O                                           A              B T            T
  T       H A                                    T                                        TK HRA EU                      S
    K W R O U                                  S         H O U R                 S                  A            PB
      P H A EU              B G                  TK           O U R L                     T             *E               S
S         H AO U R                               T               E F           T                  R        U        L TS
  T                                              T P R                                  ST PWHR
  T P         A               L T              S              O E        P                TK          O
S                                                                    F         T            K W R O U
    K HRA E               PB                         P H A *EU                 TS       S P HRA EU PB
              A           PB                                A              B T            T      H A
  T                                                    WHR                                T P H O              R
            R     EUF B G                        T                                        T
                      F                        S         H O U R                 S          K         O* U R           T
    K                   R         T                    W         E R                          P HRAO E                   S
                                G                           A                      D                         F P L T
  T                                                K W           EU            T                             FRPBLGTS
S           RAO EU R                S                    HR      EU                            W         E          L
    K           O         PB                       K HRA E               PB        D                A                  T
  T           A             B G                                      FRPBLGTS                       A
                                G                                EU                           P H        EU PB

Folds 190 through 193                                                                                    07/20/20 13:34:35
Page 53                                   072020DAY6MORNROUGHLUMPART2.sgstn                                      Case CATalyst
                *                               TKPW A             U RPB                 T P           O         R
     P H          EU      PB                    T          AO E         PB                 K HRA E                 PB G
                  EU                                                 F P L T             T P R
 T       H        EU                                           *                         T       H A
 T                                              T      H O E                     S       TK HRA EU
S         H O U R                               T      HRAO E                                        A             PB
      P H            U      B                     K        A                   T         T               *E             G S
    K HRA E                PB         D         TKPW         O E R               S                       *
  T W              E       PB                                        F                                             PB
  TK            O        RP L S                        H O U                 G S         T               *E             G S
  T       H O E                     S         S                                                      A             PB
  TK            O        RP L S                        HRA             RPBLG                   W       O EU
S           R                                          HR        EU                          P H A EU                B G
  TK              *EUF                                             U PB                              A
          HR       E F        L S               T P H O E               PB                                 E F
                       F                        T P                                      T P           O         R        T
        W R                                         P      AO E         P L              T             O
  T       H        E                          S          R                               T P               EU           G
            R                                   T                                                      O U            L T
            R      E          L               S          RAO EU R                S               H O U
  T                EUF                                           EU                                  A *           P L
          H O                                       P H A E             PB                                 EU
  T                                             T P                                      TKPW          O E              G
S           RAO EU R                S             K W R O U                              T             O
      PW             U                          TKPW         O E                         TKPW              E              T
        WH A                                                            PB               T       H A
  T P                                                      A            PB             S         H O U R
  T                    F            S             K W R O U                                K HRA E                 PB
      P H AO E                                  T              *E                S                   A         F          T
        WH A                                    T                                                          E FR
                   EU                           TK           O         RP L                K W R             U              S
        W       O                                 K W R O U                            S               O
            R      E       P L                      P              U       L                 P       AO E          P L
              A            PB                                O U               T                   R
                   EU                           T                                                        *
  T       H        EU                               P        O*                  S                 R               PB
      P       A             B G                                                  S           P               U            T
S         H O U               L       D                    A            PB         D                               PB
    K                    R                      T      H A                     TS                    A
  T       H                                     TKPW                                   S           RAO EU RPB
  T           AO                                    PW             U                           W R
S                                                   PW A           U             S       T       H         E
    K HRA E                PB G                                      F         T             P H AO EU                  GT
  T       H A                                   TK HRA EU                              S           R
S         H O U R                                            O*E R                                   A
              A        F          T                 P      AO E         P L              T                   U PB T
                   E FR                             P H A EU                             T             O
    K W R            U              S         S          R                                   P             EU        B G
                   E                S                                    B                                   U P
S P                E            G S                              EU PB                   T
          HR       EU                           T P              E       B G           S           RAO EU R                 S
                           PB                                    E                 D   STKPWHR
  T       H O E                     S             K W R          E             T         TKPW              E       PB
  TK            O        RP L S                 T                                                                R B G S
        W R                                     T                E F           T         TK            O U
  T       HR                                    T          AO            B G             T P H AO E                           D
            R                                                    EU            T                     A
      P            E       PB                 S            A EU                    D         P H           E                  D
                                G               T P H          *E            G             K         A                L
    K         A EU                  S         S              O                           TK                E            G
                                    S                            EU                      T             O
  T P H           *E            G               T      H         EU                                          U PB           S
    K         A EU                  S           T      HR                                T       H A
                                    S         S                                          T P
                O        R                                       EU P L                    K W R O U
    K         A EU                  S               P HR         EU                        K         AO E          P
                                    S             K        A EU              G S           K W R O U PB
                O          PB                                                    S           P             E       PB         D

Folds 193 through 197                                                                                07/20/20 13:34:35
Page 54                                  072020DAY6MORNROUGHLUMPART2.sgstn                                    Case CATalyst
                              G                          RA E F P                D                    EU
     P      AO E         P L                   T                                       TK       O
       WH    O                               S             A EU P L                   STKPWHR
S         R                                      K           O         PB                     AO               B G
     P            E      PB         D            K HRAO U                  G S                A               PB
                              G                            A           PB                             EU
 T              *E                S                             EU P         T         T       H      EU
                                  S                        AO E                S       T       HR
       WH     O                                            A                                              F          S
S         R                B                     K H A E               PB G           S             O E
                 E         B G S               T             O                                                 B G
     P        O E              S                   P H A               PB G                     RA    EU             S
                 E                  D          T       H A                                          O      R         S
  T           O                                    P         O*        P                   P        O E              S
      P       O*                  S            T P                                               A
      P     AO E         P L                     K W R O U                             TK        A    EU PB G
  T     H A                                    TKPW          O               T                        E R
  T     H        E                                         A                                              PB
    K         O                                    PW           EU         G                     A
S         R                                    TK HRA EU                                  K     R     E       B G S
            A               L     S                P R                                           A              L
                            B                  T                                        T P      A              L T
                    E       B G S              T           AO EU P L                                     FRPBLGTS
      P         O E                S             K W R O U                                      RA EU               S
                    E                D         T           A EU          B G                        O      R        S
                O        R                     T                                        TK          O
        W       O                              T               *E              S           P        O E             S
    K W R O U                                              A           PB                         A
    KP              E       B GT               T                                        TK        A EU PB G
  T P H             EU                         T           AO EU P L                                  E R
    KP              E                          T       H A                                                 R B G S
      P HR               R                       K W R O U                                K W R       E
  T             O                              T P         AO EU PB                   STKPWHR
  T P H O E                                                  O U             T                    AO          B G
  T       H A                                        WH A                                 K W R       E           T
                        FRPBLGTS               T                                        T     H       E
                  *                                      R        U       L TS             P      A E R
S           RA                     S                     R                              T           O
                O           B G S                                   F P L T                PW
S           RA EU           B G                                 EU           T          TKPW          EUFRPB
                  *        PB                        W       O                                      O U           T
    KP HRAO E                    T           S                  E R L T                 T           O
          H AO EU P                              K           O         PB                  P H A *EU              TS
  T       H         E            T             T P              EU RP L          D    S
    K         A               L                                        PB               T     H A
          HRA               B G S              TK        R          F P L T               K W R O U R
  T P           O U PB                           K W R O U PB G                                         U PB G S
  TK          A EU              G S                        AO E                S                         FRPBLGTS
STKPWHRAO EUFRPBLGTS                           T                E F          T          T     H       E
                O       FR L         D               W A *           R           DZ             R
                        F P L T                T P H O U                                TKPW          EUF PB
        W               FRPBLGTS                                EU                                  O U           T
        W           E         L                    PWHRAO*E F                                     A          PB       D
              AO EU P L                        T                                                             PB
  T P H O                        T             T                E F          T             P H AO EU
              A                                              O       R                S P             E RPB         S
      P H           E                D         TK            O U R L                                  EU          T
    K         A               L                        H             R     G            TKP           E      PB       DZ
    KP              E R          T             T                E F          T                      O        PB
                        F P L T                            A             B T            T
      PW              U                                  RA EU                 S      S K         AO U R          T
      P RAO EU R                                             O       R         S              HR      E F       L
  T             O                                  PW                      G                             F        T
  TK        R           F P L T                        HR       E F          T          T P       A             L T
    K W R O U PB G                                                     PB                         A          PB
              AO E                 S           T                                        T
  T                 E F          T           S         H O U R                          T P H A *EU               T
                    EU                                              FRPBLG                               F        T

Folds 197 through 201                                                                                07/20/20 13:34:35
Page 55                                   072020DAY6MORNROUGHLUMPART2.sgstn                                Case CATalyst
   P    O*          P                           T       H A                              T       H        E P L
                 F P L T                                HR      E       PB        D                   O U       T
            AO*EUF                              T P               U R         T                         EU
S           AO E    PB                        S P            O E R            T          T       H      EU
                 FR    G                        T            O                           T       HR
 T P R                                            K W R O U R                           S
  K W R O          U                                P           EU PB                                A
                          B G                     K W R O               PB                   P            EU            T
     PW       AO*EU                             T       H A                                                   F
  T       H         E     P L                                     U                                  A
              A           PB                      K W R O                 B G                P       AO E      R    L
    K W R O U R                                              O*E FR                      T    HR
    K           O         P L                     K          O          P L             STKPWHR
S             A E R                           S K          AO U R             T          TK        O       U R      L
              A           PB                      K             E RPB           S        T                E F           T
      P               U         T               T            O                             K W R O         U
  T       H         E     P L                   T                                        TKPW A           EUF
                          PB                      K W R           U             S        T                E F           T
    K W R O U R                                                     F                            A                      T
      P             E RPB                     S         H A *           PB               T
    K W RA                   L                S           RA                    S           P HR          EU   P L
    K W RA EU R                                              O            B G S                           EU   PB
  T             O                                       HRA               B G S         S K W R            U   PB G S
        W R                                     T P          O U PB                          H               R     G
  T       H         E                           TK         A EU              G S         TK      O         U R L
        W           E R                                    A            P                T   H A
                O         PBL                                              L S                                FRPBLGTS
              AO EU R B             D                      A            PB                K W R           E
  T             O                                            O*         PB G S          STKPWHR
      P       AO E        P L                                     U RPB         S                    AO            B G
      P H O             R                     STKPWHRAO EUFRPBLGTS                       TK           O    U R      L
  T                                                          O      FR L          D      T                E F           T
      P H O E             P L T                       W             FRPBLG               T P      R
      P         O       R                                       EU                            W            U      PB
  T                                             T       H       EU P                                          F         T
  T           AO EU P L                                         EU            T              P H A *EU                  TS
  T       H         E                           T P HR          E         B GTS                 RA     R                    D
  T P H AO E                        D           T       HRA                                                            G
  T             O                               T                                                H O U
    K W R             U           S                 P        O*         P                        H AO*E
  T       H         E     P L                              A                  T                  H A                   D
              A           PB                        P      A              B G             T          O
            R                                 S                                         S        H A EU R
      P H           E               D           T P H O                       T           TKPWHR O         F         S
          HR        EU                                     A                                   WH AO EU          L
    K HR            E       B GT              S            AO E R                            P       O       RP LG
                    E               D             K W R           U             S       S K W RA              PB T
                          PB                                 O        R                            A             L
                  *                             TK              EUF                       TK       AO U            TS
S               O                               T            O                              K W R          FRP LGTS
                    EU          T                   P H A               PB G              T      H A               TS
S K W R * U                       S                 P R         EU              S                  A          PB
  TKP               E     PB        DZ              P        O*         P               S            O E
                O         PB                    T                                                    O*E R
  T                                             T P        A              B G             T            E F         T
      P         O*        P                     T       H                                          A                     Z
STKP HR                                         T       H       E                              W       E         L
  T P H           *E      PB T                             A               L                 P H A EU          B
    K W R O U                                           HR O U                            TK           E      P G S
                            B G                     P      AO E         P L                  PW          U
                O E FR                          T            O                              K W R      E
    K           O         P L                       P        O                  S       STKP HR
S K           AO U R            T               T                                         T      H A
    K               E RPB         S             T                                            P H A EU
        W                                                 RA EU                     Z        PW
            RA EU                 S                          O*       R         S                 RAO E
                O       R         S                        A            PB              S            O     F     L     D
  TK                  U               Z             P      A                    S         T P H O U

Folds 201 through 204                                                                                     07/20/20 13:34:35
Page 56                                  072020DAY6MORNROUGHLUMPART2.sgstn                                  Case CATalyst
   PW            U                             T                                                A            PB    D
     W         EU                                  P HR         EU P L                          A
             O E                                                EU PB                       P H A            PB G
             O E                             S K W R              U PB G S                                   P L T
  TK                                                   H             R      G          ST         A          PB       D
    K W R O U                                             A             B T                 P      O   EU PB T
  T P       AO EU PB                D                       O          PBL                                 FRPBLGTS
  T     H A                                        PW                       G                W         E        L
     P R O                B                    TKPW             EUFRPB                      HRAO       EU      B G
        HR        E                                  W            U PB                 S         O     E     P
     P H A                      T                  P      A EU R                               A             PB
                  EU      B G                                      F                    T        O     EU       L T
  T               E             T              TKPWHR O            F            S         P    A       EU P
            A            PB                    T            O                           T                U      L
  T P                                        S         H A EU R                             HR         EU
S             O                                      W                                                 EU
    K W R                                      T                                            P H A      E     PB
S         RA                      S          S K W RA                  PB TS                P R        EU RPB       S
              O           B G S                      WH AO EU             L              T P H AO      E              D
                    U RPB         S            T       H        E                        T           O
          R       E F                          T            O                               PW
  T     H                                    S         H A EU R                                    A EU        BL
S                                                    W                                   T           O
            A                                  T                                       S         R
                  EU PB                                     O*E R                        T     HR *
S K W R             U PB G S                       P H A *EU                  TS                     O E      PB
  T                                                           *                             P      A EU R
     P HR            F            S                P H A *EU                  T                           F
          R                                  S K W RA                  PB TS             TKPWHR O         F           S
    K W                       G                      WH O                                          A          PB
      WH A           FR                                       *                          T           O
                     F            S                  WH AO EU             L                 PW
        H A              P G                   T       H        E                                  A EU        BL
  T               E             T                  P        O        RP L                T           O
                     F          T              T       HR *                                      RAO E
  T             *                              TK         AO U                TS            P HRA EU                  S
          R * F P L T                          TK           O U R L                      T     H       E      P L
              O* F P L T                       T       H A                                    WH       E      PB
        H              R      G              S K W RA                           S        T     H O E                  S
S                                                             *                          TKPWHR O         F           S
    KP HRAO E               L T              S           RA                     S                R
                  EU R                         T P H O                  B G S            T P H O*
STKPWHRAO EUFRPBLGTS                                            EU R                           HR O         RPB G
              O      FR L           D                W             FRPBLGTS              T P             U PB G S
                     F P L T                                  *                                                   G
      W              FRPBLGTS                STKPWHRAO EUFRPBLGTS                           P R O           R L
            AO EU P L S                                     O      FR L           D      T     H       E
S                 EU R                               W             FRP LGTS              TKPW          E            T
                          B G                                   EU                               R     EU P             D
    K W R O U                                  TK           O                                        O      R
S K                                                  W A *           R            DZ     T           O      RPB
     P H AO E                                                           B G                          O      R
  T     H A                                      K W R O U                                    WH A        FR
  TKPW            E      PB                    T                E         L                               F P L T
      W A              R            DZ         T                                           K W RA E
                *                                K          O* U R            T                        EU
      W A *            R            DZ           K W R                                      P H A E           PB
                     F B G                     T       H A                    TS                          FR B
  TK      R *EU R B GT                             P R O                B                T P H AO E                     DZ
S         RA EU             L                          HR       E                        T           O
  TK          O U R L                              P H A                      T        S         R
  T               E F           T                               EU      B G              T     HR *
  T P R                                        T P R                                                 O E      PB
            A                                             A                              TKPWHR O         F           S
     P H A *EU                  T              TK         A EU PB G                                    EU
      WH O                                                      E R                         P H A E           PB
  T               E F               D        ST           A            PB         D                    EU           T
            A                   T                  P        O EU PB T                              AO E               S

Folds 205 through 208                                                                                  07/20/20 13:34:35
Page 57                                  072020DAY6MORNROUGHLUMPART2.sgstn                                    Case CATalyst
             O     U     B                     T P R                                     S       H        EUF B
  T       H A                                    K W R O U R                              TK     HR       E        T
  T P                                              P             E R                     S       H          UF B
    K W R O* U R                             S P                 E         B G            TK                U PB
S         H A EU R           G                 T                 EUF                        P H           E          D
  TKPWHR O          F            S                         A                         Z        HR          EU
  T                                                        A                             STKPWHR
    K H A               PB       S               K       R       E         B G S                       *
                    F                                        O       F       G S               W     A *        R            DZ
               O      R                      S           RA                      S       S         R
  T                                                          O             B G S             K W R O U
           R     EUF B G                               HRA E                       DZ    S           AO E         PB
                    F                                                        G             T P H           EU
      P H A EU           B                   STKPWHRAO EUFRPBLGTS                          T P H A *                 L
S P RA E                           D                         O       FR L          D          PW AO EU
                             G                       W               FRPBLGTS                  W A              R            D
  T                                                              EU                              H AO E R
S          RAO EU R              S                                         B G                 W           E         L
    KP           EU              S             TKPW          O E                                 HR        E             T
                                 S                 PW A                    B G                P H AO E
STKPWHR                                        T             O                           S K
  T P H O U                                        P H AO EU                                 K W R O U
S          R                                                 O E         PB                T     H
    K W R O U                                S P                 E RPB           S                            F P L T
S            AO E       PB                                 A             PB                                   F P L T
  T P H          EU                                              EU P          T         S         R
                 E F               D                       AO E                  S           K W R O U
  T       H A                                          HRAO EU             B G                                FR
  T                                            T                                         S           AO E         PB
  T P H            U RP L                      T P             *EU R             S         T P H           EU
                    F                          T       H         EU PB G                 S             O        R        T
S K W RA                PB TS                        W AO E                                                   F
             A                 T               TK                                          T P H A *                 L
          HRA *E                 S               K W R O U PB                              TK                U PB
      P H A *EU                T                       H O U P L                              PW AO EU
S K W RA                PB TS                  TKPW AO EU                            Z         W A              R            D
S          R                                                               B G                   H AO E R
                 EU PB                               W AO E                                                       PB
    K      RA E                  S             TKPW              E             T           T P H           EU
                 E                 D                         O U               T                              F          T
             A                 T                                     F         T                 HR        EU            T
  T                                              K       R       E          L S            TKPW A EU                   G S
      P            U PB T                                  A             PB                  K W R O* UF
  T P H O           FRPBLGTS                       P R O               R L                                         B
                 EU                              K W             EU P                    S         R O        F      L       D
           R     E         L                               A             PB                                       PB
S          R            PB T                 S           R                               S         RA                      S
STKPWHR                                        T       H         E       P L                           O           B G S
             AO          B G                           H         E       P G                       R       E F
                    F P L T                                        U             S                     O*E FR
        W      O                                 K         AO E          P                    PWHR O U                       D
    K W R O U                                  T       H                                                 *
      P R O EU                                     P HRA EU                      S            PW R O U                       D
                 EU                              K HRA E                 PB              S         RA EU           B G
      P H A E           PB                     T P H O*                R           D     STKPWHRAO EUFRPBLGTS
  T       H A                                  T             O                                         O      FR L           D
S                                              T           A         FRP L                                    F P L T
             A                                 TK            O U PB                            W              FRPBLGTS
                 EU                            T                                             K W R O U PB
      P H A E           PB                     T P HR              U                       T     H A
        W      O                                                 E       P               S
    K W R O U                                  TK                E       P L                         A
S K        R     EU                                              EU        B G                P RAO*E                    T
  T       H A                                                    EU                           PW           EU          G
             A                       Z         T       H         EU                          K W           E
             A                                                   EU            T                     A            PB
          H AO U PBLG                        S         H           UF B G                    K W R O
      P R O              B                                     *                               W A                PB

Folds 208 through 212                                                                                    07/20/20 13:34:35
Page 58                              072020DAY6MORNROUGHLUMPART2.sgstn                                        Case CATalyst
  T      O                               S           R                                 T P H           EU
    P H    EU                S               K W R O U                                S            O        R        T
 S P    A E          B G                 S             AO E          PB                                   F
                  F P L T                  T P H             EU                                HRAO EU          B G
   K W R O                                                   E F                D     S                 EU P L
          RA     U      L                                        F                             HRA           R
 T P H         EU                          T P H             EU                         T P H A *                 L
               EU                        S               O         R        T                                  PB
   K         O                                                   F                      T      H A
     P       O E                         S                   E F        L                 K W R O U PB
 T             E      PB G S                         RAO E                                K W           E               S
         HR    EU                          T P HR            E        B G                       R
     PW                                  S         H           U PB                        PW                       G
       W     O        PB G                               O         R                  S K               E                 D
                       B                   T                   U        L                         A            PB         D
              *                            T P H A *                    L                  P H          E      P L
       W R O          PB G                               O         R                       P H O E                      S
          A            B                 S           RA EU                G S                       O        R
 T      H A                                            A                          Z        PW                       G
               EU                          T             O                                   W R        EU PB
     P H A     E      PB                         WHRAO             RPB T                            O        R
 T                                       S K W RA                    PB TS              T P H           EU          G
        H A    E            T            S         H           U      B                        HRAO EU          B G
   K      A    EU            S                               EU PB                      T      H A
                  F          S               K       RA E                     S         T P R
           A                                                 E                  DZ      T P H           EU      B
        HR O          PB G                               O         R                              A                   T
  T        AO EU P L                             WHRAO             RPB T                T             *                   D
           A              G                  K HRA E                 PB G                    W
               EU                        S                                                      RA           R            DZ
S              E R L T                     T                   U        L               T           O
  TK         O        PB T                         HR        EU                           K W R O U PB
S        R                                     PW                         G                  WHRAO           RPB T
               E FR                        TK                  U PB                     T
     P     AO E               S            T P               E        B GT            S K W RA                 PB T
                  F                                          EUF        L                         A               L
               E F              D          T P R                                                  A                     S
    KP H       EU           T                      HR        E              T              P            E       B GTS
  T          O E                D                      AO E                   S                            F
  T     H A                              ST            A           R        T             K HRA E              PB G
     P H       E      P L                        W                                                A                   T
         RAO E                                   W A               R            D       T
       W A *        R           DZ                 H AO E R                                P              U PB T
           AO          B G                             A                    T                   R       EU R
           A          PB                   T                                               P H O             R
           AO EU P L                           P               U PB T                               O        R
  T P H O                   T            S           RA                       S                       *
               E FRPB                                    O            B G S                     R
S       H AO U R                         S           RA EU            B G                  PW                       G
               EU                                          *         PB                 TK                U PB
S        R                                   KP HRAO E                      T           T P             E       B G
               E FR                                H AO EU P                                            EUF       L
     P     AO E               S            T       H         E              T         S         RA                      S
                  F                          K         A                L                           O           B G S
               E F              D                  HRA                B G S           S         RA EU           B G
    KP H       EU           T              T P           O U PB                                HRA              B G S
               E                D          TK          A EU               G S           T P         O U PB
  T          O                           STKPWHRAO EUFRPBLGTS                           TK        A EU              G S
     P H       E      P L                                O       FR L           D     STKPWHRAO EUFRPBLGTS
         RAO E                                   W               FRPBLGTS                           O      FR L           D
        HR     E            T              T P H O*                                                        F P L T
     P H AO E                                                EU                              W             FRPBLGTS
     P H A EU          B G               S           R                                  T P H O*
               EU           T              T P H O                          T                           EUF
           A                                     W A *             R            DZ      T P H O                       T
                         LGTS            S           R                                       W A *           R            DZ
     P H O          R                        K W R O U                                  TK          O U
  T P H A *         R                    S             AO E          PB                 TKPW R          E

Folds 212 through 216                                                                                  07/20/20 13:34:35
Page 59                                         072020DAY6MORNROUGHLUMPART2.sgstn                                      Case CATalyst
           H A                                                         EU PB                     T P H AO E                   D
   T                                                    K      RA E                     S        T      O
   T P             *EU R              S                                             G               PW
 ST                 E       P                       S K W RA                   PB T                K HRA E              PB
                            PB                                   A                L                       E                        D
 S               O      F       LG                  S                *E R               S                              F P L T
               A                                                 A                    T                      A           PB        D
       P R O                  B                       T                                           T       H        E     PB
 S                                                        P              U PB T                       PW RA E              B G
   T                  U         L                   S              O                              TK           O U PB
           HR       EU                                T       H A                                       W          EU
             R      E         B G                                      EU             T         S K W RA                 PB T
   T P H AO EU                            Z                   HR                                S
                                  G                       PW                                      TKPW         O E           G
   T       H A                                      S            A EUFR                           T            O
   T       HR                                         T P          O         R                    TK           O
 S                                                    T                                                 WH A
         W            U PB                                  WH         E       PB                                      F P L T
 S           RA                       S                              *                                       A           PB        D
                 O            B G S                       P H          E       PB                     P H AO EU
           HRA E                        DZ                  WH O                                      P            EU PB
                                  G                            R                                    K W R O              PB
 S           RA EU            B G                             H O U                     S         T       H A
 STKPWHRAO EUFRPBLGTS                                                  E                  D       T       HR
                 O      FR L            D             T       HR                                               O U           GT
                        F P L T                                  A             PB                 T            O
         W              FRPBLGTS                      T P RA                   PB G                   PW
     K W R          E                                         HR       EU                                    A
                        F P L T                                  A       U        L             S K W RA                 PB T
     K W R          E                                 T                                         STKPW                    PB        D
                    EU                                    P      AO E          P L                             O
   TK            O                                    T       H A                                 T
         W A *            R             DZ                  W      O         R B G                    PW A              RP L
                 O*E R                                T       HR                                             A           PB        D
   T       H A              PB                                             FRPBLGTS               T       H A
       P              U             T                 T P                                         T       HR *
                                  G                                    EU             T         S K W R O                  B
 S               O E                                        W          E R                      S
 S               O E                                      P H AO E                                T            O
 ST                   UF                                                     R B G S                K          O         PB
   TK            O U PB                                                EU                           K W R            U           S
                            PB                              W      O                                      HR       EU
 1         4                                #               W A                PB                   K        AO E        P
               5                            #         T            O                                               EU          T
   2                                        #       S            AO E                                 PW A               PB
   T P H            EU                                T P        AO EU                    D                      *
         W A *EU                                      T                                             K HRA E              PB
           HR       E               T               S P                E F                                             F P L T
       P H AO E                                         K HRA E                PB G                                EU
                        FRP LGTS                      T P H AO E                          DZ      T       H        EU
 S               O E R                                                         PB                 T       HR
 STKPWHR                                                         A E F P                                W      O
           HR       E               T                                      F          T               PW
               AO E                   S               TK           O         RP L S                          A                 T
   TK            O UF                                       W AO*E R                                      HRA *E                 S
               A                                      T          A       U      B G                     W            U PB
             R      E       P LG S                                              B G             S K W RA                 PB T
   T P           O        R                                      A              B T             STKPW                    PB        D
   T                                                  TK           O         RP L S               T            O
     K           O* U R             T                 T P H O U                                     K        AO E        P
               A                          Z                            EU                         T
   T             O                                             R       E        B G             S K W R            E     PB
         WH A                                         T P H AO EU                           Z       K W RA EU R
 S         H          U       B                       T       HR                                    K HRA E              PB
   TK                 U PB                                     R                                  T       HR
         W                                                         O*E R                              P H A EU
             RA           R             DZ              K W RA EU R                     S             P H A EU
   T             O                                    T       H A                                 T P H AO E                       D

Folds 216 through 219                                                                                           07/20/20 13:34:35
Page 60                                    072020DAY6MORNROUGHLUMPART2.sgstn                                      Case CATalyst
   T          O                                    K          O           PB T                 PW
      PW                                           K W R            U              S       TK              U PB
            A             PB                            HR        EU                        K W RA        E FRPBLGTS
   T     H                                         K HRA E                PB                              EU
 S                                                            O         R                  T     H        EU
        W R                                      T      HR                                 T     H A
     K W R O U                                 S                  EU P L                     K W R O       U R
   TKPW         E                 T                  P HR         EU                      ST       A         F
 S PW AO                                         T P H AO E                          DZ        W             FRPBLGTS
   T P H A *                 L                   T            O                                           EU
         H O U            P L                        PW                                    T   H          EU
      P     AO E          P L                               A                              T   H A
                          PB                         PW       O                  T         TKP            E       PB
  T       H                                                                  L                                        G
  TK          O        RP L                                           F                               O           PB
    K      A            PB T                     TK               EU               S            H     O    U      P L
    K   HRA E           PB                                        EU PB                   S K W RA                PB TS
        HR *                                     T P              E        B GT              K W R O       U
             O E          PB                                A             PB T            STK       AO    EU                D
    K W RA EU          R           S                        A             PB                      R
           A              PB                   S              O E                          T P H          E                S
  TK         O U                                          RA                   G S         T P        O        R
  T P H AO E                          D        S          RA EU            BL                       A     E F P
  T          O                                 S              O                            TK         O      RP L T D
      P R O EU                                   T      H A                                T    H A
           A                                     T                                         T
  TK           EU      R BL                    S          R       EU                 D                O   E F              S
         RAO E                                       P R          EU RPB           S      S P         O           PBL
S            O U       R           S                                       B G             T P        O        R
  T P        O         R                           K HRA E                PB               T    H A
  T     H A                                      T      H A                                TK         O        RP L
  T          O                                   T P          O E         PB               T P H AO       E                 DZ
             O E                                     PW               F P                  T          O
    K            U     R                         T      H         E                             HR O                   G
           A              PB          D            K W R            U              S                A                   T
    K W R O                                                       EU             T         T
         R     E           B                     T                                         TKPW           EU      PB G
       W R                                       T                                                            F
  T                                                  P        O EU PB T                    T     HR *
  T P        O E          PB       S                    H AO E R                          S      H        EUF         T
         R                                     S                                            T    H A
        HR O                  L       D            K          O           PB                T    H O E                  S
                          PB                       K W R            U              S      S K W RA              PB TS
  T                                                         A             PB                       R
      P            U    PB T                     T      HR O E                              T    HR
                      F P L T                             R O E                                      A          PB        D
  T P                                              K HRA E                PB G              T    H A
  T   H        *E      R                       STKPWHR                                      T    H       *E R
                          PB                                A                    T             W       O       R B G
  T                                                         A                                                       G
  TK          O        RP L        S                 P H          EU PB                                      F P L T
        W          U     PB                                     *                                         EU
              O        R                             P H          EU PB                              A             L S
               *                               S        H O U                L       D      T    H        EU
                      F                          T      HR                                  T    H A
  T W     O                                          PW                                                               T
  T   H           EU      PB G S                            A                                        A
  T P H AO        E                   DZ             P HRA                PB                T
  T       O                                                               PB                              E     PB
      H A                 P                            W R        EU           G                             F        T
        AO        E               TS                        A              B T            S      H        EUF         T
S         O       E        B                       K          O           PB T              T    HR
S                                                  K W R            U              S        T P H AO E                    DZ
STKPW                     PB          D            K HRA E                PB G              T          O
  T       O                                                 A             PB                  PW
    K   AO        E       P                             H O U                             S            O E
  T   H O         E                S                              EU             T          T P H O E
  T P     O       E       PB       S                                       B G              T        A EU           G S

Folds 219 through 223                                                                                     07/20/20 13:34:35
Page 61                                 072020DAY6MORNROUGHLUMPART2.sgstn                                     Case CATalyst
           A             B      T             T                                                HRA *E               S
        WHRAO          RPB      T           S         H         EUF           T                                PB
 T       H O E                    S                         O         R                 T
S K     W RA              PB    TS            TK                EU PB T                       W    A EU
   K         O            PB    T                                   F P L T             T      H A
 T           O                              S               O                              K W R O* UF
 TK          O                                T                                        S K W R * U                       S
 T       HR *                                     P         O         R                S K       R       EU                D
S K     W R O              B     S            T           A             PB      S                        EU            T
             O         R                                            F                    T P H O*              R           D
 T P                                        S           R                   G            T           O
 T   HR                                     S               O E             G                            E       PB
                      F          S                                      PB             S       H AO U R
S            O E                                    W R         EU          G                  H A
          R O E           PB                S                                            T
 T       H A                                  T             O                               P H          E       PB
        W          U      PB                                    EU PB                              A                   T
                      F                     ST          R         U       B G            T
 T       H        E       P L                 T                                             P              U PB T
    K         O                             ST            A         F                            R
 T P H        O            T                              A               B T               PW                       G
                     F P L T                  T                                             P R O
     P H A        EU    B                   S                   EU          G            T               E        B GT
 T     H          E                                                 F                                    E                 D
       H A                          D                         *                            K W R             FRPBLGTS
 T            O                                 K         A             PB      S                        EU
 TKPW         O E                                                   F                    T     H         EU
              O U               T           S           R                   G          S               *EU             TS
 T            O                               T       H AO E                    S      STKPWHR
     P H        E                   D       S K W RA                    PB TS                            EU            T
    K        A              L                       W       O         R B G                            *
     P        O EU        P L T                                             G            TK HR           E             T
              O      R                                              F P L T                              EU            T
      WH A          FR                                    A                   T                          E       P L
                EU          T               S               O E                             P      A
  TK          O E      PB T                       P         O EU PB                                    *
     P H A E R              T                       W AO E              P                T P       A
  T                                                 W A                 PB             S           AO EU                     Z
          R O E        PB                       K W R O U                                                                S
                    F P L T                   T             O                            T           O
     PW           U                                 W R         EU P                     T
                EU                                              EU            T        ST          A         F
      W       O                               TK            O U PB                       T     H
        HRAO EU         B G                         W A *             R           DZ   S
                EU                          S               O                          S             O
      W       O                               T P R                                         P        O         R
      W A              PB                       K W R O U R                              T         A             PB T
  T           O                                   P             E R                           W AO E
     PW                                       T                 E         B G          S         R
            A EU        BL                                    *                          T           O
  T           O                             S P                 E         B G                 W R        EU
S           AO E                              T                 EUF                                      EU            T
          R                                 S                   EU R                     TK          O U PB
            A     U       L                               A             PB                    W AO E
     P H AO EU                              S           R                                     W A                PB
S K W RA               PB TS                              A                                K W R           U
        H AO E R                                K       R       E         B G S          T           O
            A          PB                                                       S           P      A EU
                       PB                   ST            A             PB        D      T         A E           PB G S
            A                                     P         O EU PB T                    T           O
S                 U P L                     S                                            T     H
          RAO E                               TK            O           P LG S         STKPWHR
ST          A EU P L T                            P         O         R                S         R         UFR
  T     H A                                   T           A             PB T                   H A E R                     D
S           A EU              D               T             O                            T
  T     H       E                                 PW                                                     E        B G S
      W       O      R B G                    TK                  U PB                      P R          E           G S
  T     HR O U              T                             A                   T          T       R * U                   S

Folds 223 through 227                                                                                  07/20/20 13:34:35
Page 62                                   072020DAY6MORNROUGHLUMPART2.sgstn                                         Case CATalyst
       PW             U                                 H A               P                   PW     A    U                    S
 S          R       E R                             PW              U                         P      AO E             P L
   T P        AO EU                             T       H A                                           R               PB T
     K W R              FRPBLGTS              S                                             T P           O              LG
 ST PWHR                                                  R       E           L                               EU             T
   TK           O U                                           O           PBL               T       H A                      TS
   T      H         EU                          T                                               P       A           R        T
   T      H A                                   TKPW              EU PB G                                         F          T
   TKPW             EUFRPB                                            F           T           K       R       E        B G S
   T                                                P R O*                          S                   A                L
 S K            O E        P                    T P                                       S                     U P G S
              A            PB                     K W R O U                                     P H A EU               B G
   T                                            TK            O           PB              S         H AO U R
 S            AO*E FR            T            S           R                                   K W         O U R
                        F        T            S                           P L S                 P RA
       P R O                 B                                  *                         S
   T      H A                                 S                           P L             S K                 EU PB T
   T      H A                                                                       S     S       W
 S                                                                        PB                      W
   T                                                P HRA EU                        S                       *
          HRA *E                   S            T             O                                   W
         W AO E                                             A       U                 D       K W R O U R
                             B G                                  EU              T D           P         O E            L S
     KP             E        B GT                           A             PB              STKPWHR
       P R                                        K H             E         B G           S           R
   T                                                        A             PB                  K W R O U
       P              U PB T                  S             AO E                          S             AO E          PB
                        FRPBLGTS                T P                                         T       HR O U                   T
   T P H O                       T                    WH A                                  T       H
     K          O          PB T                   K W R O U                                     P       A *           PB
                      U        L              S             A EU                            T P H             EU
     K H A E               PB G                 T                         PB                                  E F                D
                        F                           P         O E             L S                                 F
     K      R       E        B G S            S                                             T P H             EU
                                   S            T                   U         L           S               O         R        T
 ST P H                 F P L T                         HR        EU                                              F
   T      H A                    TS                 PW                          G           TK            O           P L S
              A                                 TK                  U PB                          W
     K          O          PB T                 T       H         E       PB                          RA            R            DZ
                      U        L                  K W R O U                                 T             O
   TK H A E                PB G                 TKPW          O                   T           K HRA E                 PB
                        F                                   A                                             O         R      G
     K      R       E        B G S                  P R O                   B             S                 *              G D
                                   S              K W R O U                                             A                    T
                    EU           T                  P H           EUF                                   A       U        L
              AO E                 S                        A                                                     FRPBLGTS
       P        O         RPB                       P R O                   B               T P H O                          T
   T          A            PB                         W                                           WH A
   T            O                                 K W R O U R                                                 EU
 S            A EU                                  P         O E             L S                 W       O
   T      H A                                   T P                                           K         A       U        L
                    EU                                            EU              T         TK            O           P LG S
   T      H         EU                                      AO E                    S                               R B G S
   T P H            E R              DZ         T P H O                                     T P H O*
   T            O                                                                 T                                                 (
 S          R                                             RA E                L           STKPWHR
              A                                         HR        EU                S         K W R O U
       P        O E            L S              T                 EU        B G                 P H           E       PB G S
   TK           O          P L T                              O         R                                     E                  D
   T      H A                                     K W R O U                                             A                        D
 S K        R       EU             S                P H AO EU                   G                                          G
       PWH A                                  S           R                               S K W RA                    PB TS
     K W R O U                                              A                                                         PB
     KP             E        B GT                   P R O                   B               T
   T            O                                     W                                           WH AO E                L
 S          R                                     K           O           P L                 K H A EU R
       P                   P                        P HRAO EU                               TK            O         RP L S
                  *                                         A             PB        S                   A             PB

Folds 227 through 230                                                                                    07/20/20 13:34:35
Page 63                               072020DAY6MORNROUGHLUMPART2.sgstn                                 Case CATalyst
                   EU                       TK        A EU             G S                       EU
       W    A           PB                S             O                            P H A       E      PB
 T             O                            T     H A                           S
S K                                         T                                    T     HR      *
   K W R O U                                   P H         E      PB             TK              EUF            T
ST     RA EU                   T                                  PB                                F
             U          P                       WH AO E              L                W    A      U      B G
 T P R                                        K H A EU R                  S                                G
         A                                          R                                      A            PB
   K   R   E             B G S                 P R O                             TKPW            E              T
                             S              T              E       B GT          T          O                G
ST          A           PB     D                           E                D    T
     P         O EU     PB T                T           O                       S              *EU      PB G
           R                                   P R O EU                          T          O
     P      AO E        P L                   KP RA                                   W  A            R B
                        PB                S K W RA                PB T           T     HR *
      WH AO E              L                          A              L                 H A              PB          DZ
   K    H A EU R                S         S               *E R            S                      E          TS
   K                  R           D         T                     PB            S         RA                 S
 T          O                                   WH AO E              L                      O            B G S
    PW                                        K H A EU R                               HRA               B G S
 TK             EU              S           TK          O       RP L S           T P        O     U     PB
          A EU           BL       D                            FRPBLGTS          TK        A     EU        G S
 T P H        *E RP L S                             R O E         PBL                      A            PB
                    F                                 A            B G                         *
                EU P L                      TK        A EU             G S                              PB
    P     A EU R                  D               H A                     S         KP HRAO      E              T
      W A         U      B G                          A                                 H AO     EU     P
                            G                     HR       E         L            T     H        E              T
          A              BL T D                P H A E            PB G              K      A                L
              *                                       A           PB            S         RA     EU    B G
          A              BL T                         AO EU P L                 ST PWHRAO        EUFRPBLGTS
   K W R            FRPBLGTS                T P H O                     T                    O      FR L    D
STKPWHR                                               A                               W             FRPBLG
 TK       AO U PB                                 HRA        U R                    K W R        E
                    F                     STKPWHR                                                EU
 T P H          EU                                HR       E            T        TK         O
    P HR              R         S              P H AO E                               W   A *        R          DZ
              *                           S K                                     T P H O U
    P HR              R                           HR       E            T             WHR
                        PB                     P H AO E                           T
 T                                        S K                                         W A            R          D
      W     O         R L         D                        EU           T                     *
      WH O                                  T     H                                   W     O        R          D
 TK             EU              S               W A EU                                    A             B G
 TKPW R         E               S                              F P L T            TK      A EU              G S
      W                                                        F P L T                W         E         L
 T      H A                                     W       O                           K W R O U PB
    P           EU PB                                      EU           T         T     H A                  TS
   K W R O              PB                     PW                                 T P     AO EU PB
                    FRPBLGTS                        R O E         PBL                               F P L T
   K W R O                                  T           O                           K W R O
 T P H O E                                     P R O EU                           T P H O E
                    F                         KP RA                               T P
      W           U PB                    S K W RA                PB                  W AO E
STKPWHR                                               A              L            T       A       U     B G D
          AO             B G              S               *E R            S               A             B T
                    F P L T                                       PB              T     H
                        PB                  T                                   S           O
        HRAO EU             GT                  WH AO E              L                          EU
                    F                         K H A EU R                          T     H       EU
 T      H A                                 TK          O       RP L                K W R O U
      W     O                               TKPW           EUF PB                    P H        E      PB G S
                EU            T             T     HR *                                          E               D
    PW                                      TK             EU             S          PW RAO E F           L
          A                                           A            BL T              PW           U
         R O E          PBL                             O       R                               EU
          A              B G                          A      U       L                W A              PB

Folds 230 through 234                                                                            07/20/20 13:34:35
Page 64                                  072020DAY6MORNROUGHLUMPART2.sgstn                                      Case CATalyst
   T            O                              T P          O         R                        P H A EU
       PW                                      T      H O E                      S       S K W R * U                     S
     K HRA E R                                 T P          O E          B G S                 PW
              A              B T                     WH O                                  T P H O                      T
                    EU           T               K        A             PB                 T         O
                        F P L T                    PW                                        K     A EU          P L
   TK           O UF                             KP             E        B GT                      A              BL T D
              A                                T            O E                    D     S           O E
       P            EU PB                      TK           O                                  P   AO E          P L
     K W R O                PB                            A                                    P H A EU
              A              B T               TKPW                                            PW
   T              *                  D       S K W R O                   B                     P H     E                 S
              AO E                 S         STKPWHR                                               AO E
             RAO U             L                                EU                                 A             PB
   T       H A                                 T      H         EU                         T P H O                      T
                O           PBL                  K W R O U                                       W A             PB     TS
   T       H A                                     P H          EUF                        T         O
         W            U PB                       K                U            T             K HRA E               PB
       P R          EU RPB                                  O U                T                                 R B G S
       P H A EU                                  K HRA E                PB G                         RAO EU              GT
   T P H O                       T             T      HR *                                                     FRPBLGTS
       PW                                                   O E         PB                 T       H A
              A                L                 K        AO U           B                                   U PB
           HR O U                    D                              FRPBLGTS               T P           O       R        T
   T            O                                K HRA E                PB G               T P H A EU                     T
 S PW               E R                               HR *                                         HR      EU
              AO                 T                          O E         PB                     P H A EU
              AO E                 S             K        AO U           B                     PW
     K        AO U           B               STKPWHR                                       T         RAO U
   T P          O         R                               A             PB                             A                      Z
       P              U RP         S           T      H A                      TS                W         E           L
                        F                    S              O E              G           STKPWHR
     K HRA E                PB G               T      H A                                              A           PB
   T                                           T              *                    D       T       HR *                       Z
     K        AO U           B                     P HR               R          S                                   B
     K        A                L                          A             PB               S               O E
     K W RA E FRPBLGTS                       S P                E F        L             STK                 U           G S
                    EU                               W A              R            D           P H O*E                      S
   TK                                                 H AO E R                                     HR      EU
                    E        B G S                    H A                      T               P R
       P R          E              S           T                                           T
       P H AO EU                                   P      A              B GT                      HRA       U R            S
       P            EU PB                      T P H O                         T                       A             B T
     K W R O                PB               S          R                B                 T       H
   T       H A                               S                                               K           O         PB
             RAO U             L                 K        A EU P                         S                 E       P      T
 S         H          U      B                            A *            BL                                    F
 S                    U            S                                F                          P           E RPBL
       P            E       PB                              O*E R                S           K W RA                    L
                    E                D                    A                          Z   S P             O         PBL
   T P          O         R                        P H A EU PB                             TK            O U R L
   T P H O U                                   T          A EU PB G                        T       H A
 ST P HR                                         K HRA E                PB                                     FRPBLGT
              A             PB       D                HR        EU                                         EU
 S                                             T P H                             S         TK            O
   T       H A                                                          PB               STKPWHR
   T P H            E              S           T      HR *                                             AO            B G
   T P          O         R                      K        AO U           B       S                             F P L T
              A       U        L             ST       H A             R        T                                   PB
   T                                         S          RA                       S                     A
       P H          E       PB                              O            B G S                 P R         EU               S
              A                  T                    HRA E                        D                 R
   T                                                                         G               K W R O U
       P              U PB T                 STKPWHRAO EUFRPBLGTS                                      A EU          BL
                        FRPBLGTS                            O       FR L           D       T             O
                    EU           T                   W A *            R            DZ                      EU PB            S
              AO E                 S                      A             PB         D       T           AO U               T
   T P H            E              S                            EU             T               P RA                         S

Folds 234 through 238                                                                                    07/20/20 13:34:35
Page 65                                    072020DAY6MORNROUGHLUMPART2.sgstn                                    Case CATalyst
   T   H A                                     ST            A             PB         D   STKPWHR
 S      R                                            P         O EU PB T                             AO         B G
 S K W            E      PB       S            S           RA                       S                        F P L T
                                  S                            O             B G S          TK           O U
 T       H A                                   S           RA EU             B G            TKPW R           E
        W     O                                          HRA                 B G S               W
                  E    PB                                        *                          TK       R           F P L T
    K         O     U RPBLG                              HRA *               B G S            K W R O U PB G
    K    HRA      E    PB G                      T P           O U PB                       T      H A
S          O                                     TK          A EU               G S            P H A *EU                TS
 T     H A                                     STKPWHRAO EUFRPBLGTS                                    A           PB
    K W R O         U                                          O       FR L           D   ST           A         F
                             B G                       W               FRPBLGTS           S        H           U    B
                  E         PB                     K W R           E                           P R O EU                     D
    K           O U RPBLG                        T       H A                      TS                   A           PB
      P       AO E          P L                    K W R                                         W A E R
  T             O                                            AO EU P L                         P H A             F B G S
  T           A EU           B G                     P H A EU                B G                       A                T
      P H O               R                                                     G                      A       U      L
      P             E RPBL                       T       H         E       P L              T          AO EU P L S
S P             O           PBL T                                  EU                       TK W R               FRPBLGTS
S           RA                      S            TK            O                                             EU
                O            B G S               T       H         EU                       TK           O
S           RA EU            B G                 T       H       *E R                     STKPWHR
STKPWHRAO EUFRPBLGTS                             T P H             E                S                  AO           B G
                O       FR L          D                W A *             R            D                          F P L T
        W               FRP LGTS                     PW                F                       PW A EU                    S
S                   E R L T                            W AO E                                                               DZ
    K W R O U                                    TKPW              E              T                      O         PB
                             B G               S PW AO                                        K W R O U R
                        F P L T                  T                                                   RAO UF
        W A *             R           DZ           K           O           PB                                    F      T
  TKPW              EUFRPB                     S                   E       P      T         T                E F            D
  T                                                                    F                                   *
      P H           E                 D        S                 *              G D                          E F            D
    K         A                L                                   EU                                  A           PB
S           R         U        L                       W       O                            T
  T P H             E R BL TS                            HRAO EU             B G            T                E F        T
                  *                              T             O                            T P R
S           R         U        L                 T           A       U       B G               P H A *EU                TS
  T P H             E R BL TS                                A                                         A           PB
  T       H A                                                                  LGTS                      O E F            S
  T                                                  PW            EU             T                                       S
      P               U PB                                   A               B T          S
S           R                                        P H A             F B G S              T      H
  T P H           *E FRP L S                                 A             PB             S K                EU PB T
                        F                            P           *E        P                       HR        EU
              A EU PBLG                              P           *E        P                       H A             P G
              A             PB                               A             PB                      H A                  T
      P H           E                 D          T                 EU R B           S       T
    K         A                L                             AO              B G               P               U PB T
    K                       PB      S                                  FRPBLGTS                                  FRPBLGTS
            R                                                AO              B G            T
  T                                            STKPWHR                                      T                E F        T
            R       E       P LG S               TK            O U                        S
  T       H A                       S            TKPW R            E                           P RAO*E                  T
    K W R O* UF                                        W                                  S K                EU PB T
S                     U          G D             TK        R           F P L T              T      H A
  T             O                                  K W R O U PB G                           T      HR
  T                                              T       H A                              S
    K           O* U R            T                  P H A *EU                    TS                   A
            R                                  S         H           U       B                 P R O                B
  T       H         E                            TKPW              EUFRPB                   T                EU     B G
  T P H             E               S                P R O E               P                       HR        EU
  T P R                                              P           *E        P                     W
              A                                                        FRPBLGTS                          O E F            S
    K       R       E        B G S                                 EU                                                     S
              A                L                 TK            O                                       A           PB

Folds 238 through 242                                                                                     07/20/20 13:34:35
Page 66                                 072020DAY6MORNROUGHLUMPART2.sgstn                                         Case CATalyst
                 E F PB                       T       H A                      TS         TK           O
S            O E         P                                               B                           A                         Z
                     F         T                        R O          R             D                 EU
        HRA E                      D                            E                  D     S        A EU
               *E R                               PW AO EU                                           EU
S       H                P                  S           RA           R           S            P H A E             PB
           A                   T            S               O U R                S                   EU                  T
     P     A               B G                                  E                S                  * U           PB
S K              EU PBL T                   S                                                 P H AO EU           PB       S
       W A E R               G                T       H A                                 T
  T     HR *                                      PW                         G           S K W R    EU                   T
     P H A           F PB G S                     P R O E              P L               S       AO E
               *                                      H A              PBL         D                          F
     P H A           F B G S                              A                    T          T       HR *
           A             PB                   T                                           T       H O          R    T
             O*E R                                P               U PB T                                      F P L T
     P         *E        P                        PW AO EU                               S             O
STKPWHR                                               HRA E                        D                     EU              T
           A             PB                                   *E R                                   AO E                  S
  TK         O U R L                        S         H                P                      P        O    R
S          AO E              G                            A                    T           T         A        PB           T
  T                                           T               *                    D       T P
S       H        EU        B T              S           RA                       S         T      H       *E R
       W R                                                  O            B G S             TKPW         O E              G
  T                                                   HRA *              B G S             T            O
               *                              T P           O U PB                           KP            E         B GT
             O         R                      TK          A EU               G             T
  T                                         S           RA EU            B G                   P R         EU RPB            S
  TK         O           P L T              STKPWHRAO EUFRPBLG S                           T            O
       W R                                                  O      FR L            D         K        AO E         P
  T     HR           F           S                                 F P L T                 T P        A EU                   S
                 E FRPB                             W              FRPBLG                    K          O      FR        G S
           A                                                    EU             T                        O          PB
    KP HRA EU PB                                          AO E                   S         T      H        E       PB
  T     H A                                             R       E          L               T
       W A             R           D              P         O        R                                  O E F                S
        H AO E R                              T           A            PB T                                                  S
       W A E             PB T                                          PB                  T P H AO E                          D
       W A E R               G                            A                                T            O
        H        EU              S          S                   EU           G S               PW
     P H A           F B G                            HRAO EU            B G                    W A E R                  G
                     FRPBLGTS                 T       H                                    T      HR *
                 EU                           T       H A                                      P H A           F B G S
  TK         O                                T                                                       A                    T
STKPWHR                                     ST            A        F                                  A      U         L
           AO              B G                            A            PB                  T          AO EU P L S
                     F P L T                          HRA E                        D            W A *            R             DZ
     PW            U                                          *E R                         T P H O U
    K W R O              PB        D        S         H                P                 S          R
  T     H A                                               A                    T             K W R O U
     PW A EU                     S                P       A              B G             S            AO E         PB
                                   DZ                   R O                L               T P H           EU
             O           PB                       P H O                            D       TK              EU                S
       WH A                                                     E          L                   P HR        EU PB
    K W R O* UF                                     WH A                                                O        R
          RAO UF                   D          T       H         E                        ST         RAO EU           B G
       WH A                                     KP              E        B GT              T      H A
    K W R O U                                   K W R O U                                  TK           O U R L
        HR       EU              S              K         A            PB                  T               E F             T
                 E       PB                   T                 E          L                   PW                        G
                 E                 D                      A                                T      H A
  T          O                                    P R           EU RPB                     T      HR
S                                                 P         O*         P                          H A E            PB
  T                                           TK            O          PB                                            B
  T P      A *EU R L                          TK            O                              T P H           EU
  T          O                                            A                          Z     TK              EU                S
       W A E R                                                  EU                             P HR        EU PB
     P H A           F B G S                  TK            O                                                  F

Folds 242 through 245                                                                                      07/20/20 13:34:35
Page 67                                    072020DAY6MORNROUGHLUMPART2.sgstn                                          Case CATalyst
              O E F               S                          A                               T           A      EU      B G
                                  S            S P                 E F                                   A
  T P           O       R                            P H A E               PB G                 K       R       E        B GT
  T P H O                        T                           A             PB                                   EUF
        W A E R                G                                       F            S                    A               B G S
      P H A           F B G S                    T       HR                                         W           EU
                      FRPBLGTS                   TK        R       EU        B GT               K           O
                   EU                                P             E       PBL T                 PW
  TK            O                                  KPW         O E                  S                    A
STKPWHR                                                            E                  D     S           R       E    R B
  T P R                                          T       H A                                             A                L
              A                                S                                                        R       E     P
    K       R      E       B G S                                 *                                      R       EU
              A                  T               T       H A                                     P H A                PB          D
ST            A           PB         D         S                           PB T                      A                PB
      P         O EU PB T                        T                                                                   R
              A                        Z         T P             *EU R              S                       O
              A                                  T       H         EU PB G                   T              O
  T P           O       RP L                           W       O EU                                    A
                  *E R                           TK            O                                   W R          EU    PB
        W A *           R            D               PW              U                               R          E     P
              A           PB                     T       HR                                          R          EU
              A                                S                                                 P HRA                PB          D
  T P           O       RP L                                 A                L S                P H A                PB
                  *E R                                       A                                   P               U            T
    K W R O U PB                                   K           O           PB                                              G
          H A E                      D         S                   E       P      T          T
                      F                            K         A       U        L       D          P            E RPB
        W A             R B                        K       R       E         B GT                           O    PB
                               G                                   EUF                       T P H          O EU        T
  T             O         PB                                 A               B G S           T      H A
      P R          EU              S             T       H A                                 T      H
S                         P L                    T P                                                HR
        W       O                                                  EU             T          T P H O                    T
    K W         O U                                          AO E                   S               H A           P
S P HRA EU PB                                              R O           R        T          TKPW           E     PB
  T             O                                                  E                  D        K W R O* U R
  T                                              T             O                               KP           E       B G
    K           O* U R           T                   P H AO E                                               E               D
  T P                                                        A                          Z    T            O
    K W         O U                                          A                                     W A E R
  T       H        EU                                  W A *             R            D        K W R          U R
  T       H A                    TS                            O         R                       P H A          F B G
      P R O                B                   S                     U P          T              P            U         T
          HR       E                             T       H A                                                EU          T
      P H A                      T                   P       AO E          P L                            O       PB
                   EU      B G                             R                                                EU          T
              A           PB         D           T P H O                          T            K          O
  T P                                                  W A E R                  G                     R       U      L T
    K W R O U                                    T       HR *                                                     PB
  TK            O                                    P H A             F B G S               TK             EU            S
        W       O                                            A             PB                    P HR       EU PB
    K W R O U                                                      EU                                   A           B G S
S P HRA EU PB                                          W       O                            STKPWHR
    K W R                                      S           R       E R                       T P
                      FRPBLGTS                                   *                           TK             EU            S
        W          E         L                               A             PB                    P HR       EU PB
                          PB                                       EU                        T P H AO E                     DZ
    K       R      E       B G S               S           R       E R                       T            O
                                   S             T P         AO EU                                  H A           P
      P       A         R                        T       H A                                          RAO EU          GT
          HRA             PB       S                               EU                          K W RA E FRPBLGTS
  TK               EU              S                         A *           P L                              EU
      P HR         EU PB                                     A                    T              P H A E          PB
          H A                      S                         A                               T P
S K W R            E      PBL                        P H           EU PB                                    EU          T
          HR       EU                            TKPW          O E              G                       AO E              S
          H A                      S             T             O                                                                      (

Folds 245 through 249                                                                                           07/20/20 13:34:35
Page 68                                     072020DAY6MORNROUGHLUMPART2.sgstn                                     Case CATalyst
 S K          AO U P L                                    H AO E R                                          EUF
              AO EU P L S                                     AO E                   S                  A            B G S
   T P          O         R                                   A                                T P H AO E                    DZ
                  *                                         RAO E                              T          O
   T P          O         R                           P H AO EU PB                                PW
   T                                                              *E R                         T P        O      RP L
 ST                   U            T              T             O                                 P H A               L
                    E R                                           *                                  HRAO EU                   Z
                                 G                T           AO                                                             D
 S P                E F        L                                            P L                        RAO EU           GT
   T P                                                                  F                      T          O
                    EU             T                K W R O UF                               S              E      PB        D
          H AO                                    TKPW AO EU                             Z              A
                    E                S                      R                                     P H       E              S
   T                                            S           RAO EU                 T                    A          PBLG
 S            A EU P L                                                           G                              FRPBLG
                O E F                S            T       H                                  S       HR       U       L T
                O         R                                 RAO U              L                                 R B G S
 ST           A         F                             P H           E       PB                   K W R      E
      P H           E        B                                A             PB               STKPWHR
                O E FR                                  W           EU P L                     TK         O U
              A             PB                      K W R O U                                S          AO E
                O E FR                            T P H AO E                           D       T P H        EU
              A             PB                    T             O                                           E F              D
                O E FR                                P H A EU                B G              T     H A
   TKPW             E       PB                  S         H AO U R                             T     H A                 TS
     K W R          E                             T       H A                                                   FR
   T P                                              K W R O U                                        H A           P         D
                    EU             T                K         AO E          P                           A                T
              AO E                   S            T       H O E                      S         T
              A                                       P H A             F B G S                   P           U PB T
        WH AO EU                       D                        O           PB                                  FRPBLG
 S P RA E                              D        STKPWHR                                                     EU
      P R O                  B                                AO              B G              TK         O
              A                    T                          A             PB                 T P H O                   T
   T                                            S                                            STKPWHR
   T P        A                L T                T       H                                       P HR
        W           EU                            T         RAO U                                   W A          R           DZ
                    EU             T              T P                                            K W R O U
      P       A E R                  S              K W R O U                                     P H AO EU             GT
   T            O                                 TK            O           PB T                     HRAO            B G
      PW                                                W           E          L               T P        O      R
      P R                                                 HR        E              T                    A
   T                                                          AO E                   S            P       O EU PB
   TK             *EUF                            T           A       U       B G                   W R
   T P H A EU P L S                                           A               B T                   W AO E
 S          R                                     T                                                                  B G
              A              B                              RAO E                                 PW RA E            B G
            R       E       PB       S                P       A E                  T                    A
                    E                  D          T                                                  HR       UFRPBLG
   T      H         E       PB                                  O E F                S              W A          R           DZ
                    EU             T                                                 S                      EU
   T P H AO E                          DZ               WH O                                   T     H      EU
   T            O                                           RAO E                              T P H O U
      PW                                              P       A E                  T D       S
              A                        D                            E                  D                A
   TK       R       E                S                    HR        EU                            P         E R
                    E                  D                    R                                  T P          E        B G
      PW        O*E                T              T             O E            L       D             HR     EU
        W                                                       O         R                    TKPW
 S          R       EU                 DZ         TK            O           PB T                  P HRA EU                 S
              A             PB                          W A E R                                T          O
        W                                             P H A             F B G S                   PW RA E            B G
   T                                                                        PB                 T P        O      R
 S PW AO EU R                                     T       H A                                        HR       UFRPBLG
        W       O         R B G                 S                   EU           G S         STKPWHRAO EUFRP LG
                                 G                  K W R O U PB                                     HR          R       T
   TKPW RAO U P                                     K       R       E         B GT                              F P L T

Folds 249 through 253                                                                                       07/20/20 13:34:35
Page 69                     072020DAY6MORNROUGHLUMPART2.sgstn      Case CATalyst
     4 5                #
   P H     EU  PB TS
             F P L T
     4 5                #
   P H     EU  PB TS
             F P L T




Folds 253 through 253                                           07/20/20 13:34:35
